EXHIBIT 10.18

ORIGINAL
Number   4      
of 6 Executed
Counterparts

 

 

______________________________________________________________________________

 

 

 

 

 

AGREEMENT OF LEASE



between



COOKE PROPERTIES INC., Landlord,



and



MINERALS TECHNOLOGIES INC., Tenant.



 

 

 

 

 

PREMISES:



The Chrysler Building
405 Lexington Avenue
New York, New York 10174
The Entire 19th and 20th Floors

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

   

Article

Page

   

ARTICLE 1

 

DEMISE, PREMISES, TERM, RENT, LANDLORD'S WORK

1

   

ARTICLE 2

 

USE AND OCCUPANCY

3

   

ARTICLE 3

 

ALTERATIONS

4

   

ARTICLE 4

 

REPAIRS-FLOOR LOAD

9

   

ARTICLE 5

 

WINDOW CLEANING

11

   

ARTICLE 6

 

REQUIREMENTS OF LAW

11

   

ARTICLE 7

 

SUBORDINATION

12

   

ARTICLE 8

 

RULES AND REGULATIONS

15

   

ARTICLE 9

 

INSURANCE, PROPERTY LOSS OR DAMAGE REIMBURSEMENT

15

   

ARTICLE 10

 

DESTRUCTION, FIRE OR OTHER CAUSE

18

   

ARTICLE 11

 

EMINENT DOMAIN

22

-i-

--------------------------------------------------------------------------------

Article

Page

   

ARTICLE 12

 

ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

24

    Rent Per Square Foot

31

    Sublease Profit

31

    Sublease Rent

31

    Sublease Expenses

31

    Sublease Rent Per Square Foot

31

   

ARTICLE 13

 

ELECTRICITY

35

   

ARTICLE 14

 

ACCESS TO PREMISES

38

   

ARTICLE 15

 

CERTIFICATE OF OCCUPANCY

40

   

ARTICLE 16

 

DEFAULT

40

   

ARTICLE 17

 

REMEDIES AND DAMAGES

44

   

ARTICLE 18

 

LANDLORD FEES AND EXPENSES

47

   

ARTICLE 19

 

NO REPRESENTATIONS BY LANDLORD

47

   

ARTICLE 20

 

END OF TERM

48

   

ARTICLE 21

 

QUIET ENJOYMENT

49

   

ARTICLE 22

 

FAILURE TO GIVE POSSESSION

49

   

ARTICLE 23

 

NO WAIVER

49

-ii-

--------------------------------------------------------------------------------

Article

Page

   

ARTICLE 24

 

WAIVER OF TRIAL BY JURY

50

   

ARTICLE 25

 

INABILITY TO PERFORM

50

   

ARTICLE 26

 

BILLS AND NOTICES

51

   

ARTICLE 27

 

ESCALATION

52

    Assessed Valuation

52

    Base Operating Expenses

52

    Base Operating Year

52

    Base Taxes

52

    Building

52

    Operating Expenses

52

    Operating Statement

57

    Operating Year

58

    Taxes

58

    Tax Statement

58

    Tax Year

58

   

ARTICLE 28

 

SERVICES

63

   

ARTICLE 29

 

[RESERVED]

68

   

ARTICLE 30

 

VAULT SPACE

69

   

ARTICLE 31

 

SECURITY DEPOSIT

69

   

ARTICLE 32

 

CAPTIONS

71

   

ARTICLE 33

 

PARTIES BOUND

71

-iii-

--------------------------------------------------------------------------------

Article

Page

   

ARTICLE 34

 

BROKER

71

   

ARTICLE 35

 

INDEMNITY

72

   

ARTICLE 36

 

ADJACENT EXCAVATION-SHORING

73

   

ARTICLE 37

 

MISCELLANEOUS

73

   

ARTICLE 38

75

    Additional Space

75

    Additional Space Commencement Date

75

    Additional Space Notice

75

    Additional Space Sublease

75

    Affiliate

75

    Alterations

76

    Appraiser

76

    Applicable Rate

76

    Assessed Valuation

76

    Assignment Proceeds

76

    Assignment Statement

76

    Bankruptcy Code

76

    Base Amount

76

    Base Operating Expenses

76

    Base Operating Year

76

    Base Rate

76

    Base Taxes

76

    Broker

76

    Building

76

    Building Systems

77

    Business Days

77

    Combined Property

77

    Commencement Date

77

    Consumer Price Index

77

    Control or control

77

    Cost per Kilowatt Hour

77

    Current Year

77

-iv-

--------------------------------------------------------------------------------

Article

Page

   

    Deficiency

77

    Electricity Additional Rent

78

    Electricity Fee

78

    Electricity Inclusion Charge

78

    Escalation Rent

78

    Essential Services

78

    Event of Default

78

    Expiration Date

78

    Existing Subtenant

78

    Exchange Sublease

78

    Fair Rental Value of Premises

78

    Fixed Expiration Date

78

    Fixed Rent

78

    Governmental Authority (Authorities)

78

    Ground Lease

78

    Ground Rent

79

    HVAC

79

    HVAC Systems

79

    Indemnitees

79

    Initial Alterations

79

    Kent Building

79

    Kent Property

79

    Labor Costs

79

    Landlord

79

    Landlord's Determination

79

    Landlord's Preliminary Work

79

    Landlord's Work

79

    Lessor(s)

79

    Mortgage(s)

80

    Mortgagee(s)

80

    Mutual Determination

80

    Non-disturbance Agreement

80

    Operating Expenses

80

    Operating Payment

80

    Operating Year

80

    Operation of the Combined Property

80

    Option Tenant

80

    Overtime Periods

80

    Parties

80

    Person(s) or person(s)

80

-v-

--------------------------------------------------------------------------------

Article

Page

   

    Premises

80

    Real Property

80

    Recapture Space

80

    Recapture Sublease

80

    Renewal Notice

81

    Renewal Option

81

    Renewal Term

81

    Rent Commencement Date

81

    Rent Notice

81

    Rent Per Square Foot

81

    Rental

81

    Requirements

81

    Rules and Regulations

81

    Second Additional Space

81

    Space Factor

81

    Specialty Alterations

81

    Sublease Expenses

81

    Sublease Profit

82

    Sublease Rent

82

    Sublease Rent Per Square Foot

82

    Superior Lease(s)

82

    Taxes

82

    Tax Payment

82

    Tax Statement

82

    Tax Year

82

    Tenant

82

    Tenant's Acceptance Notice

82

    Tenant's Delay

82

    Tenant's Determination

82

    Tenant Fund

82

    Tenant Statement

82

    Tenant's Operating Share

82

    Tenant's Property

82

    Tenant's Tax Share

83

    Tentative Monthly Escalation Charge

83

    Term

83

    Unavoidable Delays

83

-vi-

--------------------------------------------------------------------------------

Article

Page

   

ARTICLE 39

 

CONSTRUCTION OF TERMS

83

    include

83

    including

83

    such as

83

    obligations of this Lease

83

    Tenant's obligations hereunder

83

    Landlord's obligations hereunder

83

    performance

83

    no liability to Tenant

83

    without liability to Tenant

83

    repair

83

    termination of this Lease

84

    ejusdem generis

84

   

ARTICLE 40

 

OPTION TO RENEW

84

   

ARTICLE 41

 

ADDITIONAL SPACE OPTION

87

   

SCHEDULE A

 

Rules And Regulations

SKD. 1-1

   

SCHEDULE B

 

HVAC Specifications

SKD. B-1

   

SCHEDULE C

 

Cleaning Specifications

SKD. C-1

   

EXHIBIT A

 

Floor Plan

EXH. A-1

   

EXHIBIT B

 

Letter Of Credit

EXH. B-1

   

EXHIBIT C

 

Landlord's Work

EXH. C-1

-vii-

--------------------------------------------------------------------------------

Article

Page

   

EXHIBIT D

 

Form of Non-Disturbance,

 

Attornment and Subordination Agreement

EXH. D-1

   

EXHIBIT E

 

Certificate of Occupancy

 

for The Chrysler Building

EXH. E-l

   

EXHIBIT F

 

Overtime Charges

EXH. F-1

   

EXHIBIT G

 

Additional Space

EXH. G-1

   

APPENDIX 1

 

Communications Equipment License

APP. 1-1

   



-viii-

--------------------------------------------------------------------------------

 

AGREEMENT OF LEASE

, made as of the 24th day of May, 1993, between Landlord and Tenant.



W I T N E S S E T H

:





 

The parties hereto, for themselves, their legal representatives, successors and
assigns, hereby, covenant as follows.

ARTICLE 1

DEMISE. PREMISES. TERM. RENT, LANDLORD'S WORK

            Section

1.1 Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the
Premises for the Term to commence on the date (the "Commencement Date") that
Landlord shall substantially complete Landlord's Preliminary Work (as described
in Section 1.2 hereof) and, subject to Section 1.3, to end on February 28, 2010
(the "Fixed Expiration Date"), at an annual rent (the "Fixed Rent") of:





                        (i) One Million Sixty-Six Thousand Dollars
($1,066,000.00) per year, ($88,833.33 per month) for the period commencing on
the date which is thirty (30) months after the Commencement Date (the "Rent
Commencement Date") and ending on February 28, 2000 (subject to Section 1.3);

                        (ii) One Million One Hundred Eighty-Nine Thousand
Dollars ($1,189,000.00) per year, ($99,083.33 per month) for the period
commencing March 1, 2000 and ending on February 28, 2005 (subject to Section
1.3);

                        (iii) One Million Three Hundred Twelve Thousand Dollars
($1,312,000.00) per year, ($109,333.33 per month) for the period commencing on
March 1, 2005 and ending on the Fixed Expiration Date (subject to Section 1.3);

which Tenant agrees to pay in lawful money of the United States which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance, on the first (1st) day of
each calendar month during the Tern commencing on the Rent Commencement Date, at
the office of Landlord or such other place as Landlord may designate, without
any set-off, offset, abatement or deduction whatsoever.

            Section 1.2

Landlord shall exercise all reasonable efforts to complete the work in the
Premises which is described on Exhibit C hereto and hereinafter referred to as
"Land-lord's Work" by the earliest possible date. Tenant acknowledges that only
certain items of Landlord's Work are required to be completed prior to the
Commencement Date (such work being herein referred to as "Landlord's Preliminary
Work") and that other items of Landlord's Work shall be completed by Landlord
during the course of Tenant's Initial Alterations, Landlord and Tenant agreeing
to cooperate with each other with respect to the scheduling of their.respective
work so that the balance of Landlord's Work other than Landlord's Preliminary
Work may be substantially competed without interfering or delaying the Initial
Alterations. Landlord shall not be obligated to undertake any other work or to
furnish any installations, facilities, material or other items to the Premises
(including, without limitation, to the existing restrooms currently located
therein), it being understood and agreed that all such other work,
installations, facilities and materials necessary or desirable to prepare the
Premises for Tenant's occupancy shall be Tenant's sole responsibility and shall
be part of Tenant's Initial Alterations.



            Section 1.3

The Premises shall be deemed ready for occupancy by Tenant on the date that
Landlord's Preliminary Work in the Premises shall have been substantially
completed. Landlord's Work (including Landlord's Preliminary Work) shall be
deemed to have been substantially completed notwithstanding the fact that minor
or insubstantial details of construction, mechanical adjustment, or decoration
remain to be performed, the then uncompleted condition of which and the
subsequent work of completion of which do not materially interfere with Tenant's
Initial Alterations. Subject to Unavoidable Delays and to the occurrence of a
Tenant's Delay (as hereinafter defined), if Landlord's Preliminary Work is not
substantially completed by July 1, 1993, then, at any time thereafter, but prior
to substantial completion of Landlord's Preliminary work, Tenant shall have the
right at its election, to terminate this Lease by giving to Landlord notice of
its intention to do so. If Tenant gives to Landlord notice of its intention to
terminate this lease as aforesaid, then, unless Landlord shall substantially
complete Landlord's Preliminary Work by July 15, 1993, this Lease shall
terminate and be of no further force or effect as of July 15, 1993 and neither
party shall any claims against the other with respect to the Lease, it being
agree that Tenant's right to so terminate this Lease is Tenant's sole and
exclusive remedy in the event of Landlord's failure to substantially complete
Landlord's Preliminary Work by July 15, 1993. If Landlord actually substantially
completes Landlord's Preliminary Work by July 15, 1993, Tenant's notice shall be
null, void and of no further force or effect and this Lease shall continue in
full force and effect. Without limiting the foregoing, if Tenant does not elct
to send to Landlord a notice terminating this Lease as aforesaid, if Landlord
fails to substantially complete Landlord's Preliminary Work by July 15, 1993,
then the Rent Commencement Date shall be extended two (2) days for each day
between July 15, 1993 and the date that Landlord's Preliminary Work shall be
substantially completed. If Landlord's Work (excluding Landlord's Preliminary
Work) shall be delayed due to any act or omission of Tenant or any of its
employees, agents, representatives or contractors (a "Tenant's Delay"), then
Landlord's Work shall be deemed to have been substantially completed on the date
when same would have been substantially completed but for such Tenant's Delay.
Landlord shall notify Tenant within five (5) Business Days of the occurrence of
any act or omission of Tenant or any of its employees, agents, representatives
or contractors which, in Landlord's opinion, constitutes a Tenant's Delay. When
Tenant shall take actual possession of the Premises, it shall be conclusively
presumed that the same were in satisfactory condition and that Landlord's
Preliminary Work was satisfactorily completed as of the date of such taking of
possession, unless within seven (7) days after such date of actual possession,
Tenant shall give Landlord a written certification by Tenant's architect (who
shall have been approved by Landlord



 

-2-

--------------------------------------------------------------------------------

as set forth in Section 3.1) specifying in detail all respects in which
Landlord's Preliminary Work was not substantially completed. Without limiting
the foregoing, the balance of Landlord's Work shall be conclusively presumed to
have been satisfactorily completed unless within seven (7) days after the
completion of the balance of Landlord's Work and Landlord's notice to Tenant
thereof, Tenant's architect, as aforesaid, shall give to Landlord a written
certification specifying, in reasonable detail, all respects in which the
balance of Landlord's Work was not satisfactorily completed.

            Section 1.4

When the Commencement Date shall be determined, Landlord and Tenant shall both
execute and exchange a written instrument to confirm the Commencement Date and
the Rent Commencement Date.



 

ARTICLE 2

USE AND OCCUPANCY

            Section 2.1

Tenant shall use and occupy the Premises as general and executive offices, uses
incidental thereto and for no other purpose.



            Section 2.2

                        (a) Tenant shall not use the Premises or any part
thereof, or permit the Premises or any part thereof to be used by the United
States Government, the City or the State of New York, any foreign government,
the United Nations or any agency or department of any of the foregoing or any
other Person having sovereign or diplomatic immunity.

                        (b) Tenant shall not use or permit the use of the
Premises or any part thereof in any way which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease or any
Requirements or for any unlawful purposes or in any unlawful manner or in
violation of the certificate of occupancy for the Premises or the Building
(Landlord being obligated to maintain the certificate of occupancy so as to
permit the use of the Premises by Tenant in accordance with the provisions
hereof). Tenant shall not suffer or permit the Premises or any part thereof to
be used in any manner or anything to be done therein or anything to be brought
into or kept therein which, in the reasonable judgment of the Landlord, shall in
any way impair or interfere with any of the Building services or with the use of
any of the other areas of the Building by Landlord or any of the other tenants
or occupants of the Building.

                        (c) In connection with, and incidental to, Tenant's use
of the Premises for general and executive offices as provided in this Article 2,
Tenant, at its sole cost and expense and upon compliance with all applicable
Requirements, may install in the Premises up to four (4) "dwyer" or similar
units per each full floor of the Premises for the purpose of warming food

 

-3-

--------------------------------------------------------------------------------

for the employees and guests of Tenant (but not for use as a public restaurant),
provided that Tenant shall obtain all permits required by any Governmental
Authorities for the operation thereof and such installation shall comply with
the provisions of this Lease, including, without limitation, Article 3 hereof.
Tenant may also install, at its sole cost and expense and subject to and in
compliance with the provisions of Articles 3 and 4 hereof, vending machines for
the exclusive use of the officers, employees and guests of Tenant. Each vending
machine which dispenses any beverages or other liquids or refrigerates shall
have a waterproof pan located thereunder, connected to a drain.

                        (d) Simultaneously herewith, Landlord and Tenant have
entered into a "Communications Equipment License Agreement" dated as of even
date herewith, a copy of which is annexed hereto as Appendix 1.

            Section 2.3

If any governmental license or permit shall be required for the proper and
lawful conduct of Tenant's business or other activity carried on in the Premises
(as distinct from the certificate of occupancy permitting the use of the
Premises for the purpose set forth in Section 2.1, which shall be the
responsibility of Landlord), and if the failure to secure such license or
permit, might or would, in any way, affect Landlord, then Tenant, at Tenant's
expense, shall duly procure and thereafter maintain such license or permit and
submit the same for inspection by Landlord. Tenant, at Tenant's expense, shall,
at all times, comply with the requirements of each such license or permit.



 

ARTICLE 3

ALTERATIONS

            Section 3.1

                        (a) Tenant shall not make any Alterations without
Landlord's prior consent. Landlord shall not unreasonably withhold or delay its
consent to any proposed interior, nonstructural Alterations, provided that such
Alterations (i) are not visible from the outside of the Premises or the streets
outside of the Building, (ii) do not adversely affect any part of the Building
other than the Premises, (iii) do not adversely affect any service required to
be furnished by Landlord to Tenant or to any other tenant or occupant of the
Building, and (iv) do not affect the proper functioning of any Building System
other than to a de minimis extent. Tenant may not make any structural Alteration
of any nature. The restrictions against Tenant making any structural alterations
shall not apply to the installation by Tenant as part of Tenant's Initial
Alterations, of an interior staircase between the 19th and 20th floors. If
Tenant elects to install such interior staircase, the provisions of Section
3.01(b)(i) shall be applicable as if such Alteration was a non-structural
Alteration.

 

-4-

--------------------------------------------------------------------------------

                        (b)     (i) Prior to making any Alterations, including,
without limitation, the Initial Alterations, Tenant shall (A) submit to Landlord
detailed plans and specifications (including layout, architectural, mechanical
and structural drawings) for each proposed Alteration and shall not commence any
such Alteration without first obtaining Landlord's approval of such plans and
specifications [Landlord agreeing to respond within the time periods set forth
in clause (ii) of this Section 3. 1(b)], which, in the case of nonstructural
Alterations which meet the criteria set forth in Section 3. 1(a) above, shall
not be unreasonably withheld or delayed, (B) at Tenant's expense, obtain all
permits, approvals and certificates required by any Governmental Authorities, it
being agreed that all filings with Governmental Authorities to obtain such
permits, approvals and certificates shall be made, at Tenant's expense, by a
Person designated by Tenant and reasonably acceptable to Landlord and (C)
furnish to Landlord duplicate original policies or certificates thereof of
worker's compensation (covering all persons to be employed by Tenant, and
Tenant's contractors and subcontractors in connection with such Alteration) and
comprehensive public liability (including property damage coverage) insurance in
such form, with such companies, for such periods and in such amounts as Landlord
may reasonably approve, naming Landlord and its agents, any Lessor and any
Mortgagee, as additional insureds. Upon completion of such Alteration, Tenant,
at Tenant's expense, shall obtain certificates of final approval of such
Alteration required by any Governmental Authority and shall furnish Landlord
with copies thereof, together with the plans and specifications as filed with
New York City and "as-built" plans and specifications for such Alterations
(Landlord agreeing to accept "shop drawings" in lieu of the "as-built" plans
with respect to minor deviations from the plans as filed with New York City).
All Alterations shall be made and performed substantially in accordance with the
plans and specifications therefor as approved by Landlord, all Requirements, the
Rules and Regulations, and all rules and regulations relating to Alterations
promulgated by Landlord in its reasonable judgment. All materials and equipment
to be incorporated in the Premises as a result of any Alterations or a part
thereof shall be first quality and no such materials or equipment (other than
Tenant's Property) shall be subject to any lien, encumbrance, chattel mortgage
or title retention or security agreement. All Alteration(s) requiring the
consent of Landlord shall be performed only under the supervision of an
independent licensed architect approved by Landlord, which approval shall not be
unreasonably withheld.

                            (ii) Landlord agrees to use all reasonable efforts
to respond to Tenant's  request for approval of the detailed plans and
specifications with respect to Tenant's Initial Alterations within seven (7)
Business Days following Landlord's receipt of such detailed plans and
specifications. If Landlord fails to respond within said seven (7) Business Day
period, unless Landlord shall respond within an additional five (5) Business
Days, Landlord shall be deemed to have approved said detailed plans and
specifications for Tenant's Initial Alterations. As to Alterations subsequent to
Tenant's Initial Alterations, Landlord agrees to use all reasonable efforts to
respond to Tenant's request for approval of the detailed plans and
specifications therefor within fifteen (15) Business Days following Landlord's
receipt of such detailed plans and specifications. If Landlord fails to respond
within said fifteen (15) Business Day period, unless Landlord shall respond
within an additional five (5) Business Days, Landlord shall be

 

-5-

--------------------------------------------------------------------------------

deemed to have approved the detailed plans and specifications for such
Alteration. Landlord reserves the right to disapprove any plans and
specifications in part, to reserve approval of items shown thereon pending its
review and approval of other plans and specifications, and to condition its
approval upon Tenant making revisions to the plans and specifications or
supplying additional information. If Landlord shall disapprove, in whole or in
part, any plans or specifications, Landlord shall specify, in reasonable detail,
the minimum respects in which said plans and specifications must be revised in
order to be approved. Any review or approval by Landlord of any plans and
specifications with respect to any Alteration is without any representation or
warranty whatsoever to Tenant or any other Person with respect to the adequacy,
correctness or efficiency thereof or otherwise.

                            (c) Tenant shall be permitted to perform Alterations
at any time, including without limitation, during the hours of 8:00 A.M. to 5:00
P.M. on Business Days, provided that such work shall not interfere with or
interrupt the operation and maintenance of the Building, other than to a de
minimis extent, or unreasonably interfere with or interrupt the use and
occupancy of the Building by other tenants in the Building. If such interruption
or interference occurs, Alterations shall be performed at such times and in such
manner as Landlord may from time-to-time reasonably designate. AU Tenant's
Property installed by Tenant and all Alterations in and to the Premises (except
for that portion of Tenant's Initial Alterations for which Landlord has supplied
payment in the form of the Tenant Fund) which may be made by Tenant at its own
cost and expense prior to and during the Term, shall remain the property of
Tenant. Upon the Expiration Date, Tenant shall remove from the Premises Tenant's
Property and Tenant shall repair and restore in a good and workmanlike manner to
good condition any damage to the Premises or the Building caused by such
removal.

                            (d)     (i) All Alterations (other than Landlord's
Work) shall be performed, at Tenant's sole cost and expense, by Landlord's
contractor(s) or by contractors, subcontractors or mechanics approved by
Landlord (which approval shall not be unreasonably withheld or delayed). Prior
to making an Alteration subsequent to Tenant's Initial Alterations, at Tenant's
request, Landlord shall furnish Tenant with a list of contractors,
subcontractors or mechanics who may perform Alterations to the Premises on
behalf of Tenant. Landlord has provided Tenant with a list of such approved
parties with respect to Tenant's Initial Alterations. If Tenant engages any
contractors, subcontractors or mechanics set forth on such list, Tenant shall
not be required to obtain Landlord's consent for such party unless, prior to the
date that Tenant shall enter into a contract with such party, Landlord shall
notify Tenant that such contractor, subcontractor or mechanic has been removed
from the list. If Tenant shall enter into a contract with any contractor,
subcontractor or mechanic set forth on the list, Landlord's consent to such
party shall be deemed to have been granted. Landlord reserves the right to
change the list of approved contractors, subcontractors or mechanics, from
time-to-time provided, however, that if Landlord changes the list after the date
that Tenant shall have entered into a contract with any party theretofore on the
list, Landlord's consent to such party shall be deemed granted notwithstanding
removal of such party from the approved contractor list. At Tenant's request,

 

-6-

--------------------------------------------------------------------------------

Landlord shall advise Tenant of any changes to the approved contractor list. In
addition to the foregoing, Tenant shall have the right to submit to Landlord for
Landlord's approval, the names of contractors, subcontractors or mechanics which
Tenant desires to use in connection with an Alteration and, in such event,
Landlord shall not unreasonably withhold or delay its consent to Tenant's use of
such contractors, subcontractors or mechanics.

                                    (ii) Notwithstanding the foregoing, with
respect to any Alteration affecting any Building System (merely tying into a
Building System shall not be deemed to "affect" it for such purposes), (A)
Tenant shall select a contractor from a list of approved contractors furnished
by Landlord to Tenant (containing at least three (3) contractors), and (B) the
Alteration shall be designed by Landlord's engineer for the relevant Building
System, at Tenant's reasonable cost and expense (which shall not be greater than
the cost if Tenant were not required to use Landlord's engineer).

                            (e) Any mechanic's lien filed against the Premises
or the Real Property for work claimed to have been done for, or materials
claimed to have been furnished to, Tenant shall be discharged by Tenant within
thirty (30) days after Tenant shall have received notice thereof (or such
shorter period as Landlord may advise Tenant is required by the terms of any
Superior Lease or Mortgage), at Tenant's expense, by payment or filing the bond
required by law. Tenant shall not, at any time prior to or during the Term,
directly or indirectly employ, or permit the employment of, any contractor,
mechanic or laborer in the Premises, whether in connection with any Alteration
or otherwise, if such employment would interfere or cause any conflict with
other contractors, mechanics or laborers engaged in the construction,
maintenance or operation of the Building by Landlord, Tenant or others, or of
any adjacent property owned by Landlord. In the event of any such interference
or conflict, Tenant upon demand of Landlord, shall cause all contractors,
mechanics or laborers causing such interference or conflict to leave the
Building immediately.

            Section 3.2

Tenant shall reimburse Landlord on demand as additional rent, Land-lord's
reasonable out-of-pocket expenses for professional fees of its architects and/or
engineers for reviewing any plans and specifications of Tenant for Alterations,
including those relating to Tenant's Initial Alterations provided, however, that
Tenant's reimbursement to Landlord with respect to Tenant's Initial Alterations
shall not exceed Five Thousand Dollars ($5,000.00). In addition, Tenant shall
pay any reasonable out-of-pocket expenses incurred by the Lessor under the
presently existing Superior Lease or by any Mortgagee in connection with their
respective outside professional engineers or architects reviewing the plans and
specifications of such Alterations (including the Initial Alterations) or
inspecting the progress of completion of the same.



            Section 3.3

Upon the request of Tenant, Landlord, at Tenant's cost and expense, shall join
in any applications for any permits, approvals or certificates required to be
obtained by Tenant in connection with any permitted Alteration (provided that
the provisions of the



 

-7-

--------------------------------------------------------------------------------

applicable Requirement shall require that Landlord join in such application) and
shall otherwise cooperate with Tenant in connection therewith, provided that
Landlord shall not be obligated to incur any cost or expense, including, without
limitation, attorneys' fees and disbursements, or suffer any liability in
connection therewith.

            Section 3.4

                (a) Subject to the provisions of this Section 3.4, Landlord
shall contribute an amount not to exceed Eight Hundred Ninety Five Thousand
Dollars ($895,000.00) (the "Tenant Fund") toward the so-called "hard" costs for
labor and materials for the performance of Tenant's Initial Alterations.
Property paid for from the Tenant Fund shall be deemed Landlord's property.
Promptly following the approval by Landlord of the plans and specifications for
Tenant's Initial Work, Landlord and Tenant shall confirm in writing those items
in connection with the performance of Tenant's Initial Alterations which shall
be deemed Landlord's property. Provided, however, that the ownership of such
property by Landlord shall not, in any way, affect the respective repair
obligations of either Landlord or Tenant as set forth in Article 4.

                (b) Landlord shall disburse successive portions of the Tenant
Fund to Tenant from time-to-time, within thirty (30) days after receipt of the
items set forth in Section 3.4(c) hereof, provided that on the date of
disbursement from the Tenant Fund, no Event of Default shall have occurred and
be continuing. Disbursements from the Tenant Fund shall not be made more
frequently than monthly, and shall be in respective amounts equal to the
aggregate amounts theretofore paid or payable (as certified by Tenant's
independent licensed architect) to Tenant's contractors, subcontractors and
materialmen, which have not been the subject of a previous disbursement from the
Tenant Fund.

                (c) Landlord's obligation to make each successive disbursement
from the Tenant Fund shall be subject to Landlord's receipt of each of the
following in respect of each such disbursement: (i) a request for such
disbursement from Tenant, (ii) the certificate of Tenant's independent licensed
architect as required by Section 3.4(b) hereof, and (iii) a certificate of
Tenant's independent licensed architect stating that, in his or her opinion, the
portion of the Tenant's Initial Alterations theretofore completed and for which
the disbursement is requested was substantially in accordance with the final
detailed plans and specifications for Tenant's Initial Alterations, as approved
by Landlord.

                (d) In no event shall the aggregate amount paid by Landlord to
Tenant under this Section 3.4 exceed the amount of the Tenant Fund. Tenant shall
complete Tenant's Initial Alterations, at its sole cost and expense, whether or
not the Tenant Fund is sufficient to fund such completion.

 

-8-

--------------------------------------------------------------------------------

                (e) Within sixty (60) days after completion of Tenant's Initial
Alterations, Tenant shall deliver to Landlord general releases and waivers of
lien from all contractors, subcontractors and materialmen involved in the
performance of Tenant's Initial Alterations and the materials furnished in
connection therewith, and a certificate from Tenant's independent licensed
architect certifying that, in his or her opinion, Tenant's Initial Alterations
have been completed in accordance with the final detailed plans and
specifications for Tenant's Initial Alterations as approved by Landlord.

 

ARTICLE 4

REPAIRS-FLOOR

LOAD





            Section 4.1

Landlord shall operate, maintain and make all necessary repairs (both structural
and nonstructural) to the part of Building Systems which provide service to the
Premises (but not to the distribution portions of such Building Systems located
within the Premises) and the public portions of the Building, both exterior and
interior, in conformance with standards applicable to "class A" office buildings
in midtown Manhattan.



            Section 4.2

Tenant, at Tenant's sole cost and expense, shall take good care of the Premises
and the fixtures, equipment and appurtenances therein and the distribution
systems (other than those portions of the Building Systems which Landlord is
required to maintain such as the fan rooms for the HVAC System) and shall make
all nonstructural repairs thereto as and when needed to preserve them in good
working order and condition, except for reasonable wear and tear, obsolescence
and damage for which Tenant is not responsible pursuant to the provisions of
Article 10 hereof. In addition, notwithstanding the provisions of Section 4. 1,
all damage or injury to any part of the Building other than the Premises and to
the Building Systems, or to Building's fixtures, equipment and appurtenances,
whether requiring structural or nonstructural repairs, caused by or resulting
from carelessness, omission, neglect or improper conduct of Tenant (except
damage for which Tenant is not responsible pursuant to the provisions of Article
10 hereof), or Alterations made by, Tenant, Tenant's agents, employees, invitees
or licensees, shall be repaired by Landlord, at Tenant's sole cost and expense.
All repairs by Tenant shall be of first quality and of a class consistent with
midtown Manhattan "class A" office building work or construction and shall be
made in accordance with the provisions of Article 3 hereof. If Tenant fails
after ten (10) days' notice (or such shorter period as Landlord may be permitted
pursuant to any Superior Lease or Mortgage or such shorter period as may be
required due to an emergency) to proceed with due diligence to make repairs
required to be made by Tenant, the same may be made by Landlord at the expense
of Tenant, and the expenses thereof incurred by Landlord, with interest thereon
at the Applicable Rate, shall be forthwith paid to Landlord as additional rent
after rendition of a bill or statement therefor. Tenant shall, promptly after
becoming aware of same, give Landlord notice of any defective condition in the
Building or of any Building System, located in, servicing or passing through the
Premises.



 

-9-

--------------------------------------------------------------------------------

            Section 4.3

Tenant shall not place a load upon any floor of the Premises exceeding the "live
load" limitations set forth in the certificate of occupancy for the Premises.
Tenant shall not move any safe, heavy machinery, heavy equipment, business
machines, freight, bulky matter or fixtures into or out of the Building without
Landlord's prior consent, which consent shall not be unreasonably withheld, and
shall make payment to Landlord of Landlord's reasonable out-of-pocket costs in
connection therewith. If such safe, machinery, equipment, freight, bulky matter
or fixtures requires special handling, Tenant shall employ only persons holding
a Master Rigger's license to do said work. All work in connection therewith
shall comply with all Requirements and the Rules and Regulations, and shall be
done during such hours as Landlord may reasonably designate. Business machines
and mechanical equipment shall be placed and maintained by Tenant at Tenant's
expense in settings sufficient in Landlord's reasonable judgment to absorb and
prevent vibration, noise and annoyance.



            Section 4.4

Except as expressly provided in this Lease, there shall be no allowance to
Tenant for a diminution of rental value and no liability on the part of Landlord
by reason of inconvenience, annoyance or injury to business arising from
Landlord, Tenant or others making, or failing to make, any repairs, alterations,
additions or improvements in or to any portion of the Building or the Premises,
or in or to fixtures, appurtenances or equipment thereof.



            Section 4.5

Landlord, when making any repairs, alterations, additions or improvements, shall
use reasonable efforts to minimize interference with Tenant's use and occupancy
of the Premises ; provided, however, that Landlord shall have no obligation to
employ contractors or labor at so-called overtime or other premium pay rates or
to incur any other overtime costs or expenses whatsoever, except that Landlord,
at its expense but subject to recoupment of Tenant's Operating Share pursuant to
Article 27 hereof, shall employ contractors or labor at so-called overtime or
other premium pay rates if necessary to make any repair required to be made by
it hereunder to remedy any condition that either (a) results in a denial of
access to the Premises, (b) threatens the health or safety of any occupant of
the Premises, or (c) subject to the provisions of Article 10, materially
interferes with Tenant's ability to conduct its business in the Premises.



            Section 4.6

Both the design and decoration of the elevator areas and the public corridors of
any floor of the Premises occupied by more than one (1) occupant (for any
reason, including, without limitation, as a result of a subletting or occupancy
arrangement, if any, in accordance with Article 12 hereof) shall be subject to
Landlord's approval, which approval shall not be unreasonably withheld, and such
elevator areas and public corridors shall be maintained and kept clean by
Landlord pursuant to the cleaning specifications referred to in Section 28.4
hereof.



 

-10-

--------------------------------------------------------------------------------



ARTICLE 5

WINDOW CLEANING



            Section 5.1

Tenant shall not clean, nor require, permit, suffer or allow any window in the
Premises to be cleaned from the outside in violation of Section 202 of the Labor
Law, or any other Requirement, or of the rules of the Board of Standards and
Appeals, or of any other board or body having or asserting jurisdiction.



 

ARTICLE 6

REQUIREMENTS OF LAW

            Section 6.1

                (a) Tenant, at its sole cost and expense, shall comply with all
Requirements applicable to Tenant's manner of use and occupancy of the Premises
(other than, and as distinguished from, mere use as general offices) including,
without limitation, those applicable to the making of any Alterations (including
Tenant's Initial Alterations) therein, including but not limited to local laws
#5, #16 and #58 and the Americans With Disabilities Act. Tenant shall not do or
permit to be done any act or thing upon the Premises which will invalidate or be
in conflict with a standard "all-risk" insurance policy; and shall not do, or
permit anything to be done in or upon the Premises, or bring or keep anything
therein, except as now or hereafter permitted by the New York City Fire
Department, New York Board of Fire Underwriters, the Insurance Services Office
or other authority having jurisdiction, or use the Premises in a manner (as
opposed to mere use as general "offices") which shall increase the rate of fire
insurance on the Building, in effect on the Commencement Date. If by reason of
Tenant's failure to comply with the provisions of this Article, the fire
insurance rate shall be higher than it otherwise would be, then Tenant shall
desist from doing or permitting to be done any such act or thing and shall
reimburse Landlord, as additional rent hereunder, for that part of all fire
insurance premiums thereafter paid by Landlord which shall have been charged
because of such failure by Tenant, and shall make such reimbursement upon demand
by Landlord which demand shall be accompanied by information in reasonable
detail explaining any such increase. In any action or proceeding wherein
Landlord and Tenant are parties, a schedule or "make up" of rates for the
Building or the Premises issued by the Insurance Services Office, or other body
fixing such fire insurance rates, shall be conclusive evidence of the facts
therein stated and of the several items and charges in the fire insurance rates
then applicable to the Building.

                (b) Landlord, at its sole cost and expense (but subject to
recoupment of Tenant's Operating Share thereof as provided in Article 27
hereof), shall comply with all other Requirements applicable to the Premises and
the Building, subject to Landlord's right to contest the applicability or
legality thereof.

 

-11-

--------------------------------------------------------------------------------

            Section 6.2

Tenant, at its sole cost and expense and after notice to Landlord, may contest
by appropriate proceedings prosecuted diligently and in good faith, the legality
or applicability of any Requirement affecting the Premises, provided that (a)
Landlord (or any Indemnitee) shall not be subject to prosecution for a crime,
nor shall the Real Property or any part thereof be subject to being condemned or
vacated, nor shall the certificate of occupancy for the Premises or the Building
be suspended or threatened to be suspended by reason of noncompliance or by
reason of such contest; (b) before the commencement of such contest, if Landlord
(or any Indemnitee) may be subject to any civil fines or penalties or criminal
penalties or if Landlord may be liable to any independent third party as a
result of such noncompliance, Tenant shall furnish to Landlord either (i) a bond
of a surety company satisfactory to Landlord, in form and substance reasonably
satisfactory to Landlord, and in an amount equal to one hundred twenty percent
(120%) of the sum of (A) the cost of such compliance, (B) the criminal or civil
penalties or fines that may accrue by reason of such noncompliance (as
reasonably estimated by Landlord), and (C) the amount of such liability to
independent third parties (as reasonably estimated by Landlord), and shall
indemnify Landlord (and any Indemnitee) against the cost of such compliance and
liability resulting from or incurred in connection with such contest or
non-compliance (except that Tenant shall not be required to furnish such bond to
Landlord if it has otherwise furnished any similar bond required by law to the
appropriate Governmental Authority and Landlord is protected thereby) or (ii)
other security reasonably satisfactory in all respects to Landlord; (c) such
noncompliance or contest shall not constitute or result in a violation (either
with the giving of notice or the passage of time or both) of the terms of any
Mortgage or Superior Lease, or if such Superior Lease or Mortgage shall
condition such non-compliance or contest upon the taking of action or furnishing
of security by Landlord, such action shall be taken or such security shall be
furnished at the expense of Tenant; and (d) Tenant shall keep Landlord regularly
advised as to the status of such proceedings. Without limiting the applicability
of the foregoing, Landlord (or any Indemnitee) shall be deemed subject to
prosecution for a crime if Landlord (or any Indemnitee), a Lessor, a Mortgagee
or any of their officers, directors, partners, shareholders, agents or employees
is subject to prosecution for a crime of any kind whatsoever, unless such
charges are withdrawn ten (10) days before Landlord (or any Indemnitee), such
Lessor or such Mortgagee or such officer, director, partner, shareholder, agent
or employee, as the case may be, is required to plead or answer thereto.



 

ARTICLE 7

SUBORDINATION



            Section 7.1

This Lease shall be subject and subordinate to each Superior Lease and each
Mortgage, subject to non-disturbance of Tenant by the holders thereof, as to the
Ground Lease in accordance with its terms, and as to the Lessor under any
Superior Lease entered into after the date of execution of this Lease and the
holder of each and every Mortgage, on and subject to terms and conditions
substantially the same as the terms and conditions contained in the
non-disturbance and attornment agreement annexed hereto as Exhibit D. In



 

-12-

--------------------------------------------------------------------------------

confirmation of the foregoing, Tenant and the holder of each Mortgage entered
into after the date hereof, shall execute and deliver to each other a
non-disturbance and attornment agreement in the form of the agreement annexed
hereto as Exhibit D and Tenant and the Lessor under each Superior Lease entered
into after the date hereof shall execute and deliver to each other an agreement
substantially in the same form as the agreement annexed hereto as Exhibit D.
Subject to the foregoing, the subordination of this Lease to each Superior Lease
and to each Mortgage shall be self-operative. If the holder of a Mortgage or
Lessor under a Superior Lease shall agree to execute and deliver an agreement
substantially in the form annexed hereto as Exhibit D, and Tenant shall fail or
refuse to do so, Tenant shall be deemed to have executed such agreement and this
Lease shall be subject and subordinate to such Superior Lease or Mortgage.
Subject to the foregoing, Landlord represents to Tenant that there are not now
and agrees that there shall not in the future be any provisions in any Superior
Lease or Mortgage, which would be violated by any act or omission by Tenant
unless such act or omission is expressly provided herein to be a default by
Tenant hereunder. If, in connection with the financing of the Real Property, the
Building or the interest of the lessee under any Superior Lease, or if in
connection with the entering into of a Superior Lease, any lending institution
or Lessor shall request reasonable modifications of this Lease that do not
increase Tenant's monetary obligations under this Lease, or adversely affect or
diminish the rights (except to a de minimis extent), or increase any
non-monetary  obligations, of Tenant under this Lease, Tenant shall make such
modifications.

            Section 7.2 If at any time prior to the expiration of the Term, any
Superior Lease shall terminate or be terminated for any reason or any Mortgagee
comes into possession of the Real Property or the Building or the estate created
by any Superior Lease by receiver or other-wise, Tenant shall attorn to any such
Person acquiring the interest of Landlord as a result thereof, upon the then
executory terms and conditions of this Lease, subject to the provisions of the
non-disturbance agreement entered into by the parties (both in the case of a
Mortgagee or a Lessor), Section 7.1 hereof and this Section 7.2, for the
remainder of the Term, provided that such Person shall then be entitled to
possession of the Premises and provided further that such Person, or anyone
claiming by, through or under such Person, shall not be:

                (a) liable for any act or omission of any prior landlord
(including, without limitation, the then defaulting landlord), or

                (b) subject to any defense or offsets which Tenant may have
against any prior landlord (including, without limitation, the then defaulting
landlord), or

                (c) bound by any payment of Rental which Tenant may have made to
any prior landlord (including, without limitation, the then defaulting landlord)
more than thirty (30) days in advance of the date upon which such payment was
due, or

                (d) bound by any obligation to perform any work or to make
improvements to the Premises, except for (i) repairs and maintenance pursuant to
the

 

-13-

--------------------------------------------------------------------------------

provisions of Article 4, (ii) repairs to the Premises or any part thereof as a
result of damage by fire or other casualty pursuant to Article 10 hereof, but
only to the extent that such repairs can be made from the net proceeds of any
insurance actually made available to such owner, Lessor or Mortgagee, and (iii)
repairs to the Premises as a result of a partial condemnation pursuant to
Article 11 hereof, but only to the extent that such repairs can be made from the
net proceeds of any award made available to such owner, Lessor or Mortgagee, or

                (e) bound by any amendment or modification of this Lease made
without its consent, or

                (f) bound to return Tenant's security deposit, if any, until
such deposit has come into its actual possession and Tenant would be entitled to
such security deposit pursuant to the terms of this Lease.

The provisions of this Article 7 shall enure to the benefit of Tenant and any
such owner, Lessor or Mortgagee, shall be self-operative, and no further
instrument shall be required to give effect to said provisions. Tenant, upon
demand of any such owner, Lessor or Mortgagee, shall execute, at Tenant's
expense, from time-to-time, instruments, in recordable form, in confirmation of
the foregoing provisions of this Section 7.2, satisfactory to any such owner,
Lessor or Mortgagee, acknowledging such attornment and setting forth the terms
and conditions of its tenancy.

            Section 7.3

From time-to-time, within ten (10) Business Days next following request by
Landlord, any Mortgagee or any Lessor, Tenant shall deliver to Landlord, such
Mortgagee or such Lessor a written statement executed by Tenant in form
reasonably satisfactory to Landlord, such Mortgagee or such Lessor, and from
time-to-time within ten (10) Business Days next following request by Tenant,
Landlord shall deliver to Tenant a written statement executed by Landlord, in
form reasonably satisfactory to Tenant: (1) stating that this Lease is then in
full force and effect and has not been modified (or if modified, setting forth
all modifications), (2) setting forth the date to which the Fixed Rent,
additional rent and other items of Rental have been paid, (3) stating whether or
not, to the best knowledge of the party which issues the statement, it or the
other party is in default under this Lease, and, if it claims that it or the
other party or it is in default, setting forth the specific nature of all such
defaults, and (4) as to any other matters reasonably requested by the party
requesting same. Tenant acknowledges that any statement delivered by Tenant
pursuant to this Section 7.3 may be relied upon by any purchaser or owner of the
Real Property or the Building, or Landlord's interest in the Real Property or
the Building or any Superior Lease, or by any Mortgagee, or by an assignee of
any Mortgagee, or by any Lessor. Landlord acknowledges that any statement
delivered by it pursuant to this Section 7.3 may be relied on by Tenant, any
permitted sublessee or assignee of Tenant and any banking institution or other
lender which requests in writing such statement from Landlord



 

-14-

--------------------------------------------------------------------------------

and which indicates, in its request to Landlord, that it requires same in
connection with a then existing or prospective loan to, or business relationship
with, Tenant. Section 7.4 While any Superior Lease or Mortgage shall exist, if
by reason of any act or omission of Landlord Tenant shall have a right to seek
to terminate this Lease, Tenant shall not seek to so terminate this Lease by
reason of any such act or omission of Landlord until Tenant shall have given
written notice of such act or omission to all Lessors and Mortgagees at such
addresses as shall have been furnished to Tenant by such Lessors and Mortgagees
provided that any such Lessor or Mortgagee, shall notify Tenant within thirty
(30) days following receipt of such notice that it shall remedy such act or
omission, and within a reasonable period of time thereafter, due consideration
being given to the necessity for such Lessor or Mortgagee to obtain possession
of the Building, the Lessor or Mortgagee commences to cure same and prosecutes
such cure to completion with diligence and continuity and, in such event, so
long as such Lessor or Mortgagee shall be diligently and continually prosecuting
such cure, Tenant shall not and shall not have the right to terminate this
Lease.

 

ARTICLE 8

RULES

AND REGULATIONS





            Section 8.1 Tenant and Tenant's contractors, employees, agents,
visitors, invitees and licensees shall comply with the Rules and Regulations. In
case of any conflict or inconsistency between the provisions of this Lease and
any of the Rules and Regulations, the provisions of this Lease shall control.
Nothing in this Lease contained shall be construed to impose upon Landlord any
duty or obligation to enforce the Rules and Regulations or terms, covenants or
conditions in any other lease against any other tenant, and Landlord shall not
be liable to Tenant for violation of the same by any other tenant, its
employees, agents, visitors or licensees, except that Landlord shall not enforce
any Rule or Regulation against Tenant unless Landlord shall enforce it against
all other office tenants in the Building. If there is a conflict between the
manner of enforcement of any future Rules and Regulations and the provisions of
this Lease relating thereto, this Lease shall prevail.

 

ARTICLE 9

INSURANCE. PROPERTY LOSS OR DAMAGE REIMBURSEMENT



            Section 9.1

                (a) Any Building employee to whom any property shall be
entrusted by or on behalf of Tenant shall be deemed to be acting as Tenant's
agent with respect to such property and Landlord and its agents shall neither be
liable for any damage to property of Tenant or of

 

-15-

--------------------------------------------------------------------------------



others entrusted to employees of the Building, nor for the loss of or damage to
any property of Tenant by theft or otherwise. Neither Landlord nor its agents
shall be liable for any injury (or death) to persons or damage to property, or
interruption of Tenant's business, resulting from fire or other casualty; nor
shall Landlord or its agents be liable to Tenant for any such injury (or death)
to persons or damage caused by other tenants or persons in the Building or
caused by construction of any private, public or quasi-public work; nor shall
Landlord be liable for any injury (or death) to persons or damage to property or
improvements, or interruption of Tenant's business, resulting from any latent
defect in the Premises or in the Building. Tenant shall not be liable to
Landlord for injury (or death) to persons or damage to property resulting from
fire or other casualty which shall be covered by the then standard form of "all
risk" insurance policy, regardless of whether such insurance policy is then in
effect (unless same was cancelled due to the acts or omissions of Tenant or any
party claiming by, through or under Tenant).

                (b) If at any time a significant number of the windows of the
Premises are temporarily closed, darkened or bricked-up for a period not
exceeding three (3) consecutive months by reason of repairs, maintenance,
alterations, or improvements to the Building, Landlord shall not be liable for
any damage Tenant may sustain thereby and Tenant shall not be entitled to any
compensation therefor, nor abatement or diminution of Fixed Rent or any other
item of Rental, nor shall the same release Tenant from its obligations
hereunder, nor constitute an actual or constructive eviction, in whole or in
part, by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant's business, or otherwise, nor impose any liability upon
Landlord or its agents. Without limiting the foregoing, if a significant numbers
of windows of the Premises are darkened or bricked up even if for a period
exceeding three (3) consecutive months if due to a Requirement, Landlord shall
not be liable for any damage Tenant may sustain thereby. If at any time the
windows of the Premises are temporarily closed, darkened or bricked-up, as
aforesaid, Landlord shall perform such repairs, maintenance, alterations or
improvements and comply with the applicable Requirements with reasonable
diligence and otherwise take such action as may be reasonably necessary to
minimize the period during which such windows are temporarily closed, darkened,
or bricked-up.

                (c) Tenant shall, immediately upon its knowledge thereof, notify
Landlord of any fire or accident in the Premises.

            Section 9.2

Tenant shall, on or before the Commencement Date obtain, and thereafter keep in
full force and effect during the Term (a) an "all risk" fire and casualty
insurance policy with extended coverage for Tenant's Specialty Alterations and
Tenant's Property at the Premises, and (b) a policy of commercial general
liability and property damage insurance on an occurrence basis, with a broad
form contractual liability endorsement. Such policies shall provide that Tenant
is named as the insured. Landlord, Landlord's managing agent, and any Lessors
and any Mortgagees (whose names shall have been furnished to Tenant) shall be
added as additional insureds, as their respective interests may appear with
respect to the insurance required to be carried pursuant to clause (a) above,
and only to the extent of the



 

-16-

--------------------------------------------------------------------------------

named insured's negligence with respect to the insurance required to be carried
pursuant to clause (b) above. Such policy with respect to clause (b) above shall
include a provision under which the insurer agrees to indemnity and hold
Landlord, Landlord's managing agent, and such Lessors and Mortgagees harmless
from and against, subject to the limits of liability set forth in this Section
9.2, all cost, expense and liability arising out of, or based upon, any and all
claims, accidents, injuries and damages mentioned in Article 35. In addition,
the policy required to be carried pursuant to clause (b) above shall contain a
provision that (i) no act or omission of Tenant shall affect or limit the
obligation of the insurer to pay the amount of any loss sustained, and (ii) the
policy shall be non-cancellable with respect to Landlord, Landlord's managing
agent, and such Lessors and Mortgagees (to the extent that their names and
addresses shall have been furnished to Tenant) unless thirty (30) days' prior
written notice shall have been given to Landlord by certified mail, return
receipt requested, which notice shall contain the policy number and the names of
the insured and additional insureds. In addition, upon receipt by Tenant of any
notice of cancellation or any other notice from the insurance carrier which may
adversely affect the coverage of the insureds under such policy of insurance,
Tenant shall immediately deliver to Landlord and any other additional insured
hereunder a copy of such notice. The minimum amounts of liability under the
policy of insurance required to be carried pursuant to clause (b) above shall be
a combined single limit with respect to each occurrence in an amount not less
than Three Million Dollars ($3,000,000) for injury (or death) to persons and
damage to property, which amount shall be increased from time-to-time to that
amount of insurance which is then being customarily carried by prudent tenants
of comparable premises in comparable "class A" office buildings in midtown
Manhattan. All insurance required to be carried by Tenant (and Landlord)
pursuant to the terms of this Lease shall be effected under valid and
enforceable policies issued by reputable and independent insurers permitted to
do business in the State of New York, and rated in Best's Insurance Guide, or
any successor thereto (or if there be none, an organization having a national
reputation) as having a general policyholder rating of "A" and a financial
rating of at least "XII", or a comparable rating from a successor or alternative
organization.

            Section 9.3

On or prior to the Commencement Date, Tenant shall deliver to Landlord and
Landlord shall deliver to Tenant appropriate certificates of insurance,
including evidence of waivers of subrogation or consent to waivers of rights of
recovery required pursuant to Section 10.6 hereof, required to be carried
pursuant to this Article 9. Evidence of each renewal or replacement of a policy
shall be delivered to the party entitled to receive same at least thirty (30)
days prior to the expiration of such policy.



            Section 9.4

                (a) Tenant acknowledges that Landlord shall not carry insurance
on, and shall not be responsible for damage to, Tenant's Property or Specialty
Alterations (other than those Specially Alterations which were part of Tenant's
Initial Alterations), and that Landlord

 

-17-

--------------------------------------------------------------------------------

shall not carry insurance against, or be responsible for any loss suffered by
Tenant due to interruption of Tenant's business.

                (b) Landlord shall, during the term of this Lease, maintain an
"all risk" policy fire and casualty insurance with extended coverage, in an
amount equal to at least 80% of the then full insurable value (that is actual
replacement cost without deduction for physical depreciation, exclusive of the
cost of excavations, foundations, footings, underground pipes, conduits, flues
and drains) of the Building, but in any event in an amount sufficient to prevent
Landlord from becoming a co-insurer under the provisions of the applicable
policy.

 

ARTICLE 10

DESTRUCTION, FIRE OR OTHER CAUSE

            Section 10.1

                (a) If the Premises (including Alterations, but only to the
extent provided for in Section 10.7), shall be damaged by fire or other
casualty, and if Tenant shall give prompt notice thereof to Landlord, the damage
shall be diligently repaired by and at the expense of Landlord to substantially
the condition prior to the damage, and until such repairs which are required to
be performed by Landlord shall be substantially completed (of which substantial
completion Landlord shall promptly notify Tenant) (i) the Fixed Rent and Space
Factor shall be reduced in the proportion which the ratio between the area of
the part of the Premises which is not usable by Tenant, bears to the total area
of the Premises immediately prior to such casualty, and (ii) Tenant's Operating
Share and Tenant's Tax Share shall be redetermined based upon the ratio which
the rentable area of the Premises remaining after such casualty bears to the
rentable area of the Building remaining after such casualty; provided, however,
that if fifty percent (50 %) or more of any entire floor within the Premises
shall be wholly untenantable such that Tenant or any Person claiming by, through
or under Tenant may not reasonably occupy, and is unable to conduct its usual
and customary business in, the remainder of the floor and Tenant and all Persons
claiming by, through or under Tenant in fact do not occupy, and do not conduct
their usual and customary business in, the remainder of the floor, then the
entire floor shall, for purposes of this Section 10.1, be considered
untenantable and the adjustments provided for in clauses (i) and (ii) above
shall be effected accordingly. Landlord shall have no obligation to repair any
damage to, or to replace, any Specialty Alterations (other than Specially
Alterations which were part of Tenant's Initial Alterations) or any of Tenant's
Property. In addition, Landlord shall not be obligated to repair any damage to,
or to replace, any Alterations unless Tenant shall have theretofore notified
Landlord of the completion of such Alterations and the cost thereof, and shall
have maintained adequate records with respect to such Alterations, it being the
intention of the parties that Tenant shall cause its contractors, subcontractors
or mechanics to obtain and maintain in full force and effect so-called
"builder's risk" insurance which shall cover the costs to repair or to replace
any such Alterations. Landlord shall use its

 

-18-

--------------------------------------------------------------------------------

reasonable efforts to minimize interference with Tenant's use and occupancy in
making any repairs pursuant to this Section 1O.1(a). No damages, compensation or
claim shall be payable by Landlord for inconvenience, loss of business or
annoyance arising from any repair or restoration of any portion of the Premises
or of the Building pursuant to this Article 10.  Landlord shall use its best
efforts to effect such repair or restoration promptly and in such manner as not
unreasonably to interfere with Tenant's use and occupancy. Anything contained
herein to the contrary notwithstanding, if the Premises (including any
Alterations) are damaged by fire or other casualty at any time prior to the
completion of Tenant's Initial Alterations, Landlord's obligation to repair the
Premises (and any Alterations) shall be limited to repair of (w) the part of the
Building Systems serving the Premises on the Commencement Date, but not the
distribution portions of such Building Systems located within the Premises, (x)
the floor and ceiling slabs of the Premises, (y) the exterior walls of the
Premises, and (z) to the extent not included in the foregoing, those items
constituting Landlord's Work, all to substantially the same condition which
existed on the Commencement Date, it being the intention of the parties that
Tenant shall cause its contractors, subcontractors or mechanics to obtain and
maintain in full force and effect so-called "builder's risk" insurance which
shall cover the costs to repair or to replace Tenant's Initial Alterations until
notice to Landlord of the completion thereof.

                (b) Prior to the substantial completion of Landlord's repair
obligations set forth in Section 10.1(a) hereof, Landlord shall provide Tenant
and Tenant's contractor, subcontractors and mechanics access to the Premises to
perform repairs which Landlord is not obligated to perform (but not to occupy
the same for the conduct of business), on the following terms and conditions:

                        (i) Tenant shall not commence work in any portion of the
Premises until the date specified in a notice from Landlord to Tenant stating
that the repairs required to be made by Landlord have been or will be completed
to the extent reasonably necessary, in Landlord's discretion, to permit the
commencement of the repairs which Landlord is not obligated to perform (or
Alterations, if Landlord is not obligated to repair same pursuant to the
provisions hereof) then prudent to be performed in accordance with good
construction practice in the portion of the Premises in question without
material interference with, and consistent with the performance of, the repairs
remaining to be performed by Landlord.

                        (ii) Such access by Tenant shall be deemed to be subject
to all of the applicable provisions of this Lease.

                        (iii) If Landlord shall be prevented from substantially
completing the repairs it is required to perform under this Article 10 due to
any acts of, or work by, Tenant, its agents, servants, employees or contractors,
by reason of Tenant's failure or refusal to comply or to cause its architects,
engineers, designers and contractors to comply with any of Tenant's obligations
described or referred to in this Lease, in either event within such reasonable
time as may be specified for that purpose in a written notice to Tenant, or if
such repairs are not

 

-19-

--------------------------------------------------------------------------------

completed because under good construction scheduling practice such repairs
should be performed after completion of any work Tenant is obligated to perform,
then such repairs shall be deemed substantially complete on the date when the
repairs would have been substantially completed but for such delay and the
expiration of the abatement of the Tenant's obligations hereunder shall not be
postponed by reason of such delay. Any additional costs to Landlord to complete
any repairs occasioned by such delay shall be paid by Tenant to Landlord as
additional rent within ten (10) days after demand, which demand shall be
accompanied by reasonably detailed statement describing such additional costs.

                (c) If any casualty damage to the Premises occurs during the
period prior to the Rent Commencement Date, other than casualty damage caused by
or resulting from neglect or improper conduct of Tenant, Tenant's agents,
employees, contractors, subcontractors, mechanics, subtenants, invitees or
licensees, the Rent Commencement Date shall be delayed by a period equal to the
period it shall take Landlord (or in the case of work by Tenant, the period it
would take, acting with diligence and continuity) to restore the Premises to
their condition immediately prior to the occurrence of such casualty.

            Section 10.2

Anything contained in Section 10.1 hereof to the contrary notwithstanding, if
(a) all or substantially all of the Building or the Premises shall be damaged or
destroyed by fire or other casualty, or (b) the Building shall be so damaged or
destroyed by fire or other casualty (whether or not the Premises have been so
damaged or destroyed) as to require a reasonably estimated expenditure for the
repair or restoration thereof of more than forty percent (40%) of the full
insurable value of the Building immediately prior to the casualty, then, in
either of such events, Landlord, at Landlord's option, may, if a similar notice
of termination is given to all other tenants of the Building, not later than
ninety (90) days following the damage, give Tenant a notice in writing
terminating this Lease. If Landlord elects to terminate this Lease, the Term
shall expire upon a date set by Landlord in such notice, but not sooner than the
tenth (10th) day after such notice is given, and Tenant shall vacate the
Premises and surrender the same to Landlord in accordance with the provisions of
Article 20 hereof.  Upon the termination of this Lease under the conditions
provided for in this Section 10.2, the Fixed Rent and Escalation Rent shall be
apportioned and any prepaid portion of Fixed Rent and Escalation Rent for any
period after such date shall be refunded by Landlord to Tenant. Except as
expressly set forth in this Section 10.2, and in Section 10.3, Landlord shall
have no options to terminate this Lease under this Article 10.



            Section 10.3

                (a) Within forty-five (45) days after notice to Landlord of any
damage described in Section 10.1 hereof, Landlord shall deliver to Tenant a
statement prepared by a reputable contractor setting forth such contractor's
estimate as to the time required to repair such damage, exclusive of time
required to repair any items which are Tenant's obligation to repair. If the
estimated time period exceeds nine and two-thirds (9 2/3) months from the date
of such

 

-20-

--------------------------------------------------------------------------------

statement, Tenant may elect to terminate this Lease by notice to Landlord not
later than twenty (20) days following receipt of such statement. If Tenant makes
such election, the Term shall expire upon the later of the twentieth (20th) day
after notice of such election is given by Tenant, and the date that Tenant shall
vacate the Premises and surrender the same to Landlord in accordance with the
provisions of Article 20 hereof. If Tenant shall not terminate this Lease
pursuant to this Article 10 (or is not entitled to terminate this Lease pursuant
to this Article 10), the damage shall be diligently repaired by and at the
expense of Landlord as set forth in Section 10.1 hereof. Except as expressly set
forth in this Section 10.3, Tenant shall have no options to terminate this Lease
under this Article 10.

                (b) If the Premises shall be substantially damaged during the
last two (2) years of the Term, Landlord and Tenant shall each have the right to
elect by notice, given within thirty (30) days after the occurrence of such
damage, to terminate this Lease and if either makes such election, the Term
shall expire upon the later of the thirtieth (30th) day after notice of such
election is given and the date that Tenant shall vacate the Premises and
surrender the same to Landlord in accordance with the provisions of Article 20
hereof.

            Section 10.5

If Landlord does not terminate this Lease in accordance with the provisions of
Section 10.2 or Section 10.3, or Tenant shall not terminate this Lease pursuant
to Section 10.3, the damage to the Building or the Premises (exclusive of
Tenant's Property or items which are required to be repaired by Tenant pursuant
to this Lease) shall be diligently repaired by and at the expense of Landlord as
set forth in Section 10.1 hereof.



            Section 10.6

This Article 10 constitutes an express agreement governing any case of damage or
destruction of the Premises or the Building by fire or other casualty, and
Section 227 of the Real Property Law of the State of New York, which provides
for such contingency in the absence of an express agreement, and any other law
of like nature and purpose now or hereafter in force shall have no application
in any such case.



            Section 10.7

The parties hereto shall procure an appropriate clause in, or endorsement on,
any fire or extended coverage insurance covering the Premises, the Building and
personal property, fixtures and equipment located thereon or therein, pursuant
to which the insurance companies waive subrogation or consent to a waiver of
right of recovery and will not make any claim against or seek to recover from
the other for any loss or damage to its property or the property of others
resulting from fire or other "all risk" extended coverage hazards. Tenant
acknowledges that Landlord shall not carry insurance on and shall not be
responsible for damage to, Tenant's Property, Specialty Alterations (other than
Specialty Alterations which were part of Tenant's Initial Alterations), or any
other Alteration (including Tenant's Initial Alterations) prior to (a) the
completion thereof, (b) notice to Landlord of the completion thereof, and (c)
delivery to Landlord of complete "as-built" plans and specifications (or shop
drawings if permitted by this Lease) therefor, and that Landlord shall not carry
insurance against, or be responsible for any loss suffered by Tenant due to,
interruption of Tenant's business.



 

-21-

--------------------------------------------------------------------------------

ARTICLE 11

EMINENT DOMAIN



            Section 11.1

If the whole of the Real Property, the Building or the Premises shall be
acquired or condemned for any public or quasi-public use or purpose, this Lease
and the Term shall end as of the date of the vesting of title with the same
effect as if said date were the Expiration Date. If only a part of the Real
Property and not the entire Premises shall be so acquired or condemned then, (a)
except as hereinafter provided in this Section 11.1, this Lease and the Term
shall continue in force and effect, but, if a part of the Premises is included
in the part of the Real Property so acquired or condemned, from and after the
date of the vesting of title, (i) the Fixed Rent and the Space Factor shall be
reduced in the proportion which the area of the part of the Premises so acquired
or condemned bears to the total area of the Premises immediately prior to such
acquisition or condemnation, (ii) Tenant's Operating Share shall be redetermined
based upon the proportion in which the ratio between the rentable area of the
Premises remaining after such acquisition or condemnation bears to the rentable
area of the Building remaining after such acquisition or condemnation and (iii)
Tenant's Tax Share shall be redetermined based upon the proportion in which the
ratio between the rentable area of the Premises remaining after such acquisition
or condemnation bears to the rentable area of the Building remaining after such
acquisition or condemnation; (b) whether or not the Premises shall be affected
thereby, Landlord, at Landlord's option, may give to Tenant, within sixty (60)
days next following the date upon which Landlord shall have received notice of
vesting of title, a thirty (30) days' notice of termination of this Lease if
Landlord shall elect to terminate leases (including this Lease), affecting at
least twenty-five percent (25%) of the rentable area of the Building (excluding
any rentable area leased by Landlord or its Affiliates); and (c) if the part of
the Real Property so acquired or condemned shall contain more than fifteen
percent (15%)  of the total area of the Premises immediately prior to such
acquisition or condemnation, or if, by reason of such acquisition or
condemnation, Tenant no longer has reasonable means of access to the Premises,
Tenant, at Tenant's option, may give to Landlord, within sixty (60) days next
following the date upon which Tenant shall have received notice of vesting of
title, a thirty (30) days' notice of termination of this Lease. If any such
thirty (30) days' notice of termination is given by Landlord or Tenant, this
Lease and the Term shall come to an end and expire upon the expiration of said
thirty (30) days with the same effect as if the date of expiration of said
thirty (30) days were the Expiration Date. If a part of the Premises shall be so
acquired or condemned and this Lease and the Term shall not be terminated
pursuant to the foregoing provisions of this Section 11.1, Landlord, at
Landlord's expense, shall restore that part of the Premises not so acquired or
condemned to a self-contained rental unit inclusive of Tenant's Alterations
other than Specialty Alterations (provided, however, that Landlord shall not be
obligated to restore or replace any Alterations unless Tenant shall have
theretofore notified Landlord of the completion of such Alterations and the cost
thereof, and shall have maintained adequate records with respect to such
Alterations), except that if such acquisition or condemnation occurs prior to
completion of the Initial Alterations, Landlord shall only be required to
restore that part of the Premises not



 

-22-

--------------------------------------------------------------------------------

so acquired or condemned to a self-contained rental unit exclusive of Tenant's
Alterations. Upon the termination of this Lease and the Term pursuant to the
provisions of this Section 11. 1, the Fixed Rent and Escalation Rent shall be
apportioned and any prepaid portion of Fixed Rent and Escalation Rent for any
period after such date shall be refunded by Landlord to Tenant.

            Section 11.2

In the event of any such acquisition or condemnation of all or any part of the
Real Property, Landlord shall be entitled to receive the entire award for any
such acquisition or condemnation, including any award made for the value of the
estate vested in Tenant by, or the unexpired term of, this Lease, Tenant shall
have no claim against Landlord or the condemning authority for the value of any
unexpired portion of the Term and Tenant hereby expressly assigns to Landlord
all of its right in and to any such award. Nothing contained in this Section
11.2 shall be deemed to prevent Tenant from making a separate claim in any
condemnation proceedings for the then value of any Tenant's Property included in
such taking, and for any moving expenses.



            Section 11.3

If the whole or any part of the Premises shall be acquired or condemned
temporarily during the Term for any public or quasi-public use or purpose,
Tenant shall give prompt notice thereof to Landlord and the Term shall not be
reduced or affected in any way and Tenant shall continue to pay in full all
items of Rental payable by Tenant hereunder without reduction or abatement, and
Tenant shall be entitled to receive for itself any award or payments for such
use, provided, however, that:



                    (a) if the acquisition or condemnation is for a period not
extending beyond the Term and if such award or payment is made less frequently
than in monthly installments, the same shall be paid to and held by Landlord as
a fund which Landlord shall apply from time-to-time to the Rental payable by
Tenant hereunder, except that, if by reason of such acquisition or condemnation
changes or alterations are required to be made to the Premises which would
necessitate an expenditure to restore the Premises, then a portion of such award
or payment considered by Landlord as appropriate to cover the expenses of the
restoration shall be retained by Landlord, without application as aforesaid, and
applied toward the restoration of the Premises as provided in Section 11.1
hereof, or

                    (b) if the acquisition or condemnation is for a period
extending beyond the Term, such award or payment shall be apportioned between
Landlord and Tenant as of the Expiration Date; Tenant's share thereof, if paid
less frequently than in monthly installments, shall be paid to Landlord and
applied in accordance with the provisions of clause (a) above, provided,
however, that the amount of any award or payment allowed or retained for
restoration of the Premises shall remain the property of Landlord if this Lease
shall expire prior to the restoration of the Premises.

 

-23-

--------------------------------------------------------------------------------

ARTICLE 12

ASSIGNMENT.

SUBLETTING. MORTGAGE, ETC.



            Section 12.1

                    (a) Without the prior consent of Landlord in each instance,
which consent, in the case of clauses (i), (iii) or (iv) below (and subject to
compliance by Tenant with the provisions of Sections 12.6, 12.7 and 12.8 below),
shall not be unreasonably withheld or delayed, Tenant shall not (i) assign its
rights or delegate its duties under this Lease (whether by operation of law,
transfers of interests in Tenant or otherwise), (ii) mortgage or encumber its
interest in this Lease, in whole or in part, (iii) sublet, or permit the
subletting of, the Premises or any part thereof, or (iv) permit the Premises or
any part thereof to be occupied or used for desk space, mailing privileges or
otherwise, by any Person other than Tenant.

                    (b) Notwithstanding the provisions of Section 12. 1(a),
provided that no Event of Default shall have occurred and be continuing, Tenant
shall have the right, without Landlord's consent (but upon not less than ten
(10) Business Day's prior written notice to Landlord as hereinafter set forth),
to assign this Lease or to sublease all or a portion or portions of the Premises
(for uses permitted to Tenant under Article 2) to any "Affiliate" (hereinafter
defined) of Tenant, but only for such period as such Affiliate remains an
Affiliate of Tenant. For the purposes of this Article 12, an "Affiliate" of
Tenant shall mean a corporation, partnership or other entity which controls, or
is controlled by, or is under common control with, Tenant. If Tenant shall
assign this Lease or sublease all or any part of the Premises to any Affiliate
of Tenant in accordance with this Section 12.1(b), the notice to Landlord as set
forth above shall be accompanied by proof in reasonable detail that such person
is an Affiliate of Tenant and by the Tenant Statement required by Section 12.6,
or the Assignment Statement required by Section 12.7, as appropriate, together
with a copy of either the sublease or the assignment agreement, as appropriate.
Any such assignment to or sublease with an Affiliate of Tenant shall be subject
to the terms and conditions of Sections 12.6 and 12.7 as to a sublease and
Section 12.8 as to an assignment.

                    (c) If this Lease is assigned to any person or entity
pursuant to the provisions of the Bankruptcy Code, any and all monies or other
consideration payable or otherwise to be delivered in connection with such
assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord and shall not constitute property of Tenant or of
the estate of Tenant within the meaning of the Bankruptcy Code. Any and all
monies or other consideration constituting Landlord's property under the
preceding sentence not paid or delivered to Landlord shall be held in trust for
the benefit of Landlord and shall be promptly paid to or turned over to
Landlord.

 

-24-

--------------------------------------------------------------------------------

               Section 12.2

                    (a) If Tenant's interest in this Lease is assigned in
violation of the provisions of this Article 12, such assignment shall be void
and of no force and effect against Land-lord; provided, however, that Landlord
may collect an amount equal to the then Fixed Rent plus any other item of Rental
from the assignee as a fee for its use and occupancy, and shall apply the net
amount collected to the Fixed Rent and other items of Rental reserved in this
Lease. If the Premises or any part thereof are sublet to, or occupied by, or
used by, any Person other than Tenant, whether or not in violation of this
Article 12, Landlord, after default by Tenant under this Lease, including,
without limitation, a subletting or occupancy in violation of this Article 12,
may collect any item of Rental or other sums paid by the subtenant, user or
occupant as a fee for its use and occupancy, and shall apply the net amount
collected to the Fixed Rent and other items of Rental reserved in this Lease. No
such assignment, subletting, occupancy or use, whether with or without
Landlord's prior consent, nor any such collection or application of Rental or
fee for use and occupancy, shall be deemed a waiver by Landlord of any term,
coven-ant or condition of this Lease or the acceptance by Landlord of such
assignee, subtenant, occupant or user as tenant hereunder. The consent by
Landlord to any assignment, subletting, occupancy or use shall not relieve
Tenant from its obligation to obtain the express prior consent of Landlord to
any further assignment, subletting, occupancy or use.

                    (b) Tenant shall, subject to the following sentence,
reimburse Landlord on demand for any reasonable out-of-pocket expenses that may
be incurred by Landlord in connection with any proposed assignment of Tenant's
interest in this Lease or any proposed subletting of the Premises or any part
thereof (as distinct from and in addition to the reimbursement to Landlord of
its out-of-pocket expenses in connection with the review by Landlord of plans
and specifications in connection with any Tenant's Alterations in connection
with the occupancy of the subtenant or assignee), including, without limitation,
any reasonable attorneys' fees and disbursements. In the case of any particular
assignment or subletting, such reimbursement shall not exceed Two Thousand
Dollars ($2,000.00) during the first year of the term of this Lease, which sum
shall increase during each subsequent year by increases in the Consumer Price
Index.

                    (c) Neither any assignment of Tenant's interest in this
Lease nor any subletting, occupancy or use of the Premises or any part thereof
by any Person other than Tenant, nor any collection of Rental by Landlord from
any Person other than Tenant as provided in this Section 12.2, nor any
application of any such Rental as provided in this Section 12.2 shall, in any
circumstances, relieve Tenant of its obligations under this Lease on Tenant's
part to be observed and performed.

                    (d) Any Person to which this Lease is assigned pursuant to
the provisions of the Bankruptcy Code shall be deemed without further act or
deed to have assumed all of the obligations arising under this Lease on and
after the date of such assignment. Any such assignee shall execute and deliver
to Landlord upon demand an instrument confirming such assumption.

 

-25-

--------------------------------------------------------------------------------

No assignment of this Lease shall relieve Tenant of its obligations hereunder
and, subsequent to any assignment, Tenant's liability hereunder shall continue
notwithstanding any subsequent modification or amendment hereof or the release
of any subsequent tenant hereunder from any liability, to all of which Tenant
hereby consents in advance.

            Section 12.3

                    (a) If Tenant assumes this Lease and proposes to assign the
same pursuant to the provisions of the Bankruptcy Code to any Person who shall
have made an offer to accept an assignment of this Lease on terms acceptable to
Tenant, then notice of such proposed assignment shall be given to Landlord by
Tenant no later than twenty (20) days after receipt by Tenant, but in any event
no later than ten (10) days prior to the date that Tenant shall make application
to a court of competent jurisdiction for authority and approval to enter into
such assignment and assumption. Such notice shall set forth (i) the name and
address of such Person, (ii) all of the terms and conditions of such offer, and
(iii) adequate assurance of future performance by such Person under the Lease as
set forth in Paragraph (B) below, including, without limitation, the assurance
referred to in Section 365(b) (3) of the Bankruptcy Code. Landlord shall have
the prior right and option, to be exercised by notice to Tenant given at any
time prior to the effective date of such proposed assignment, to accept an
assignment of this Lease upon the same terms and conditions and for the same
consideration, if any, as the offer made by such Person, less any brokerage
commissions which would otherwise be payable by Tenant out of the consideration
to be paid by such Person in connection with the assignment of this Lease.

                    (b) The term "adequate assurance of future performance" as
used in this Lease shall mean that any proposed assignee shall, among other
things, (i) deposit with Land-lord on the assumption of this Lease a sum equal
to one half of the then annual Fixed Rent as security for the faithful
performance and observance by such assignee of the terms and obligations of this
Lease, which sum shall be held by Landlord, (ii) furnish Landlord with a
financial statement of such assignee for the prior fiscal year of such proposed
assignee, as finally determined after an audit and certified as correct by a
certified public accountant, together with a financial statement covering the
period from the end of the prior fiscal year to and including the month prior to
the month in which notice is given to Landlord pursuant to Section 12.3(a), each
of which financial statements shall show a net worth of at least six (6) times
the then annual Fixed Rent for each of such year, and (iii) provide such other
information or take such action as Landlord, in its reasonable judgment shall
determine is necessary to provide adequate assurance of the performance by such
assignee of its obligations under the Lease.

            Section 12.4

Either a transfer (including the issuance of treasury stock or the creation and
issuance of new stock or a new class of stock) of a controlling interest in the
shares of stock of Tenant (if Tenant is a corporation or trust) or a transfer of
a majority of the interests in or Control of Tenant (if Tenant is a partnership
or other entity) at any one time or over a period of time through a series of
transfers, shall be deemed an assignment of this Lease and



 

-26-

--------------------------------------------------------------------------------

shall be subject to all of the provisions of this Article 12, including, without
limitation, the requirement that Tenant obtain Landlord's prior consent thereto.
The transfer of shares of Tenant (if Tenant is a corporation or trust) for
purposes of this Section 12.4 shall not include the sale of shares by persons
other than those deemed "insiders" within the meaning of the Securities Exchange
Act of 1934, as amended, which sale is effected through the "over-the-counter
market" or through any recognized stock exchange.

            Section 12.5

If, at any time after the originally named Tenant herein shall have assigned
Tenant's interest in this Lease, this Lease shall be disaffirmed or rejected in
any proceeding of the types described in paragraph (e) of Section 16.1 hereof,
or in any similar proceeding, or in the event of termination of this Lease by
reason of any such proceeding or by reason of lapse of time following notice of
termination given pursuant to said Article 16 based upon any of the Events of
Default set forth in such paragraph, any prior Tenant, including, without
limitation, the originally named Tenant, upon request of Landlord given within
thirty (30) days next following any such disaffirmance, rejection or termination
(and actual notice thereof to Landlord in the event of a disaffirmance or
rejection or in the event of termination other than by act of Landlord), shall
(a) pay to Landlord all Fixed Rent, Escalation Rent and other items of Rental
due and owing by the assignee to Landlord under this Lease to and including the
date of such disaffirmance, rejection or termination, and (b) as "tenant", enter
into a new lease with Landlord of the Premises for a term commencing on the
effective date of such disaffirmance, rejection or termination and ending on the
Expiration Date, unless sooner terminated as in such lease provided, at the same
Fixed Rent and upon the then executory terms, covenants and condi-tions as are
contained in this Lease, except that (i) Tenant's rights under the new lease
shall be subject to the possessory rights of the assignee under this Lease and
the possessory rights of any person claiming through or under such assignee or
by virtue of any statute or of any order of any court, (ii) such new lease shall
require all defaults existing under this Lease to be cured by Tenant with due
diligence, and (iii) such new lease shall require Tenant to pay all Escalation
Rent reserved in this Lease which, had this Lease not been so disaffirmed,
rejected or terminated, would have accrued under the provisions of Article 27
hereof after the date of such disaffirmance, rejection or termination with
respect to any period prior thereto. If any such prior Tenant shall default in
its obligation to enter into said new lease for a period of ten (10) days next
following Landlord's request therefor, then, in addition to all other rights and
remedies by reason of such default, either at law or in equity, Landlord shall
have the same rights and remedies against such Tenant as if such Tenant had
entered into such new lease and such new lease had thereafter been terminated as
of the commencement date thereof by reason of such Tenant's default thereunder.



            Section 12.6

                    (a) As a condition to the effectiveness of any sublease,
every subletting hereunder is subject to the following conditions:

 

-27-

--------------------------------------------------------------------------------

                            (i) no Event of Default shall have occurred and be
continuing both at the time that Tenant shall have requested Landlord's consent
to the subletting and at the commencement of the term of the proposed sublease;

                            (ii) on the day Tenant delivers the Tenant Statement
to Landlord and upon the date immediately preceding the commencement date of any
sublease approved by Landlord, the proposed subtenant shall have a financial
standing which is reasonable in comparison with the obligations of the subtenant
contemplated under the sublease and shall be of good character;

                            (iii) the Premises shall not have been listed or
otherwise advertised in a manner which would reflect detrimentally on the
Building or Landlord;

                            (iv) the proposed subtenant (or any Person who,
directly or indirectly, Controls, is Controlled by, or is under common Control
with, the proposed subtenant) shall not be a tenant, subtenant or occupant of
any space in the Building or the Kent Building, nor shall the proposed subtenant
(or any Person who, directly or indirectly, Controls, is Controlled by, or is
under common Control with, the proposed subtenant) be a Person with whom
Landlord is negotiating or discussing the lease of space in the Building or the
Kent Building; if Tenant shall propose to sublease space and is about to
commence negotiations with a tenant, subtenant, occupant or prospective
subtenant, Tenant shall advise Landlord of the identity of such prospective
subtenant and Landlord shall promptly advise Tenant if the execution of a
sublease with such tenant, subtenant, occupant or prospective subtenant would
violate the provisions of this clause (iv);

                            (v) the sublease shall expressly provide that (and
whether or not the sublease shall so provide, it shall be deemed that) it is
subject to all of the terms, covenants, conditions and obligations on Tenant's
part to be observed and performed under this Lease (including the provisions of
Article 2) and the further condition and restriction that the sublease shall not
be modified without the prior written consent of Landlord, which consent, as to
non-material modifications, shall not be unreasonably withheld, or assigned,
encumbered or otherwise transferred or the subleased premises further sublet by
the subtenant in whole or in part, or any part thereof suffered or permitted by
the subtenant to be used or occupied by others, without the prior written
consent of Landlord in such instance;

                            (vi) an executed copy of the proposed sublease shall
have been submitted to Landlord together with the Tenant Statement required by
Section 12.6(b);

                            (vii) at no time shall there be more than six (6)
occupants, including Tenant, in the entire Premises; and

 

-28-

--------------------------------------------------------------------------------

                            (viii) the sublease shall expressly provide that
(and whether or not the sublease shall so provide, it shall be deemed that) in
the event of termination, re-entry or dispossess of Tenant by Landlord under
this Lease, Landlord may, at its option, take over all of the right, title and
interest of Tenant, as sublessor under such sublease, and such subtenant, at
Landlord's option, shall attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be:

                                    (1) liable for any act or omission of Tenant
under such sublease, or

                                    (2) subject to any defense or offsets which
such subtenant may have against Tenant, or

                                    (3) bound by any previous payment which such
subtenant may have made to Tenant of more than thirty (30) days in advance of
the date upon which such payment was due, unless previously approved by
Landlord, or

                                    (4) bound by any obligation to make any
payment to or on behalf of such subtenant, or

                                    (5) bound by any obligation to perform any
work or to make improvements to the Premises, or portion thereof demised by such
sublease, or

                                    (6) bound by any amendment or modification
of such sublease made without its consent, or

                                    (7) bound to return such subtenant's
security deposit, if any, until such deposit has come into its actual possession
and such subtenant would be entitled to such security deposit pursuant to the
terms of such sublease.

If Tenant proposes to sublet a portion of the Premises then, unless the context
otherwise requires, references in this Section 12.6 to the Premises shall be
deemed to refer to the portion of the Premises proposed to be sublet by Tenant.

                    (b) At least fifteen (15) Business Days prior to the
proposed commencement date of any proposed subletting of all or any portion of
the Premises, Tenant shall submit a statement to Landlord (a "Tenant Statement")
containing the following information: (i) the name and address of the proposed
subtenant, (ii) a description of the portion of the Premises to be sublet, (iii)
the terms and conditions of the proposed subletting, including, without
limitation, the rent payable and the value of any improvements (including any
demolition to be performed) to the Premises for occupancy by such subtenant
[which requirement may be satisfied by Tenant submitting to Landlord a copy of
the proposed sublease provided that such

 

-29-

--------------------------------------------------------------------------------

sublease has all of the terms and conditions of the proposed subletting as
required by this clause (iii)], (iv) the nature and character of the business of
the proposed subtenant, and (v) any other information that Landlord may
reasonably request, together with a statement specifically directing Landlord's
attention to the provisions of this Section 12.6(b) requiring Landlord to
respond to Tenant's request within fifteen (15) Business Days after Landlord's
receipt of the Tenant Statement. Landlord shall respond in writing to Tenant's
request within fifteen (15) Business Days after Landlord's receipt of the Tenant
Statement, advising whether Landlord consents to the proposed subletting. If
Landlord shall fail to notify Tenant within said fifteen (15) Business Day
period of Landlord's consent to or disapproval of the proposed subletting,
Tenant shall have the right to sublease that portion of the Premises to such
proposed subtenant on the same terms and conditions set forth in the Tenant
Statement. If Tenant shall not enter into such sublease within sixty (60) days
after the delivery of the Tenant Statement to Landlord, then the provisions of
Section 12.1 hereof and this Section 12.6 shall again be applicable to such
unconsummated sublease and any other proposed subletting.

            Section 12.7

                    (a) In connection with any subletting of all or any portion
of the Premises, Tenant shall pay to Landlord, sums in respect of Sublease
Profit derived therefrom, as follows:

                            (i) Landlord shall not be entitled to the payment of
any Sublease Profit derived from a subletting of (or sublettings totalling in
the aggregate) ten thousand two hundred fifty (10,250) rentable square feet or
less;

                            (ii) at such time as there shall be in existence,
sublettings which, in the aggregate, are for more than ten thousand two hundred
fifty (10,250) square feet and less than or equal to twenty thousand five
hundred (20,500) square feet, Landlord shall be entitled to payment of an amount
equal to thirty-seven and one-half percent (37 1/2%) of all Sublease Profit
derived from all such sublettings; and

                            (iii) at such time as there shall be in existence,
sublettings which, in the aggregate, exceed twenty thousand five hundred
(20,500) square feet, Landlord shall be entitled to payment of an amount equal
to fifty percent (50%) of all Sublease Profit derived from all such sublettings.

All sums payable hereunder by Tenant shall be calculated on an annualized basis,
but shall be paid to Landlord, as additional rent, within five (5) days after
receipt thereof by Tenant. Tenant shall use all reasonable efforts to collect
all rent and additional rent from any subtenants. For the purposes of this
Section 12.7(a), Tenant's "reasonable efforts" shall include, under those
circumstances where it is reasonable and prudent, the institution of legal
actions or proceedings;

 

-30-

--------------------------------------------------------------------------------

                    (b) For purposes of this Lease:

                            (i) "Rent Per Square Foot" shall mean the sum of the
then Fixed Rent and Escalation Rent divided by the Space Factor;

                            (ii) "Sublease Profit" shall mean the product of (x)
the Sublease Rent Per Square Foot less the Rent Per Square Foot, and (y) the
number of rentable square feet constituting the portion of the Premises sublet
by Tenant;

                            (iii) "Sublease Rent" shall mean any rent or other
consideration paid to Tenant (no amount shall be included therein in respect of
free rent periods) directly or indirectly by any subtenant or any other amount
received by Tenant from or in connection with any subletting, including, but not
limited to, sums paid for the sale or rental, or consideration received on
account of any contribution, of Tenant's Property or sums paid in connection
with the supply of electricity or HVAC less the Sublease Expenses;

                            (iv) "Sublease Expenses" shall mean: (A) in the
event of a sale of Tenant's Property, the then fair market value thereof, (B)
the actual reasonable out-of-pocket costs and expenses of Tenant in making such
sublease, such as brokers' fees, attorneys' fees, and advertising fees paid to
unrelated third parties (which costs and expenses shall not exceed the cost and
expenses which are then usual and customary in Manhattan for subleases of
comparable space), (C) any sums paid to Landlord pursuant to Section 12.2(b)
hereof, (D) the cost of improvements or alterations made by Tenant expressly and
solely for the purpose of preparing that portion of the Premises for such
subtenancy if not used by Tenant subsequent to the expiration of the term of the
sublease (other than for a de minimis period of time), (E) any other
commercially reasonable and marketing costs (which are usual and customary in
connection with the marketing of comparable space) incurred by Tenant in
connection with a subletting, and (F) the then fair rental value of any Tenant's
Property leased to and used by such subtenant. In determining Sublease Rent, the
costs set forth in clauses (B), (C) and (D) shall be amortized on a
straight-line basis over the period of time same is required to be amortized by
Tenant for federal income tax purposes and the costs set forth in clause (E)
shall be amortized on a straight line basis over the shorter of the period of
time required to be amortized by Tenant for federal income tax purposes and the
term of the sublease;

                            (v) "Sublease Rent Per Square Foot" shall mean the
Sublease Rent divided by the rentable square feet of the space demised under the
sublease in question;

                    (c) Sublease Profit shall be recalculated from time-to-time
to reflect any corrections in a prior calculation thereof due to (A) subsequent
payments received or made by Tenant, (B) the final adjustment of payments to be
made by or to Tenant, and (C) mistake.  Promptly after receipt or final
adjustment of any such payments or discovery of any such mistake, Tenant shall
submit to Landlord a recalculation of the Sublease Profit, and an adjustment

 

-31-

--------------------------------------------------------------------------------

shall be made between Landlord and Tenant, on account of prior payments made or
credits received pursuant to this Section 12.7. In addition, if Sublease
Expenses utilized for the purpose of calculating Sublease Profit included an
amount attributable to the cost of the improvements made by Tenant expressly and
solely for the purpose of preparing the Premises or a portion thereof for the
occupancy of the subtenant and subsequent to the expiration of the sublease such
improvements and/or alterations were not demolished and/or removed, Sublease
Profits shall be recalculated as if the cost of such improvements and/or
alterations were not, to the extent of the value thereof then remaining,
incurred by Tenant and Tenant promptly shall pay to Landlord the applicable
percentage of the additional amount of such Sublease Profit, resulting from such
recalculation.

            Section 12.8

                    (a) As a condition to the effectiveness of any assignment of
this Lease, every assignment of this Lease is subject to the following
conditions:

                            (i) no Event of Default shall have occurred and be
continuing both at the time that Tenant shall have requested Landlord's consent
to the assignment and on the effective date of such assignment;

                            (ii) on the day Tenant delivers the Assignment
Statement to Landlord and upon the date immediately preceding the effective date
of any assignment approved by Landlord, the proposed assignee shall have a
financial standing which is reasonable in comparison with the obligations of the
proposed assignee under this Lease and shall be of good character;

                            (iii) the Premises shall not have been listed or
otherwise advertised in a manner which would reflect detrimentally on the
Building or Landlord;

                            (iv) the proposed assignee (or any Person who,
directly or indirectly, Controls, is Controlled by, or is under common Control
with, the proposed assignee) shall not be a tenant, subtenant or occupant of any
space in the Building or the Kent Building, nor shall the proposed assignee (or
any Person who, directly or indirectly, Controls, is Controlled by, or is under
common Control with, the proposed subtenant) be a Person with whom Landlord is
negotiating or discussing the lease of space in the Building or the Kent
Building at the time of receipt of an Assignment Statement. If Tenant shall
propose to assign this Lease and is about to commence negotiations with a
prospective assignee, Tenant shall advise Landlord of the identity of such
prospective assignee and Landlord shall promptly (but in no event more than five
(5) days after being so advised), advise Tenant whether Landlord is then so
negotiating with such prospective assignee;

 

-32-

--------------------------------------------------------------------------------

                            (v) an executed copy of the proposed assignment and
assumption agreement shall have been submitted to Landlord along with the
Assignment Statement required by Section 12.8(b); and

                            (vi) the proposed assignment and assumption
agreement shall expressly provide that (and whether or not the proposed
assignment and assumption agreement shall so provide, it shall be deemed that)
the assignee shall agree to assume all of the obligations of Tenant under this
Lease from and after the date of the assignment.

                    (b)     (i) At least fifteen (15) Business Days prior to the
effective date of any proposed assignment, Tenant shall submit a statement to
Landlord (the "Assignment Statement") containing the following information; (A)
the name and address of the proposed assignee, (B) the essential terms and
conditions of the proposed assignment, including, without limitation, the
consideration payable for such assignment and the value of any improvements
(including any demolition to be performed) to the Premises proposed to be made
by Tenant to prepare the Premises for occupancy by such assignee, Landlord
agreeing that Tenant may satisfy such obligation by submitting a copy of the
proposed assignment and assumption agreement (provided that the proposed
assignment and assumption agreement contains all of the terms and conditions
required by this clause 12.8(b)(i)(B)), (C) the nature and character of the
business of the pro-posed assignee, and (D) any other information that Landlord
may reasonably request, together with a statement specifically directing
Landlord's attention to the provisions of this Section 12.8(b) requiring
Landlord to respond to Tenant's request within fifteen (15) Business Days after
Landlord's receipt of the Assignment Statement. The Assignment Statement shall
be executed by Tenant and the proposed assignee and shall indicate both parties'
intent (but not necessarily binding obligation) to enter into an assignment
agreement conforming to the terms and conditions of the Assignment Statement and
on such other terms and conditions to which the parties may agree which are not
inconsistent with the essential terms set forth in the Assignment Statement.

                            (ii) Landlord shall respond in writing to Tenant
within fifteen (15) Business Days after Landlord's receipt of the Assignment
Statement, advising whether Landlord consents to the proposed assignment.

                            (iii) If Landlord shall fail to notify Tenant within
said fifteen (15) Business Day period of Landlord's consent to or disapproval of
the proposed assignment, or if Landlord shall consent to such assignment as
provided in Section 12.8(a) hereof, Tenant shall have the right to assign this
Lease to such proposed assignee on the same terms and conditions set forth in
the Assignment Statement. If Tenant shall not enter into such assignment within
sixty (60) days after the delivery of the Assignment Statement to Landlord, then
the provisions of this Section 12.8 shall again be applicable in their entirety
to any proposed assignment.

                            (iv) If Tenant shall assign this Lease, Tenant shall
deliver to Landlord, within five (5) days after execution thereof, (A) a
duplicate original instrument of assignment

 

-33-

--------------------------------------------------------------------------------

in form and substance reasonably satisfactory to Landlord, duly executed by
Tenant, and (B) an instrument in form and substance reasonably satisfactory to
Landlord, duly executed by the assignee, in which such assignee shall assume
observance and performance of, and agree to be bound by, all of the terms,
covenants and conditions of this Lease on Tenant's part to be observed and
performed.

                            (v) Tenant shall pay to Landlord, upon Tenant's
receipt thereof, an amount equal to fifty percent (50%) of all Assignment
Proceeds. For purposes of this paragraph (v), "Assignment Proceeds" shall mean
all consideration payable to Tenant, directly or indirectly, by any assignee, or
any other amount received by Tenant from or in connection with any assignment
(including, but not limited to, sums paid for the sale or rental, or
consideration received on account of any contribution, of Tenant's Property)
after deducting therefrom: (A) in the event of a sale (or contribution) of
Tenant's Property, the then fair market value thereof, (B) the reasonable
out-of-pocket costs and expenses of Tenant in making such assignment, such as
brokers' fees, attorneys' fees, and advertising fees paid to unrelated third
parties (which costs and expenses shall not exceed the cost and expenses which
are then usual and customary for assignments of leases of comparable space in
class A office buildings in midtown Manhattan), (C) any payments required to be
made by Tenant in connection with the assignment of its interest in this Lease
pursuant to Article 31-B of the Tax Law of the State of New York or any real
property transfer tax of the United States or the City or State of New York
(other than any income tax), (D) any sums paid by Tenant to Landlord pursuant to
Section 12.2(B) hereof, (E) the reasonable cost of improvements or alterations
made by Tenant expressly and solely for the purpose of preparing the Premises
for such assignment (provided that such costs are both reasonable and customary
in connection with leases then being entered into for comparable space in class
A office buildings in midtown Manhattan), (F) the unamortized or undepreciated
cost of any Tenant's Property leased to and used by such assignee, and (G) any
other commercially reasonably marketing costs (which costs and expenses shall
not exceed the cost and expenses which are then usual and customary in Manhattan
for subleases of comparable space) incurred by Tenant in connection with
Tenant's assignment of the Lease. If the consideration paid to Tenant for any
assignment shall be paid in installments, then the expenses specified in this
paragraph (vi) shall be amortized over the period during which such installments
shall be payable. With respect to the costs amortized pursuant to clause (F)
above, the unamortized or undepreciated costs shall be determined on a
straight-line basis utilizing the method of amortization used by Tenant for
federal income tax purposes.

                    (c) Landlord shall have the right to require that the
assignee deposit with Landlord, in the manner contemplated by Article 31 hereof,
a security deposit in the amount of two (2) monthly installments of the Fixed
Rent due and payable as of the effective date of the proposed assignment.

 

-34-

--------------------------------------------------------------------------------

            Section 12.9

Tenant shall not occupy any space in the Building or the Kent Building (by
assignment, sublease or otherwise) other than the Premises, except with the
prior written consent of Landlord in each instance.



 

ARTICLE 13

ELECTRICITY



            Section 13.1

                    (a) Tenant shall at all times comply with the rules,
regulations, terms and conditions applicable to service, equipment, wiring and
requirements of the public utility company supplying electricity to the
Building. The risers serving the Premises shall be capable of supplying seven
(7) watts of electricity per rentable square foot of the Premises (exclusive of
power for HVAC service through the Building Systems), and Tenant shall not use
any electrical equipment which, in Landlord's reasonable judgment, would exceed
such capacity or interfere with the electrical service to other tenants of the
Building.

                    (b) If Tenant's electrical requirements exceed seven (7)
watts per rentable square foot to such an extent as, in Landlord's reasonable
judgment, would necessitate installation of an additional riser, risers or other
proper and necessary equipment, Landlord shall so notify Tenant of same. Within
five (5) Business Days after receipt of such notice, Tenant shall either cease
such use of such additional electricity or shall request that additional
electrical capacity (specifying the amount requested) be made available to
Tenant. Landlord, in Landlord's sole (but reasonable) judgment, shall determine
whether to make available such additional electrical capacity to Tenant and the
amount of such additional electrical capacity to be made available. If Landlord
shall agree to make available additional electrical capacity and the same
necessitates installation of an additional riser, risers or other proper and
necessary equipment, including, without limitation, any switch-gear, the option
which is least expensive to Tenant shall be installed by Landlord. Any such
installation shall be made at Tenant's sole cost and expense, and shall be
chargeable and collectible as additional rent and paid within thirty (30) days
after the rendition of a bill to Tenant therefor. Landlord shall not be liable
in any way to Tenant for any failure or defect in the supply or character of
electric service furnished to the Premises by reason of any requirement, act or
omission of the utility company serving the Building or for any other reason not
attributable to the gross negligence or willful malfeasance of Landlord, whether
electricity is provided by public or private utility company or by any
electricity generation system owned and operated by Landlord.

            Section 13.2

                    (a) Unless Landlord elects or is required to have Tenant
obtain electricity from the public utility company furnishing electricity to the
Building pursuant to the provisions of Section 13.4 hereof, electricity shall be
supplied by Landlord to the Premises and, for the

 

-35-

--------------------------------------------------------------------------------

period from and after the Rent Commencement Date, Tenant shall pay to Landlord,
as additional rent for such service, the amounts (the "Electricity Additional
Rent") as determined by a meter or submeter (installed by Landlord as part of
Landlord's Work for the purpose of measuring such consumption) at the Cost Per
Kilowatt Hour under the service classification in effect pursuant to which
Landlord purchases electricity, plus an amount equal to three percent (3%) of
the Electricity Additional Rent as Landlord's administrative charge for overhead
and supervision. In no event shall Tenant be required to pay any Electricity
Additional Rent or administrative charge thereon for the period from the
Commencement Date to the Rent Commencement Date.

                    (b) Where more than one meter measures the electricity
supplied to Tenant, the electricity rendered through each meter may be computed
and billed separately in accordance with the provisions of Section 13.2(a).
Bills for the Electricity Additional Rent and the administrative charge based
thereon shall be rendered to Tenant from time to time at such times as Landlord
may elect, and Tenant shall pay the amount shown thereon to Landlord within ten
(10) days after receipt of such bill. Upon Tenant's request, Landlord shall
provide to Tenant a copy of the utility bill utilized by Landlord to determine
the Costs Per Kilowatt Hour which was, in turn, utilized to determine the
Electricity Additional Rent for the then current bill therefor.

                    (c) If electricity shall hereafter be supplied to the
Building on a "primary service" basis from the public utility company, Tenant
shall not be required to pay to Landlord, as Escalation Rent or otherwise, any
portion of the costs incurred by Landlord in converting the Building to such
"primary service," and in such event, the 3% charge provided for in Section 13.2
(a) above shall no longer apply.

            Section 13.3

                    (a) If Tenant shall, in good faith, believe that the
electrical meters or submeters servicing the Premises are not accurately
measuring Tenant's electricity consumption in the Premises, Tenant shall have
the right, upon written notice to Landlord, to have a reputable, licensed and
independent electrical consultant inspect the meters or submeters, at Tenant's
sole expense, to determine the accuracy of such meters or submeters. If Tenant's
consultant determines that the meters or submeters are not accurately measuring
Tenant's electricity consumption in the Premises, Tenant shall immediately give
written notice thereof to Landlord, which notice shall be accompanied by a
written report and certification by Tenant's electrical consultant specifying in
detail all respects in which the electric meters or submeters are not accurately
(to ANSI standards) measuring Tenant's electrical consumption in the Premises
and any specific deficiencies in the meters or submeters. Upon receipt of
Tenant's electrical consultant's report and certification, Landlord shall have
the right to have Landlord's reputable, licensed and independent electrical
consultant inspect, at Landlord's sole expense, the electric meters and
submeters servicing the Premises. Upon completion of the inspection by

 

-36-

--------------------------------------------------------------------------------

Landlord's electrical consultant, Landlord shall provide to Tenant a copy of the
written report and certification of Landlord's consultant. If the reports and
certifications of the two electrical consultants do not agree, they shall
together promptly seek to resolve any differences. If the two consultants cannot
resolve their differences, they shall choose a third reputable, licensed and
independent electrical consultant, the cost of which shall be shared equally by
Landlord and Tenant, to make a similar inspection of the electric meters and
submeters, and the determination of the third electrical consultant (which shall
be made by means of a similar written report and certification) shall be binding
upon Landlord and Tenant.

                    (b) If pursuant to Section 13.3(a) it shall be determined
that the electric meters or submeters servicing the Premises are not accurately
(to ANSI standards) measuring Tenant's electricity consumption in the Premises,
Landlord shall, at its cost and expense, make such repairs (or replacements) to
the electric meters or submeters as shall be necessary so that such meters or
submeters are accurate to ANSI standards. Until the date that such repairs (or
replacements) are completed, Tenant shall continue to pay to Landlord the
Electricity Additional Rent and administrative charge as billed by Landlord to
Tenant pursuant to Section 13.2(a). Following completion of such repairs,
Landlord and Tenant shall adjust the payments of Electricity Additional Rent and
the administrative charge for the period from the date of Tenant's notice to
Landlord (given pursuant to Section 13.3(a)), to and including the date of
completion of the repairs (or replacements) to the electric meters or submeters,
and the amount of any overpayment by Tenant shall be automatically credited
against the next succeeding installments of Electricity Additional Rent
thereafter due. In no event shall Tenant be entitled to any adjustment for
Electricity Additional Rent for any period prior to the date of Tenant's notice
to Landlord.

            Section 13.4

If Landlord shall be required to discontinue furnishing electricity to Tenant
(which it shall only do if it is required to do so and only if it shall
simultaneously discontinue furnishing electricity to all other tenants of the
Building), Landlord shall give Tenant notice thereof and this Lease shall
continue in full force and effect and shall be unaffected thereby, except that
from and after the effective date of such discontinuance, Landlord shall not be
obligated to furnish electricity to Tenant and Tenant shall not be obligated to
pay the Electricity Additional Rent. Landlord shall not discontinue furnishing
electricity to the Premises until Tenant shall be able to obtain electricity
directly from the public utility company and any necessary installations to
enable Tenant to do so have been made. If Landlord so discontinues furnishing
electricity to Tenant, Tenant shall make all necessary arrangements to obtain
electric energy directly from the public utility company furnishing electric
service to the Building. The costs of such service shall be paid by Tenant
directly to such public utility. Such electricity may be furnished to Tenant by
means of the existing electrical facilities serving the Premises, at no charge,
to the extent the same are available, suitable and safe for such purposes as
determined by Landlord. All meters and all additional panel boards, feeders,
risers, wiring and other conductors and equipment which may be required for
Tenant to obtain electricity directly shall be installed by Landlord and the
actual, reasonable out-of-pocket costs incurred by Landlord so



 

-37-

--------------------------------------------------------------------------------

doing shall be shared equally by Landlord and Tenant (should any such feeders,
risers, wiring and other conductors and equipment service other premises in
addition to the Premises, the costs thereof shall be allocated pro rata to each
of the premises serviced thereby, including the Premises, and the portion of
such costs which are allocated to the Premises shall be shared equally by
Landlord and Tenant, as aforesaid), Tenant's portion thereof being payable to
Landlord as additional rent within thirty (30) days following demand therefore,
which demand shall be accompanied by reasonably satisfactory evidence of such
costs.

ARTICLE 14

ACCESS TO PREMISES



            Section 14.1

                    (a) Tenant shall permit Landlord, Landlord's agents,
representatives, con-tractors and employees and public utilities servicing the
Building to erect, use and maintain, concealed ducts, pipes and conduits in and
through the Premises. Landlord, Landlord's agents, representatives, contractors,
and employees and the agents, representatives, contractors, and employees of
public utilities servicing the Building shall have the right to enter the
Premises at all reasonable times upon reasonable prior notice (except in the
case of an emergency in which event Landlord and Landlord's agents,
representatives, contractors, and employees may enter without prior notice to
Tenant), which notice may be oral, to examine the same, to show them to
prospective purchasers, or prospective or existing Mortgagees or Lessors, and to
make such repairs, alterations, improvements, additions or restorations (i) as
Landlord may deem necessary to the Premises or to any other portion of the
Building, or (ii) which Landlord may elect to perform following ten (10) days
after notice, except in the case of an emergency (in which event Landlord and
Landlord's agents, representatives, contractors, and employees may enter without
prior notice to Tenant), following Tenant's failure to make repairs or perform
any work which Tenant is obligated to make or perform under this Lease after any
applicable notice and/or grace period herein provided, or (iii) for the purpose
of complying with any Requirements, a Superior Lease or a Mortgage, and Landlord
shall be allowed to take all material into and upon the Premises that may be
required therefor without the same constituting an eviction or constructive
eviction of Tenant in whole or in part and the Fixed Rent (and any other item of
Rental) shall in no way abate while said repairs, alterations, improvements,
additions or restorations are being made (except if the Premises are thereby
rendered wholly untenantable and then only to the extent specifically set forth
in this Lease), nor shall Landlord be liable to Tenant by reason of loss or
interruption of business of Tenant, or otherwise. In connection with entry to
the Premises, Landlord shall use all reasonable efforts to minimize any
interference with Tenant's use and occupancy of the Premises and its business
operations therein.

 

-38-

--------------------------------------------------------------------------------

                    (b) Any work performed or installations made pursuant to
this Article 14 shall be made with reasonable diligence and otherwise pursuant
to the provisions of Section 4.3 hereof.

                    (c) Except as hereinafter provided, any pipes, ducts, or
conduits installed in or through the Premises pursuant to this Article 14 shall
be concealed behind, beneath or within partitioning, columns, ceilings or floors
located or to be located in the Premises. Notwithstanding the foregoing, any
such pipes, ducts, or conduits may be furred at points immediately adjacent to
partitioning columns or ceilings located or to be located in the Premises,
provided that the same are completely furred and that the installation of such
pipes, ducts, or conduits, when completed, shall not reduce the usable area of
the Premises or the height of the ceiling of the Premises beyond a de minimis
amount.

            Section 14.2

During the twelve (12) month period immediately preceding the Expiration Date or
the expiration of any renewal or extended term, Landlord may exhibit the
Premises to prospective tenants thereof on reasonable advance notice to Tenant.



            Section 14.3

If Tenant shall not be present when entry into the Premises shall be necessary,
Landlord or Landlord's agents, representatives, contractors or employees may
enter the same without rendering Landlord or such agents liable therefor if
during such entry Landlord or Landlord's agents shall accord reasonable care
under the circumstances to Tenant's Property, and without in any manner
affecting this Lease. Nothing herein contained, however, shall be deemed or
construed to impose upon Landlord any obligation, responsibility or liability
whatsoever, for the care, supervision or repair of the Building or any part
thereof, other than as herein provided.



            Section 14.4

Landlord also shall have the right at any time, without the same constituting an
actual or constructive eviction and without incurring any liability to Tenant
therefor, to change the arrangement or location of entrances or passageways,
doors and doorways, and corridors, elevators, stairs, toilets, or other public
parts of the Building and to change the name, number or designation by which the
Building is commonly known, provided any such change does not (a) materially
reduce, interfere with or deprive Tenant of access to the Building or the
Premises or (b) reduce the usable area of the Premises, except by a de minimis
amount. If Tenant's access to the Building or the Premises shall be materially
affected by work of a nature contemplated by this Section 14.4, Landlord shall
give to Tenant reasonable advance notice of such work, except under emergency
circumstances. All parts (except surfaces facing the interior of the Premises)
of all walls, windows and doors bounding the Premises (including exterior
Building walls, exterior core corridor walls, exterior doors and entrances), all
balconies, terraces and roofs adjacent to the Premises, all space in or adjacent
to the Premises used for shafts, stacks, stairways, chutes, pipes, conduits,
ducts, fan rooms, heating, air cooling, plumbing and other mechanical
facilities, service closets and other Building facilities are not part of the
Premises, and Landlord shall have the use thereof, as well as access thereto
through the



 

-39-

--------------------------------------------------------------------------------

Premises for the purposes of operation, maintenance, alteration and repair,
provided that in connection with any such access, Landlord shall use all
reasonable efforts to minimize interference with Tenant's use and occupancy of
the Premises and its business operations therein. Neither this Lease nor any use
by Tenant shall give Tenant any easement or other right in or to the use, if
any, of any door or any passage or any concourse or any plaza connecting the
Building with any subway or any other building or to any public conveniences,
and the use of such doors, passages, concourses, plazas and conveniences may
without notice to Tenant be regulated or discontinued at any time by Landlord.

            Section 14.5

For purposes of this Article 14, the term "Landlord" shall include the Lessors,
the Mortgagees, and Landlord's managing agent for the Building.



 

ARTICLE 15

CERTIFICATE OF OCCUPANCY

            Section 15.1

Tenant shall not at any time use or occupy the Premises in violation of the
certificate of occupancy at such time issued for the Premises or for the
Building and in the event that any Governmental Authority shall hereafter
contend or declare by notice, violation, order or in any other manner whatsoever
that the Premises are used for a purpose which is a violation of such
certificate of occupancy, Tenant, upon five (5) Business Days' written notice
from Landlord or any Governmental Authority, shall immediately discontinue such
use of the Premises. Landlord represents that a copy of the Building's
certificate of occupancy in effect as of the date of this Lease is attached
hereto as Exhibit E and that Landlord shall maintain a certificate of occupancy
in effect for the Building throughout the term of this Lease, which certificate
of occupancy will permit the Premises to be used for the use permitted by
Section 2.1 hereof, provided, however, neither such certificate, nor any
provision of this Lease, nor any act or omission of Landlord, shall be deemed to
constitute a representation or warranty that the Premises, or any part thereof,
lawfully may be used or occupied for any particular purpose or in any particular
manner, in contradistinction to mere "office" use.



 

ARTICLE 16

DEFAULT

            Section 16.1

Each of the following events shall be an "Event of Default" hereunder:



                    (a) If Tenant shall default in the payment when due of any
installment of Fixed Rent and such default shall continue for ten (10) days
after notice of such default is given to Tenant, or in the payment when due of
any other item of Rental and such default shall continue for ten (10) days after
notice of such default is given to Tenant, except that if Landlord

 

-40-

--------------------------------------------------------------------------------

shall have given two (2) such notices in any twelve (12) month period, Tenant
shall not be entitled to any further notice of its delinquency in the payment of
Rental until such time as twelve (12) consecutive months shall have elapsed
without Tenant having defaulted in any such payment; or

                    (b) if the Premises are deserted or abandoned; or

                    (c) if all or substantially all of the Premises shall be
vacant for a period in excess of 120 more or less consecutive days, except if
such vacancy (i) is occasioned by casualty damage to the Premises as
contemplated by Article 10, a "taking" of space in the Premises as contemplated
by Article 11, or the interruption of any "Essential Services" as defined in
Section 28.7(b), or (ii) under circumstances where Tenant shall be actively
marketing the Premises and using its best efforts to obtain a subtenant of the
Premises or assignee of the Lease (in accordance with the provisions of Article
12 hereof); or

                    (d) if Tenant's interest or any portion thereof in this
Lease shall devolve upon or pass to any person, whether by operation of law or
otherwise, except as expressly permitted under Article 12 hereof; or

                    (e)    (i) if Tenant shall admit in writing its inability to
generally pay its debts as they become due; or

                            (ii) if Tenant shall commence or institute any case,
proceeding or other action (A) seeking relief on its behalf as debtor, or to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (B) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property; or

                            (iii) if Tenant shall make a general assignment for
the benefit of creditors; or

                            (iv) if any case, proceeding or other action shall
be commenced or instituted against Tenant (A) seeking to have an order for
relief entered against it as debtor or to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (B) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property, which in either of such
cases (i) results in any such entry of an order for relief, adjudication of

 

-41-

--------------------------------------------------------------------------------

bankruptcy or insolvency or such an appointment or the issuance or entry of any
other order having a similar effect or (ii) remains undismissed for a period of
ninety (90) days; or

                            (v) if any case, proceeding or other action shall be
commenced or instituted against Tenant seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its property which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within ninety (90) days from the entry thereof; or

                            (vi) if Tenant shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clauses (ii), (iii), (iv) or (v) above; or

                            (vii) if a trustee, receiver or other custodian is
appointed for any substantial part of the assets of Tenant which appointment is
not vacated or stayed within seven (7) Business Days; or

                    (f) if Tenant shall fail more than two (2) times during any
twelve (12) month period to pay any installment of Fixed Rent or any item of
Rental when due, after receipt of the notice and the expiration of the
applicable grace period pursuant to the provisions of paragraph (a) above, if
such notice and grace period are then required; or

                    (g) if Tenant shall fail to pay any installments of Fixed
Rent or items of Rental when due, after receipt of the notice and the expiration
of the applicable grace period pursuant to the provisions of paragraph (a)
above, and Landlord shall bring more than one (1) summary dispossess proceeding
during any twelve (12) month period; or

                    (h) if Tenant shall default in the due keeping, observing or
performance of any covenant, agreement, provision or condition of Section 2.1 or
subsections 2.2(a) and 2.2(b) hereof on the part of Tenant to be kept, observed
or performed and if such default shall continue and shall not be remedied by
Tenant within forty eight (48) hours after Landlord shall have given to Tenant a
notice specifying the same; or

                    (i) if Tenant shall default in the observance or performance
of any other term, covenant or condition of this Lease on Tenant's part to be
observed or performed and Tenant shall fail to remedy such default within thirty
(30) days after notice by Landlord to Tenant of such default, or if such default
is of such a nature that it cannot with due diligence be completely remedied
within said period of thirty (30) days and Tenant shall not commence within said
period of thirty (30) days, or shall not thereafter diligently prosecute to
completion, all steps necessary to remedy such default.

 

-42-

--------------------------------------------------------------------------------

 

            Section 16.2

                    (a) This Lease and the term and estate hereby granted are
subject to the limitation that if an Event of Default (i) described in Section
16.1(e) hereof shall occur, or (ii) described in Sections 16. 1(a), (b), (c),
(d), (f), (g), (h) or (i) shall occur, Landlord, at any time thereafter, at its
option, may give written notice to Tenant stating that this Lease and the Term
shall expire and terminate on the date specified in such notice (which date
shall not be less than three (3) days after the date of such notice), then this
Lease and the Term and all rights of Tenant under this Lease shall expire and
terminate as if the date on which the Event of Default described in clause (i)
above occurred or the date set forth in such notice, pursuant to clause (ii)
above, as the case may be, were the Fixed Expiration Date and Tenant immediately
shall quit and surrender the Premises, but Tenant shall nonetheless be liable
for all of its obligations hereunder, as provided for in Articles 17 and 18
hereof. Anything contained herein to the contrary notwithstanding, if such
termination shall be stayed by order of any court having jurisdiction over any
proceeding described in Section 16.1(e) hereof, or by federal or state statute,
then, following the expiration of any such stay, or if the trustee appointed in
any such proceeding, Tenant or Tenant as debtor-in-possession shall fail to
assume Tenant's obligations under this Lease within the period prescribed
therefor by law or within one hundred twenty (120) days after entry of the order
for relief or as may be allowed by the court, or if said trustee, Tenant or
Tenant as debtor-in-possession shall fail to provide adequate protection of
Landlord's right, title and interest in and to the Premises or adequate
assurance of the complete and continuous future performance of Tenant's
obligations under this Lease as provided in Section 12.3(b), Landlord, to the
extent permitted by law or by leave of the court having jurisdiction over such
proceeding, shall have the right, at its election, to terminate this Lease on
five (5) days' notice to Tenant, Tenant as debtor-in-possession or said trustee
and upon the expiration of said five (5) day period this Lease shall cease and
expire as aforesaid and Tenant, Tenant as debtor-in-possession or said trustee
shall immediately quit and surrender the Premises as aforesaid.

                    (b) If this Lease shall be terminated as provided in Section
16.2(a) hereof, Landlord, without notice, may reenter and repossess the Premises
using such force for that purpose as may be necessary without being liable to
indictment, prosecution or damages therefor and may dispossess Tenant by summary
proceedings or otherwise.

            Section 16.3

If at any time, (a) Tenant shall comprise two (2) or more Persons, or (b)
Tenant's obligations under this Lease shall have been guaranteed by any Person
other than Tenant, or (c) Tenant's interest in this Lease shall have been
assigned, the word "Tenant", as used in Section 16.1(e), shall be deemed to mean
only the Persons primarily liable for Tenant's obligations under this Lease. For
the purposes of the proceeding sentence, a guarantor or surety of a Person who
shall then be the tenant under this Lease shall be deemed to be a Person
"primarily liable" for Tenant's obligations under this Lease. Any monies
received by Landlord from or on behalf of Tenant during the pendency of any
proceeding of the types referred to in



 

-43-

--------------------------------------------------------------------------------

Section 16. 1(e) shall be deemed paid as compensation for the use and occupation
of the Premises and the acceptance of any such compensation by Landlord shall
not be deemed an acceptance of Rental or a waiver on the part of Landlord of any
rights under Section 16.2.

 

ARTICLE 17

REMEDIES AND DAMAGES

            Section 17.1

                    (a) If there shall occur any Event of Default, and this
Lease and the Term shall expire and come to an end as provided in Article 16
hereof:

                            (i) Tenant shall quit and peacefully surrender the
Premises to Landlord, and Landlord and its agents may immediately, or at anytime
after such default or after the date upon which this Lease and the Term shall
expire and come to an end, re-enter the Premises or any part thereof, without
notice, either by summary proceedings, or by any other applicable action or
proceeding, or by force or otherwise (without being liable to indictment,
prosecution or damages therefor), and may repossess the Premises and dispossess
Tenant and any other persons from the Premises and remove any and all of their
property and effects from the Premises; and

                            (ii) Landlord, at Landlord's option (but without any
obligation to do so), may relet the whole or any portion or portions of the
Premises from time-to-time, either in the name of Landlord or otherwise, to such
tenant or tenants, for such term or terms ending before, on or after the
Expiration Date, at such rental or rentals and upon such other conditions,

which may include concessions and free rent periods, as Landlord, in its sole
discretion, may determine; provided, however, that Landlord shall have no
obligation to relet the Premises or any part thereof and shall in no event be
liable for refusal or failure to relet the Premises or any part thereof, or, in
the event of any such reletting, for the refusal or failure to collect any rent
due upon any such reletting, and no such refusal or failure shall operate to
relieve Tenant of any liability under this Lease or otherwise affect any such
liability, and Landlord, at Landlord's option, may make such repairs,
replacements, alterations, additions, improvements, decorations and other
physical changes in and to the Premises as Landlord, in its sole discretion,
considers advisable or necessary in connection with any such reletting or
proposed reletting, without relieving Tenant of any liability under this Lease
or otherwise affecting any such liability.

                    (b) Tenant hereby waives the service of any notice of
intention to reenter or to institute legal proceedings to that end which may
otherwise be required to be given under any present or future law. Tenant, on
its own behalf and on behalf of all persons claiming through or under Tenant,
including all creditors, does further hereby waive any and all rights which
Tenant and all such persons might otherwise have under any present or future law
to

 

-44-

--------------------------------------------------------------------------------

redeem the Premises, or to re-enter or repossess the Premises, or to restore the
operation of this Lease, after (i) Tenant shall have been dispossessed by a
judgment or by warrant of any court or judge, or (ii) any re-entry by Landlord,
or (iii) any expiration or termination of this Lease and the Term, whether such
dispossess, re-entry, expiration or termination shall be by operation of law or
pursuant to the provisions of this Lease. The words "re-enter," "re-entry" and
"re-entered" as used in this Lease shall not be deemed to be restricted to their
technical legal meanings. In the event of a breach or threatened breach by
Tenant, or any persons claiming through or under Tenant, of any term, covenant
or condition of this Lease, Landlord shall have the right to enjoin such breach
and the right to invoke any other remedy allowed by law or in equity as if
re-entry, summary proceedings and other special remedies were not provided in
this Lease for such breach. The right to invoke the remedies hereinbefore set
forth are cumulative and shall not preclude Landlord from invoking any other
remedy allowed at law or in equity.

            Section 17.2

                    (a) If this Lease and the Term shall expire or if Landlord
shall re-enter the Premises as hereinabove provided, then, in either of said
events:

                            (i) Tenant shall pay to Landlord all Fixed Rent,
Escalation Rent and other items of Rental payable under this Lease by Tenant to
Landlord to the date upon which this Lease and the Term shall have expired or to
the date of re-entry upon the Premises by Landlord, as the case may be;

                            (ii) Tenant also shall be liable for and shall pay
to Landlord, as damages, any deficiency (referred to as "Deficiency") between
the Rental for the period which otherwise would have constituted the unexpired
portion of the Term and the net amount, if any, of rents collected under any
reletting effected pursuant to the provisions of clause (ii) of Section 17.1(a)
for any part of such period (first deducting from the rents collected under any
such reletting all of Landlord's expenses in connection with the termination of
this Lease, Landlord's re-entry upon the Premises and with such reletting,
including, but not limited to, all reasonable repossession costs, brokerage
commissions, legal expenses, attorneys' fees and disbursements, alteration
costs, contribution to work and other expenses of preparing the Premises for
such reletting); any such Deficiency shall be paid in monthly installments by
Tenant on the days specified in this Lease for payment of installments of Fixed
Rent, Landlord shall be entitled to recover from Tenant each monthly Deficiency
as the same shall arise, and no suit to collect the amount of the Deficiency for
any month shall prejudice Landlord's right to collect the Deficiency for any
subsequent month by a similar proceeding; and

                            (iii) whether or not Landlord shall have collected
any monthly Deficiency as aforesaid, Landlord shall be entitled to recover from
Tenant, and Tenant shall pay to Landlord, on demand, in lieu of any further
Deficiency as and for liquidated and agreed final damages with respect to the
Rentals due hereunder, a sum equal to the amount by which the

 

-45-

--------------------------------------------------------------------------------

Rental for the period which otherwise would have constituted the unexpired
portion of the Term exceeds the then fair and reasonable rental value of the
Premises for the same period, both discounted to present worth at the Base Rate
less the aggregate amount of Deficiencies theretofore collected by Landlord
pursuant to the provisions of clause (a)(ii) of this Section 17.2 for the same
period; if, before presentation of proof of such liquidated damages to any
court, commission or tribunal, the Premises, or any part thereof, shall have
been relet by Landlord for the period which otherwise would have constituted the
unexpired portion of the Term, or any part thereof, the amount of rent reserved
upon such reletting shall be deemed, prima facie, to be the fair and reasonable
rental value for the part or the whole of the Premises so relet during the term
of the reletting.

                    (b) If the Premises, or any part thereof, shall be relet
together with other space in the Building, the rents collected or reserved under
any such reletting and the expenses of any such reletting shall be equitably
apportioned for the purposes of this Section 17.2. Tenant shall in no event be
entitled to any rents collected or payable under any reletting, whether or not
such rents shall exceed the Fixed Rent reserved in this Lease. Solely for the
purposes of this Article 17, the term "Escalation Rent" as used in Section 17.2
(a) shall mean the Escalation Rent in effect immediately prior to the Expiration
Date, or the date of reentry upon the Premises by Landlord, as the case may be,
adjusted to reflect any increase pursuant to the provisions of Article 27 hereof
for the Operating Year immediately preceding such event. Nothing contained in
Article 16 hereof or this Article 17 shall be deemed to limit or preclude the
recovery by Landlord from Tenant of the maximum amount allowed to be obtained as
damages by any statute or rule of law, or of any sums or damages to which
Landlord may be entitled in addition to the damages set forth in this Section
17.2.

 

-46-

--------------------------------------------------------------------------------

            Section 17.3

Suit or suits for the recovery of damages, or any installments thereof, may be
brought by Landlord from time-to-time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the Term would have expired if it had not been so terminated under the
provisions of Article 16, or under any provision of law, or had Landlord not
re-entered the Premises. Nothing herein contained shall be construed to limit or
preclude recovery by Landlord against Tenant for any sums of damages to which,
in addition to the damages particularly provided above, Landlord may lawfully be
entitled by reason of any default hereunder on the part of Tenant. Nothing
herein contained shall be construed to limit or prejudice the right of Landlord
to prove for and obtain for the default of Tenant under this Lease, an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, such damages are to be proved
whether or not such amount be greater, equal to, or less than any of the sums
referred to in Section 17.2.



 

ARTICLE 18

LANDLORD FEES AND EXPENSES

            Section 18.1

If Tenant shall be in default under this Lease or if Tenant shall do or permit
to be done any act or thing upon the Premises which would cause Landlord to be
in default under any Superior Lease or Mortgage, Landlord may (a) as provided in
Section 14.1 hereof, perform the same for the account of Tenant, or (b) make any
reasonable expenditure or incur any reasonable obligation for the payment of
money, including, without limitation, reason-able attorneys' fees and
disbursements in instituting, prosecuting or defending any action or
pro-ceeding, and the cost thereof, with interest thereon at the Applicable Rate,
shall be deemed to be additional rent hereunder and shall be paid by Tenant to
Landlord within thirty (30) days of rendition of any bill or statement to Tenant
therefor, and if the term of this Lease shall have expired at the time of making
of such expenditures or incurring of such obligations, such sums shall be
recoverable by Landlord as damages.



            Section 18.2

If Tenant shall fail to pay any installment of Fixed Rent, Escalation Rent or
any other item of Rental within ten (10) days of the date such payment was due,
Tenant shall pay to Landlord, in addition to such installment of Fixed Rent,
Escalation Rent or other item of Rental, as the case may be, as a late charge
and as additional rent, a sum equal to interest at the Applicable Rate on the
amount unpaid, computed from the date such payment was due to and including the
date of payment.



 

ARTICLE 19

NO

REPRESENTATIONS BY LANDLORD



            Section 19.1

Landlord and Landlord's agents and representatives have made no representations
or promises with respect to the Building, the Real Property or the Premises
except as herein expressly set forth, and no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth
herein. Tenant shall accept possession of the Premises in the condition which
shall exist on the Commencement Date "as is" (subject to the provisions of
Section 1.3 hereof ), and Landlord shall have no obligation to perform any work
or make any installations in order to prepare the Premises for Tenant's
occupancy other than Landlord's Work. All references in this Lease to the
consent or approval of Landlord shall be deemed to mean the written consent or
approval of Landlord and no consent or approval of Landlord shall be effective
for any purpose unless such consent or approval is set forth in a written
instrument executed by Landlord.



 

-47-

--------------------------------------------------------------------------------

ARTICLE 20

END OF TERM



            Section 20.1

Upon the expiration or other termination of this Lease, Tenant shall quit and
surrender to Landlord the Premises, vacant, broom clean, in good order and
condition, ordinary wear and tear and damage for which Tenant is not responsible
under the terms of this Lease excepted, and otherwise in compliance with the
provisions of Article 3 hereof. If the last day of the Term or any renewal
thereof falls on Saturday or Sunday, this Lease shall expire on the Business Day
immediately preceding. Tenant expressly waives, for itself and for any person
claiming through or under Tenant, any rights which Tenant or any such person may
have to a "stay" under the provisions of Section 2201 of the New York Civil
Practice Law and Rules and of any successor law of like import then in force in
connection with any holdover summary proceedings which Landlord may institute to
enforce the foregoing provisions of this Article 20.  Tenant acknowledges that
possession of the Premises must be surrendered to Landlord on the Expiration
Date. Tenant agrees to indemnify and save Landlord harmless from and against all
claims, losses, damages, liabilities, costs and expenses (including, without
limitation, attorneys' fees and disbursements) resulting from delay by Tenant in
so surrendering the Premises, including, without limitation, any claims made by
any succeeding tenant founded on such delay. The parties recognize and agree
that the damage to Landlord resulting from any failure by Tenant to timely
surrender possession of the Premises as aforesaid will be extremely substantial,
will exceed the amount of the monthly installments of the Fixed Rent and
Escalation Rent theretofore payable hereunder, and will be impossible to measure
accurately. Tenant therefore agrees that if possession of the Premises is not
surrendered to Landlord within twenty-four (24) hours after the Expiration Date,
in addition to any other rights or remedies Landlord may have hereunder or at
law, and without in any manner limiting Landlord's right to demonstrate and
collect any damages suffered by Landlord and arising from Tenant's failure to
surrender the Premises as provided herein, Tenant shall pay to Landlord on
account of use and occupancy of the Premises for each month and for each portion
of any month during which Tenant holds over in the Premises after the Expiration
Date, a sum equal to two (2) times the aggregate of that portion of the Fixed
Rent, Escalation Rent and other items of Rental which were payable under this
Lease during the last month of the Term. Nothing herein contained shall be
deemed to permit Tenant to retain possession of the Premises after the
Expiration Date or to limit in any manner Landlord's right to regain possession
of the Premises through summary proceedings, or otherwise, and no acceptance by
Landlord of payments from Tenant after the Expiration Date shall be deemed to be
other than on account of the amount to be paid by Tenant in accordance with the
provisions of this Article 20. The provisions of this Article 20 shall survive
the Expiration Date.



 

-48-

--------------------------------------------------------------------------------

ARTICLE 21

QUIET ENJOYMENT

            Section 21.1

Provided no Event of Default has occurred and is continuing, Tenant may
peaceably and quietly hold, occupy and enjoy the Premises subject, nevertheless,
to the terms and conditions of this Lease.



 

ARTICLE 22

FAILURE TO GIVE POSSESSION



            Section 22.1

Except to the extent specifically set forth in Article 1 of this Lease, and only
to such extent, Tenant waives any right to rescind this Lease under Section
223-a of the New York Real Property Law or any successor statute of similar
nature and purpose then in force, and further waives the right to recover any
damages which may result from Landlord's failure for any reason to deliver
possession of the Premises on the date set forth in Section 1.1 hereof for the
commencement of the Term.



 

ARTICLE 23

NO WAIVER

            Section 23.1

No act or thing done by Landlord or Landlord's agents during the Term shall be
deemed an acceptance of a surrender of the Premises, and no agreement to accept
such surrender shall be valid unless in writing signed by Landlord. No employee
of Landlord or of Landlord's agents shall have any power to accept the keys to
the Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord's agents shall not operate as a termination
of this Lease or a surrender of the Premises. In the event Tenant at any time
desires to have Landlord sublet the Premises for Tenant's account, Landlord or
Landlord's agents are authorized to receive said keys for such purpose without
releasing Tenant from any of the obligations under this Lease, and Tenant hereby
relieves Landlord of any liability for loss of or damage to any of Tenant's
effects in connection with such subletting.



            Section 23.2

The failure of Landlord to seek redress for violation of, or to insist upon the
strict performance of, any covenant or condition of this Lease, or any of the
Rules and Regulations shall not prevent a subsequent act, which would have
originally constituted a violation of the provisions of this Lease, from having
all of the force and effect of an original violation of the provisions of this
Lease. The receipt by Landlord of Fixed Rent, Escalation Rent or any other item
of Rental with knowledge of the breach of any covenant of this Lease shall not
be deemed a waiver of such breach. The failure of Landlord to enforce any of the
Rules and Regulations against Tenant or any other tenant in the Building shall
not be deemed



 

-49-

--------------------------------------------------------------------------------

a waiver of any such Rules and Regulations (but Landlord shall not discriminate
against Tenant in the enforcement of Rules and Regulations). No provision of
this Lease shall be deemed to have been waived by Landlord, unless such waiver
is in writing and signed by Landlord. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly Fixed Rent or other item of Rental
herein stipulated shall be deemed to be other than on account of the earliest
stipulated Fixed Rent or other item of Rental, or as Landlord may elect to apply
same, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Fixed Rent or other item of Rental be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord's right to recover the balance of such Fixed Rent
or other item of Rental or to pursue any other remedy provided in this Lease.

 

ARTICLE 24

WAIVER OF TRIAL BY JURY

            Section 24.1

The respective parties hereto shall and they hereby do waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other (except for personal injury or property damage) on any matters
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant's use or occupancy of the Premises,
or for the enforcement of any remedy under any statute, emergency or otherwise.
If Landlord commences any summary proceeding against Tenant, Tenant will not
interpose any counterclaim of whatever nature or description in any such
proceeding (unless failure to interpose such counterclaim would preclude Tenant
from asserting in a separate action the claim which is the subject of such
counterclaim), and will not seek to consolidate such proceeding with any other
action which may have been or will be brought in any other court by Tenant.



 

ARTICLE 25

INABILITY TO PERFORM



            Section 25.1

This Lease and the obligation of Tenant to pay Rental hereunder and to perform
all of the other covenants and agreements hereunder on the part of Tenant to be
performed shall, except as otherwise specifically herein provided, in no wise be
affected, impaired or excused because Landlord is unable to fulfill any of its
obligations under this Lease expressly or impliedly to be performed by Landlord
or because Landlord is unable to make, or is delayed in making any repairs,
additions, alterations, improvements or decorations or is unable to supply or is
delayed in supplying any equipment or fixtures, if Landlord is prevented or
delayed from so doing by reason of strikes or labor troubles or by accident, or
by any cause whatsoever beyond Landlord's control, including, but not limited
to, force majeure, laws, governmental preemption in connection with a national
emergency or by reason of any



 

-50-

--------------------------------------------------------------------------------

Requirements of any Governmental Authority or by reason of failure of the HVAC,
electrical, plumbing, or other Building Systems in the Building, or by reason of
the conditions of supply and demand which have been or are affected by war or
other emergency (collectively, "Unavoidable Delay").

            Section 25.2

Without limiting the provisions of Section 25. 1, in any case where either party
hereto is required to do any act (other than make a payment of money), delays
caused by Unavoidable Delays shall not be counted in determining the time when
the performance of such act must be completed, whether such time be designated
by a fixed time, a fixed period of time or a "reasonable time." In any case
where work is to be paid for out-of-insurance proceeds or condemnation awards,
due allowance shall be made, both to the party required to perform such work and
to the party required to make such payment, for delays in the collection of such
proceeds and awards.



 

ARTICLE 26

BILLS AND NOTICES



            Section 26.1

Except as otherwise expressly provided in this Lease (including without
limitation Section 37.10), any bills, statements, consents, notices, demands,
requests or other communications given or required to be given under this Lease
shall be in writing and shall be deemed sufficiently given or rendered if
delivered by hand (against a signed receipt) or if sent by registered or
certified mail (return receipt requested) addressed:



                    (a) if to Tenant (i) at Tenant's address set forth in this
Lease, Attention: General Counsel, if given prior to Tenant's taking possession
of the Premises, or (ii) at the Building, Attention: General Counsel, if given
subsequent to Tenant's taking possession of the Premises, or (iii) at any place
where Tenant or any agent or employee of Tenant may be found if given subsequent
to Tenant's vacating, deserting, abandoning or surrendering the Premises; and

                    (b) if to Landlord at Landlord's address set forth in this
Lease, Attn.: Mr. Michael R. Dillow; and

                    (c) if to each Mortgagee and Lessor which shall have
requested same, by notice given in accordance with the provisions of this
Article 26, at the address(es) designated by such Mortgagee or Lessor; or to
such other address(es) as Landlord, Tenant or any Mortgagee or Lessor may
designate as its new address(es) for such purpose by notice given to the other
in accordance with the provisions of this Article 26. Any such bill, statement,
consent, notice, demand, request or other communication shall be deemed to have
been rendered or given on the date when it shall have been

 

-51-

--------------------------------------------------------------------------------

personally delivered or, in the case of mailed items, the earlier of the date
upon which the addressee shall have first failed or refused to accept delivery
thereof as specified in the official return receipt and two (2) Business Days
from when it shall have been mailed as provided in this Article 26. Anything
contained herein to the contrary notwithstanding, any Operating Statement, Tax
Statement or any other bill, statement, consent, notice, demand, request or
other communication from Landlord to Tenant with respect to any item of Rental
(other than any "default notice" if required hereunder) or given to all tenants
or other occupants of the Building may be sent to Tenant by regular United
States mail or hand delivered without obtaining a receipt therefor.

 

ARTICLE 27

ESCALATION



            Section 27.1

For the purposes of this Article 27, the following terms shall have the meanings
set forth below.



                    (a) "Assessed Valuation" shall mean the amount for which the
Real Property is assessed pursuant to applicable provisions of the New York City
Charter and of the Administrative Code of the City of New York for the purpose
of determining Taxes.

                    (b) "Base Operating Expenses" shall mean the Operating
Expenses for the Base Operating Year.

                    (c) "Base Operating Year" shall mean the calendar year
ending December 31, 1994.

                    (d) "Base Taxes" shall mean Taxes payable for the Tax Year
commencing July 1, 1993 and ending June 30, 1994.

                    (e) "Building" shall mean the Building and, only for the
purposes of  determining Operating Expenses pursuant to this Article 27, the
Kent Building.

                    (f) "Operating Expenses" shall mean the aggregate of those
costs and expenses (and taxes, if any, thereon, including without limitation,
sales and value added taxes) paid or incurred by or on behalf of Landlord
(whether directly or through independent contractors) in respect of the
Operation of the Combined Property which, are properly chargeable to the
Operation of the Combined Property together with and including (without
limitation) the costs of gas, oil, steam, water, sewer rental, electricity for
the "non-tenant" portions of the Combined Property (i.e. the areas thereof not
leased to or occupied by others and available and intended for rental and
occupancy), HVAC and other utilities furnished to the Building and utility
taxes, and the expenses incurred in connection with the Operation of the

 

-52-

--------------------------------------------------------------------------------

Combined Property such as Labor Costs for employees of Landlord or Landlord's
managing agent who are engaged in the Operation of the Combined Property,
insurance premiums, attorneys' fees and disbursements (exclusive of any such
fees and disbursements incurred in applying for any reduction of Taxes),
auditing, consulting and other professional fees and expenses, repair and
maintenance for the Building Systems, cleaning and window cleaning, management
fees for Landlord and/or Landlord's managing agent, protection and security,
lobby decorations, interior and exterior landscape repair and maintenance, trash
removal and snow removal, painting of "non-tenant" areas of the Building (i.e.
areas not leased to or occupied by others and available and intended for rental
and occupancy), dues or fees for associations, and telephone usage, but
specifically excluding:

> > > > (1) Taxes,
> > > > 
> > > > (2) interest on and amortization of debts, late charges,  penalty
> > > > interest or other similar charges in connection with debts, mortgages or
> > > > otherwise,

(3) leasing commissions,

> > > > (4) the cost of any item which is, or should in accordance with
> > > > generally accepted accounting principles, consistently applied, be,
> > > > capitalized on the books of Landlord, except that the cost of any labor
> > > > or cost saving capital improvements with respect to the Operating
> > > > Expenses shall be included in the Operating Expenses in an annual amount
> > > > equal to the amount determined by dividing the cost thereof (including
> > > > reasonable financing costs actually incurred) by either the years of
> > > > useful life of the labor or cost saving improvements, or the number of
> > > > years as shall be required to absorb the actual savings resulting from
> > > > such item (provided that the portion of the costs of any such item to be
> > > > included in Operating Expenses for any Operating Year shall not exceed
> > > > the labor or cost savings effected for such Operating Year),
> > > > 
> > > > (5) the cost of electrical energy furnished to Tenant and other tenants
> > > > of or tenantable space (i.e. space leased to or occupied by others or
> > > > available and intended for rental and occupancy) in the Building,

 

-53-

--------------------------------------------------------------------------------

> > > > (6) the cost of tenant installations including, without  limitation, any
> > > > incurred in connection with preparing space for a new tenant,
> > > > 
> > > > (7) Labor Costs of personnel above the grade of building manager and any
> > > > general or administrative overhead of Landlord,
> > > > 
> > > > (8) rent paid under Superior Leases, except that "Operating Expenses"
> > > > shall include all increases in the rent payable under the Ground Lease
> > > > (adjustments are scheduled for calendar years 1995 and 2005) in excess
> > > > of the rent payable under the Ground Lease for the calendar year 1994,
> > > > provided, however, that in no event shall Tenant's Operating Share with
> > > > respect to each of the two scheduled increases (and any increase in the
> > > > renewal term, if applicable) exceed twenty-five cents ($0.25) per each
> > > > square foot of the Premises per year (i.e. the cumulative increases
> > > > during the original term could be no more than fifty cents ($0.50) per
> > > > each square foot of the Premises per year),
> > > > 
> > > > (9) any expense for which Landlord is otherwise compensated through the
> > > > proceeds of insurance or is otherwise compensated by any tenant
> > > > (including Tenant) of the Building (except pursuant to provisions
> > > > similar to this Article 27) for services in excess of the services
> > > > Landlord is obligated to furnish to Tenant hereunder,
> > > > 
> > > > (10) legal fees incurred in connection with any negotiation of, or
> > > > disputes arising out of, any space lease in the Building,
> > > > 
> > > > (11) depreciation, except as provided herein,
> > > > 
> > > > (12) Landlord's advertising and promotional costs for the Building,
> > > > 
> > > > (13) brokerage commissions, origination fees, points, mortgage recording
> > > > taxes, title charges and other costs or fees incurred in connection with
> > > > any conveyance, financing or refinancing,

 

-54-

--------------------------------------------------------------------------------

> > > > (14) payments to Landlord or Landlord's affiliates for goods and
> > > > services, to the extent that such payments exceed the amounts
> > > > customarily paid for goods and services of like kind in the absence of
> > > > such relationship,
> > > > 
> > > > (15) fines or penalties payable by Landlord with respect to compliance
> > > > with Requirements that Landlord is required to comply with,
> > > > 
> > > > (16) attorneys' fees and disbursements and other costs in connection
> > > > with any judgment, settlement or arbitration resulting from any tort
> > > > liability and the amount of such settlement or judgment,
> > > > 
> > > > (17) the costs of constructing any addition which adds leasable area to
> > > > the Combined Property after the Term Commencement Date,
> > > > 
> > > > (18) litigation and arbitration expenses (other than with respect to
> > > > actions which are for the benefit of tenants in the Building generally,
> > > > esg, actions against adjoining land-owners for creating a nuisance),
> > > > 
> > > > (19) rent, additional rent or other charges under any lease or sublease
> > > > to or assumed by Landlord,
> > > > 
> > > > (20) costs in connection with the acquisition of "air" or "development"
> > > > rights,
> > > > 
> > > > (21) costs and expenses (including attorneys' fees and disbursements)
> > > > incurred by Landlord in connection with any obligation of Landlord to
> > > > indemnify Tenant pursuant to this Lease,
> > > > 
> > > > (22) supervision and administrative costs with respect to tenant
> > > > improvements,
> > > > 
> > > > (23) costs incurred in connection with a systematic one-time program for
> > > > the removal, encapsulation or other remedial treatment of all or
> > > > substantially all asbestos containing material in the Building,

 

-55-

--------------------------------------------------------------------------------

> > > > (24) costs of curing violations of law and other requirements of public
> > > > authorities existing on the date hereof,
> > > > 
> > > > (25) damages awarded to a tenant of the Building against Landlord by
> > > > reason of Landlord's breach of such tenant's lease,
> > > > 
> > > > (26) any compensation paid by Landlord to induce operators of 
> > > > commercial concessions to operate in the Building,
> > > > 
> > > > (27) costs and expenses that relate exclusively to retail space in the
> > > > Building,
> > > > 
> > > > (28) the portion of any expenses otherwise includable in  Operating
> > > > Expenses which are fairly allocable to any other properties of Landlord
> > > > or an affiliate other than the Combined Property, e.g. the portion of
> > > > the premiums for any insurance under "blanket" or similar policies to
> > > > the extent allocable to any property other than the Combined Property,
> > > > 
> > > > (29) the costs of purchasing or leasing objects of art for display in
> > > > the public areas of the Building,
> > > > 
> > > > (30) the cost of a one-time systematic (as opposed to occasional)
> > > > program to repair or replace all or substantially all of the Building's
> > > > exterior windows (subject, however, to Landlord's right to include a
> > > > portion thereof if same is properly includable under subsection
> > > > 27.1(f)(4) above),
> > > > 
> > > > (31) the fees of any appraiser or of any attorney engaged in connection
> > > > with litigation with tenants of the Building, and
> > > > 
> > > > (32) the cost of operating and maintaining any "health club", studio or
> > > > other similar specialty facility in the Building;

except, however, that if Landlord is not furnishing any particular work or
service (the cost of which if performed by Landlord would constitute an
Operating Expense) to a tenant who has undertaken to perform such work or
service in lieu of the performance thereof by Landlord, Operating Expenses shall
be deemed to be increased by an amount equal to the additional

 

-56-

--------------------------------------------------------------------------------

Operating Expenses which reasonably would have been incurred during such period
by Landlord if it had at its own expense furnished such work or services to such
tenant. Any costs incurred in performing work or furnishing services for any
tenant (including Tenant) whether at such tenant's or Landlord's expense, to the
extent that such work or service is in excess of any work or service that
Landlord is obligated to furnish to Tenant at Landlord's expense shall be
deducted from Operating Expenses otherwise chargeable to the Operation of the
Combined Property. Any insurance proceeds received with respect to any item
previously included as an Operating Expense shall be deducted from Operating
Expenses for the Operating Year in which such proceeds are received; provided,
however, to the extent any insurance proceeds are received by Landlord in any
Operating Year with respect to any item which was included in Operating Expenses
during the Base Operating Year, the amount of insurance proceeds so received
shall be deducted from Base Operating Expenses and (1) the Base Operating
Expenses shall be retroactively adjusted to reflect such deduction and (2) all
retroactive Operating Payments resulting from such retroactive adjustment shall
be due and payable when billed by Landlord.  Until such time as the electricity
supplied to each floor of the Building and the common and public areas of the
Building (including, without limitation, the Building Systems) shall be
separately metered or sub-metered, Operating Expenses shall include an amount
equal to (x) (i) Landlord's Cost Per Kilowatt Hour (utilizing the electrical
rates applicable to the Building including energy charges, demand charges,
time-of-day charges, fuel adjustment charges, rate adjustment charges, sales tax
and any other factors used by the public utility company in computing its
charges to Landlord) of furnishing electric current to the entire Building,
multiplied by (ii) the number of kilowatt hours of electric current furnished to
the public and common areas of the Building (including, without limitation, the
Building Systems and the building systems of the Kent Property) and other areas
not available for occupancy as determined by a survey prepared by an
independent, reputable electrical engineer selected by Landlord, plus (y) an
amount equal to three percent (3%) of the amount determined pursuant to clause
(x), as Landlord's administrative charge for overhead and supervision.

In determining the amount of Operating Expenses for the Base Operating Year or
any Operating Year, if less than all of the Building rentable area shall have
been occupied by tenant(s) at any time during the Base Operating Year or any
such Operating Year, Operating Expenses shall be determined for the Base
Operating Year or such Operating Year to be an amount equal to the like expenses
which would normally be expected to be incurred had all such areas been occupied
throughout the Base Operating Year or such Operating Year, as applicable.

                    (g) "Operating Statement" shall mean a statement in
reasonable detail setting forth a comparison of the Operating Expenses for an
Operating Year with the Base Operating Expenses and the Escalation Rent for the
preceding Operating Year pursuant to the provisions of this Article 27.

 

-57-

--------------------------------------------------------------------------------

                    (h) "Operating Year" shall mean the calendar year within
which the Commencement Date occurs and each subsequent calendar year for any
part or all of which Escalation Rent shall be payable Pursuant to this Article
27.

                     (i) "Taxes" shall me an the aggregate amount of real estate
taxes (ie., the amount determined by multiplying the Assessed Valuation by the
real property tax rate applicable to the Borough of Manhattan for such Tax Year)
and any general or special assessments imposed upon the Real Property
(including, without limitation, (1) any fee, tax or charge imposed by any
Governmental Authority for any vaults, vault space or other space within or
outside the boundaries of the Real Property, and (2) any taxes or assessments
levied after the date of this lease in whole or in part for public benefits to
the Real Property or the Building) without taking into account any discount that
Landlord may receive by virtue of any early payment of Taxes; provided, that if
because of any change in the taxation of real estate, any other tax or
assessment, however denominated (including, without limitation, any franchise,
income, profit, sales, use, occupancy, gross receipts or rental tax) is imposed
upon Landlord or the owner of the Real Property or the Building, or the
occupancy, rents or income therefrom, in substitution for or in addition to any
of the foregoing Taxes, such other tax or assessment shall be deemed part of
Taxes computed as if Landlord's sole asset were the Real Property. With respect
to any Tax Year, all reasonable expenses, including attorneys' fees and
disbursements, experts' and other witnesses' fees, incurred in contesting the
validity or amount of any Taxes or in obtaining a refund of Taxes shall be
considered as part of the Taxes for such Tax Year. Anything contained herein to
the contrary notwithstanding, Taxes shall not be deemed to include (w) any taxes
on Landlord's income, (x) franchise taxes, (y) estate or inheritance taxes or
(z) any similar taxes imposed on Landlord, unless such taxes are levied,
assessed or imposed in lieu of or as a substitute for or in addition to the
whole or any part of the taxes, assessments, levies, impositions which now
constitute Taxes.

                    (j) "Tax Statement" shall mean a statement in reasonable
detail setting forth a comparison of the Taxes for a Tax Year with the Base
Taxes.

                    (k) "Tax Year" shall mean the period July 1 through June 30
(or such other period as hereinafter may be duly adopted by the Governmental
Authority then imposing taxes as its fiscal year for real estate tax purposes),
any portion of which occurs during the Term.

            Section 27.2

                    (a) If the Taxes payable for any Tax Year (any part or all
of which falls within the Term) shall represent an increase above the Base
Taxes, then Tenant shall pay as additional rent for such Tax Year and continuing
thereafter until a new Tax Statement is rendered to Tenant, Tenant's Tax Share
of such increase (the "Tax Payment") as shown on the Tax Statement with respect
to such Tax Year. The Taxes shall be computed initially on the basis of the
Assessed Valuation in effect at the time the Tax Statement is rendered (as the
Taxes

 

-58-

--------------------------------------------------------------------------------

may have been settled or finally adjudicated prior to such time), regardless of
any then pending application, proceeding or appeal respecting the reduction of
any such Assessed Valuation, but shall be subject to subsequent adjustment as
provided in Section 27.3(a) hereof. Tenant hereby waives any rights that Tenant
may have to be exempt from the payment of Taxes or the Tax Payment by virtue of
diplomatic status or otherwise. Notwithstanding the foregoing, Tenant hereby
specifically acknowledges that due to the tax exempt status of the Lessor of the
Ground Lease, in lieu of the payment of real estate taxes to the Lessor (or on
the Lessor's behalf, to the City of New York), Landlord is obligated by the
Ground Lease to make a tax equivalent payment or payment in lieu of Taxes.
Tenant shall pay Tenant's Tax Payment pursuant to this Section 27.2
notwithstanding the amount or amounts Landlord pays or is obligated to pay
pursuant to the Ground Lease.

                    (b) Within a reasonable period of time after all necessary
information shall be available to Landlord to determine Tenant's Tax Share,
Landlord shall render to Tenant a Tax Statement or Statements showing (i) a
comparison of the Taxes for the Tax Year with the Base Taxes and (ii) the amount
of the Tax Payment resulting from such comparison. Tenant shall pay to Landlord,
in two (2) equal installments, in advance, on January 1st and July 1st of each
year, the Tax Payment shown thereon. If Taxes are required to be paid on any
other date or dates than as presently required by the Governmental Authority
imposing the same, then the due date of the installments of the Tax Payment
shall be correspondingly accelerated or revised so that the Tax Payment (or the
two (2) installments thereof) is due at least thirty (30) days prior to the date
the corresponding payment is due to the Governmental Authority. If the Tax Year
established by the applicable Governmental Authority shall be changed, any Taxes
for the Tax Year prior to such change which are included within the new Tax Year
and which were the subject of a prior Tax Statement shall be apportioned for the
purpose of calculating the Tax Payment payable with respect to such new Tax
Year. Landlord's failure to render a Tax Statement during or with respect to any
Tax Year shall not prejudice Landlord's right to render a Tax Statement during
or with respect to any subsequent Tax Year, and shall not eliminate or reduce
Tenant's obligation to make Tax Payments for such Tax Year. Landlord shall use
all reasonable efforts to render to Tenant a Tax Statement or Statements at
least annually.

            Section 27.3

                    (a) Only Landlord shall be eligible to institute tax
reduction or other proceedings to reduce the Assessed Valuation. In the event
that after a Tax Statement has been sent to Tenant, an Assessed Valuation which
had been utilized in computing the Taxes for a Tax Year is reduced (as a result
of settlement, final determination of legal proceedings or otherwise), and as a
result thereof a refund of Taxes is actually received by or on behalf of
Landlord, then, promptly after receipt of such refund, Landlord shall send
Tenant a Tax Statement adjusting the Taxes for such Tax Year (taking into
account the expenses mentioned in Section 27.1 (h) hereof) and setting forth
Tenant's Tax Share of such refund and Tenant shall be entitled to receive such
Share either, at Landlord's option, by way of a credit against the Fixed Rent
next becoming due

 

-59-

--------------------------------------------------------------------------------

after the sending of such Tax Statement or by a refund to the extent no further
Fixed Rent is due; provided, however, that Tenant's Tax Share of such refund
shall be limited to the portion of the Tax Payment, if any, which Tenant had
theretofore paid to Landlord attributable to increases in Taxes for the Tax Year
to which the refund is applicable on the basis of the Assessed Valuation before
it had been reduced.

                    (b) In the event that, after a Tax Statement has been sent
to Tenant, the Assessed Valuation which had been utilized in computing the Base
Taxes is reduced (as a result of settlement, final determination of legal
proceedings or otherwise) then, and In such event: (i) the Base Taxes shal1 be
retroactively adjusted to reflect such reduction, and (ii) all retroactive Tax
Payments resulting from such retroactive adjustment shall be due and payable
when billed by Landlord. Landlord promptly shall send to Tenant a statement
setting forth the basis for such retroactive adjustment and Tax Payments.

            Section 27.4

                    (a) If t Operating Expenses for any Operating Year (any part
or all of which fills within the Term from and after the first anniversary of
the Commencement Date) shall be greater than the Base Operating Expenses, then
Tenant shall pay as additional rent for such Operating Year and continuing
thereafter until a new Operating Statement is rendered to Tenant, Tenant's
Operating Share of such increase (the "Operating Payment') as hereinafter
provided.

                    (b) Within a reasonable time following the end of each
Operating Year during the Term, and within a reasonable time after the
Expiration Date, Landlord shall render to Tenant an Operating Statement or
Statements showing (i) a comparison of the Operating Expenses for the Operating
Year In, question with the Base Operating Expenses, and (Hi) the amount of the
Operating Payment resulting from such comparison. Landlord's failure to render
an Operating Statement during or with respect to any Operating Year shall not
prejudice Landlord's right to render an Operating Statement with respect to such
Operating Year or during or with respect to any subsequent Operating Year, and
shall not eliminate or reduce Tenant's obligation to pay Operating Payments
which are due pursuant to this Article 27 for any Operating Year.

                    (c) On the first day of the month following the furnishing
to Tenant of an Operating Statement, Tenant shall pay to Landlord a sum equal to
1/12th of the Operating Payment shown thereon to be due for the preceding
Operating Year multiplied by the number of months (and any fraction thereof) of
the Term then elapsed since the commencement of the then current Operating Year
in which such Operating Statement is delivered, less the total of the monthly
installments of the Operating Payment theretofore made by Tenant for the then
current Operating Year and thereafter, commencing with the then current monthly
installment of Fixed Rent and continuing monthly thereafter until rendition of
the next succeeding Operating

 

-60-

--------------------------------------------------------------------------------

Statement, Tenant shall pay on account of the Operating Payment for such
Operating Year an amount equal to 1/12th of the Operating Payment shown thereon
to be due for the preceding Operating Year. Any Operating Payment shall be
collectible by Landlord in the same manner as Fixed Rent.

                    (d)     (i) As used in this Section 27.4, (A) "Tentative
Monthly Escalation Charge" shall mean a sum equal to 1/12th of the product of
(a) Tenant's Operating Share, and (b) the difference between (x) the Base
Operating Expenses and (y), Landlord's estimate of Operating Expenses for the
Current Year, and (B) "Current Year" shall mean the Operating Year in which a
demand is made upon Tenant for payment of a Tentative Monthly Escalation Charge.

                            (ii) At any time in any Operating Year, Landlord, at
its option, in lieu of the payments required under Section 27.4(c) hereof, may
demand and collect from Tenant, as additional rent, a sum equal to the Tentative
Monthly Escalation Charge multiplied by the number of months in the Current Year
preceding the demand and reduced by the sum of all payments theretofore made
under Section 27.4(c) with respect to the Current Year, and thereafter,
commencing with the month in which the demand is made and continuing thereafter
for each month remaining in the Current Year, the monthly installments of Fixed
Rent shall be deemed increased by the Tentative Monthly Escalation Charge. Any
amount due to Landlord under this Section 27.4(d) may be included by Landlord in
any Operating Statement rendered to Tenant as provided in Section 27.4(b)
hereof.

                    (e)     (i) After the end of the Current Year and at any
time that Landlord renders an Operating Statement or Statements to Tenant as
provided in Section 27.4(b) hereof with respect to the comparison of the
Operating Expenses for said Operating Year or Current Year, with the Base
Operating Expenses, as the case may be, the amounts, if any, collected by
Landlord from Tenant under Section 27.4(b) or (d) on account of the Operating
Payment or the Tentative Monthly Escalation Charge, as the case may be, shall be
adjusted, and, if the amount so collected is less than or exceeds the amount
actually due under the Operating Statement for the applicable Operating Year, a
reconciliation shall be made as follows: Tenant shall be debited with any
Operating Payment shown on such Operating Statement and credited with the
amounts, if any, paid by Tenant on account in accordance with the provisions of
subsection (c) and subsection (d)(ii) of this Section 27.4 for the Operating
Year in question. Tenant shall pay any net debit balance to Landlord within
fifteen (15) days next following rendition by Landlord of an invoice for such
net debit balance; any net credit balance shall be applied against the next
accruing monthly installments of Fixed Rent. Provided that no Event of Default
shall have occurred and shall be continuing, any amount determined to be owed to
Tenant after the Expiration Date shall be paid to Tenant within thirty (30) days
after a final determination has been made of the amount due to Tenant.

 

-61-

--------------------------------------------------------------------------------

                            (ii) If the sum of the Tentative Monthly Escalation
Charges and payments made by Tenant in accordance with subsection (c) of this
Section 27.4 for any Operating Year shall have exceeded the Operating Payment
for such Operating Year by more than ten percent (10%), interest at the
Applicable Rate on the overpayment determined as of the respective dates of such
payments by Tenant and calculated from such respective dates to the dates on
which such amounts are credited against the monthly installments of Fixed Rent,
shall be so credited. Any amount owing to Tenant subsequent to the Term shall be
paid to Tenant within ten (10) Business Days after a final determination has
been made of the amount due to Tenant. Provided that this Lease was not sooner
terminated due to the occurrence of an Event of Default, or that upon the Fixed
Expiration Date, a monetary Event of Default shall not exist, any amount
determined to be owed to Tenant after the Expiration Date shall be paid to
Tenant within thirty (30) days after a final determination has been made of the
amount due to Tenant.

            Section 27.5

Any Operating Statement sent to Tenant shall be conclusively binding upon Tenant
unless, within one (1) year after such Statement is sent, Tenant shall send a
written notice to Landlord objecting to such Statement and specifying the
respects in which such Statement is disputed. If Tenant shall timely send such
notice, time being of the essence, Tenant (together with its independent
certified public accountants, which need not be Tenant's regular auditors, but
which shall be a reputable accounting firm which shall be reasonably acceptable
to Landlord) may examine Landlord's books and records relating to the Operation
of the Combined Property to determine the accuracy of the Operating Statement.
Tenant recognizes the confidential nature of such books and records and agrees
to maintain (and shall cause its independent accounts who shall be examining
Landlord's books to agree in writing to maintain) the information obtained from
such examination in strict confidence. If after such examination, Tenant still
disputes such Operating Statement, either party may give notice to the other
requesting arbitration and the parties hereto agree to allow the then President
of the Real Estate Board of New York, Inc. (or any successor organization
serving a similar function) to designate one of the so-called "big-six" public
accounting firms to resolve the dispute, and the decision of such accountants
shall be conclusively binding upon the parties. The fees and expenses involved
in such decision shall be borne by the unsuccessful party (and if both parties
are partially successful, such fees and expenses shall be apportioned between
Landlord and Tenant in inverse proportion to the amount by which such decision
is favorable to each party). The independent public accounting firm selected to
arbitrate the dispute shall be bound to render a decision solely in accordance
with the terms of this Lease and shall not by such award or decision, increase,
decrease or limit the obligations of the parties hereunder. Pending the
resolution of any such dispute, Tenant shall pay to Landlord when due the amount
shown on any such Operating Statement, as provided in Section 27.4 hereof.



            Section 27.6 The expiration or termination of this Lease during any
Operating Year or Tax Year shall not affect the rights or obligations of the
parties hereto respecting any Payments of Operating Payments for such Operating
Year and any payments of Tax Payments for such Tax Year, and any Operating
Statement relating to such Operating Payment and any

 

-62-

--------------------------------------------------------------------------------

Tax Statement relating to such Tax Payment, may be sent to Tenant subsequent to,
and all such rights and obligations shall survive, any such expiration or
termination. In determining theamount of the Operating Payment for the Operating
Year or the Tax Payment for the Tax Year in which the Term shall expire, the
payment of the Operating Payment for such Operating Year or the Tax Payment for
the Tax Year shall be prorated based on the number of days of the Term which
fall within such Operating Year or Tax Year, as the case may be. Any payments
due under such Operating Statement or Tax Statement shall be payable within
twenty (20) days after such Statement is sent to Tenant.

 

ARTICLE 28

SERVICES



            Section 28.1

                    (a) Landlord shall provide passenger elevator service to the
Premises, on Business Days from 8:00 A.M. to 6:00 P.M. ("Business Hours"), and
have an elevator subject to call at all other times, in each instance, so as to
provide passenger elevator service comparable to similar "class A" office
buildings in midtown Manhattan.

                    (b) There shall be one (1) freight elevator serving the
Premises and the entire Building on call on a "first come, first served" basis
on Business Days from 8:00 A.M. to 4:45 P.M. (except for the Period from 12:00
noon to 1:00 P.M.), and on a reservation, "first come, first served" basis from
4:45 P.M. to 8:00 A.M. on Business Days and at any time on days other than
Business Days. If Tenant shall use the freight elevators serving the Premises
between 4:45 P.M. and 8:00 A.M. on Business Days or at any time on any other
days, Tenant shall pay Landlord, as additional rent for such use, the standard
rates then fixed by Landlord for the Building. The Overtime Period charges for
use of the freight elevators as of the date of this Lease are set forth on
Exhibit F.

                    (c) Landlord shall not be required to furnish any freight
elevator services during the hours from 4:45 P.M. to 8:00 A.M. on Business Days
and at any time on days other than Business Days unless Landlord has received
advance notice from Tenant requesting such services prior to 2:00 P.M. of the
day upon which such service is requested or by 2:00 P.M. of the preceding
Business Day if such periods are to occur on a day other than a Business Day.

                    (d) Anything to the contrary appearing in the foregoing
subsections (a), (b) and (c) notwithstanding:

                            (i) During and in connection with Tenant's Initial
Alterations, Tenant shall have the use of the freight elevators and Tenant shall
not be required to pay for such freight elevator use, or for elevator operators,
loading dock workers or other Building workers

 

-63-

--------------------------------------------------------------------------------

in connection therewith. Provided that Tenant has made a reservation in
accordance with Section 28.1 (c), and dependent upon the needs of other tenants
of the Building, as well as Landlord's requirements with respect to the
operation of the Building, Landlord shall use reasonable efforts to have both
freight elevators available to accommodate Tenant's needs during Overtime
Periods during the course of Tenant's Initial Alterations.

                            (ii) During and in connection with Tenant's initial
move into the Premises, provided that Tenant shall have given Landlord at least
three (3) Business Day's notice prior to the move-in date, Tenant shall have the
use of both of the freight elevators and, further provided that Tenant shall
take steps reasonably satisfactory to Landlord to protect the interior surfaces
of the passenger elevators from any damage resulting from Tenant's use and that
Tenant uses the passenger elevators solely for cartons and other "lighter" items
which do not exceed the load limitations of the passenger elevator cars (such
items to be subject to Landlord's reasonable direction and control), the use of
two passenger elevators. Tenant shall not be required to pay for such freight
elevator or passenger elevator use, or for elevator operators, loading dock
workers or other Building workers in connection with Tenant's initial move into
the Premises. Subject to the foregoing, provided that Tenant's move occurs
during Overtime Periods, Landlord shall use reasonable efforts to have at least
one freight elevator available for Tenant's exclusive use during the move-in.

            Section 28.2

Landlord, at Landlord's expense (but subject to recoupment of Tenant's Operating
Share thereof pursuant to Article 27 hereof), shall furnish to trunk lines from
the interior fan rooms and Building system and by means of the perimeter fan
coil units of the HVAC System (for distribution by Tenant within the Premises)
on a year round basis during Business Hours on Business Days HVAC service which
will be sufficient for a properly designed and constructed distribution system
to provide HVAC service to the Premises which shall meet the specifications set
forth in Schedule B annexed hereto (assuming Tenant's due compliance with the
last sentence of this Section 28.2 and the applicable Rules and Regulations with
respect thereto). Landlord, throughout the Term, shall have free access to any
and all mechanical installations of Landlord, including, but not limited to,
air-condition, fan, ventilating and machine rooms and electrical closets; Tenant
shall not construct partitions or other obstructions which may interfere with
Landlord's free access thereto, or interfere with the moving of Landlord's
equipment to and from the enclosures containing said installations. Neither
Tenant, nor its agents, employees or contractors shall at any time enter the
said enclosures or tamper with, adjust or touch or otherwise in any manner
affect said mechanical installations. Tenant shall draw and close the draperies
or blinds for the windows of the Premises whenever the HVAC System is in
operation and the position of the sun so required and shall at all times
cooperate fully with Landlord and abide by all of the Regulations and
Requirements which Landlord may prescribe for the proper functioning and
protection of the HVAC System.



            Section 28.3

The Fixed Rent does not reflect or include any charge to Tenant for the
furnishing of any HVAC to the Premises as provided in Section 28.1 during
periods other



 

-64-

--------------------------------------------------------------------------------

than on Business Days during Business Hours (any period other than on Business
Days during Business Hours being herein referred to as "Overtime Periods").
Accordingly, if Landlord shall furnish HVAC to the Premises at the request of
Tenant during Overtime Periods, Tenant shall pay Landlord, as additional rent
for such use, the standard rates then fixed by Landlord for the Building. The
rate for HVAC service to the Premises during Overtime Periods as of the date of
this Lease is set forth on Exhibit F). Landlord shall not be required to furnish
any such services during any Overtime Periods unless Landlord has received
advance notice from Tenant requesting such services prior to 2:00 P.M. of the
day upon which such services are requested or by 2:00 P.M. of the preceding
Business Day if such Overtime Periods are to occur on a day other than a
Business Day. If Tenant fails to give Landlord such advance notice, then,
failure by Landlord to furnish or distribute any such services during such
Overtime Periods shall not constitute an actual or constructive eviction, in
whole or in part, or entitle Tenant to any abatement or diminution of Rental, or
relieve Tenant from any of its obligations under this Lease, or impose any
liability upon Landlord or its agents by reason of inconvenience or annoyance to
Tenant, or injury to or interruption of Tenant's business or otherwise.

            Section 28.4

                    (a) Landlord, at Landlord's expense (but subject to
recoupment of Tenant's Operating Share thereof pursuant to Article 27 hereof),
shall cause the Premises, including, at no extra cost to Tenant, the
handicap-access bathrooms (one per each floor of the Premises) and the "dwyer"
units referenced in Article 2 of this Lease (but not any coffee stations,
appliances, dishes, cups, cutlery or similar items associated with the use of
such "dwyer" units), but otherwise excluding any portions thereof used for the
storage, preparation, service or consumption of food or beverages, to be cleaned
in accordance with the cleaning specifications annexed hereto as Schedule C.
Tenant shall pay to Landlord on demand the actual out-of-pocket costs incurred
by Landlord for (a) extra cleaning work in the Premises required because of (i)
misuse or neglect on the part of Tenant or its employees or visitors, (ii) use
of portions of the Premises for preparation, serving or consumption of food or
beverages, private lavatories or toilets or (iii) other special purposes
requiring greater or more difficult cleaning work than office areas, and (b)
cleaning services used by Tenant on days other than Business Days. Landlord, its
cleaning contractor and their employees shall have access to the Premises during
Overtime Periods and the use (at Tenant's expense) of light, power and water in
the Premises as reasonably required for the purpose of cleaning the Premises in
accordance with Landlord's obligations hereunder. Tenant, at Tenant's sole cost
and expense, shall cause all portions of the Premises used for the storage,
preparation, service or consumption of food or beverages to be cleaned daily in
a manner reasonably satisfactory to Landlord, and to be exterminated against
infestation by vermin, rodents or roaches regularly and, in addition, whenever
there shall be evidence of any infestation. Any such exterminating shall be done
at Tenant's sole cost and expense, in a manner reasonably satisfactory to
Landlord, and by persons reasonably approved by Landlord. If Tenant shall
perform any cleaning services in addition to the services provided by Landlord
as aforesaid, Tenant shall employ the cleaning contractor providing cleaning

 

-65-

--------------------------------------------------------------------------------

services to the Building on behalf of Landlord or such other cleaning contractor
as shall be reasonably approved by Landlord. Tenant shall comply with any
recycling program and/or refuse disposal program (including, without limitation,
any program related to the recycling, separation or other disposal of paper,
glass or metals) which Landlord shall impose on all Tenants of the Building or
which shall be required pursuant to any Requirements.

                    (b) Landlord shall, upon request by Tenant from
time-to-time, change light bulbs and ballasts and Tenant shall pay Landlord its
standard Building rates for same. Tenant shall not be obligated to obtain such
services from Landlord, but may perform such services for itself or through
others.

            Section 28.5

If the New York Board of Fire Underwriters or the Insurance Services Office or
any Governmental Authority, department or official of the state or city
government shall require or recommend that any changes, modifications,
alterations or additional sprinkler heads or other equipment be made or supplied
by reason of Tenant's particular use or manner of use of the Premises (as
opposed to mere "office" use), or the location of the partitions, trade
fixtures, or other contents of the Premises, Landlord, at Tenant's cost and
expense, shall promptly make and supply such changes, modifications,
alterations, additional sprinkler heads or other equipment.



            Section 28.6

Landlord shall provide to the Premises hot and cold water for ordinary drinking,
cleaning and lavatory purposes and for the "dwyer" units referred to in Article
2 and 4.1 and a shower which might be installed by Tenant in the Premises. If
Tenant consumes water for any other purpose, Landlord may install a water meter
and thereby measure Tenant's water consumption for all such additional purposes.
In such event (a) Tenant shall pay Landlord for the actual reasonable cost of
the meter and the installation thereof and through the duration of Tenant's
occupancy Tenant shall keep said meter and equipment in good working order and
repair at Tenant's own cost and expense; (b) Tenant shall pay, as additional
rent, the cost for water consumed as shown on said meter, at the rates payable
by Landlord for such water, and on default in making such payment Landlord may
pay such charges and collect the same from Tenant; and (c) Tenant shall pay the
sewer rent, charge or any other tax, rent, levy or charge which now or hereafter
is assessed, imposed or shall become a lien upon the Premises or the Real
Property of which they are a part pursuant to any Requirement made or issued in
connection with any such metered use, consumption, maintenance or supply of
water, water system, or sewage or sewage connection or system. Any bill rendered
by Landlord for the above shall be based upon Tenant's consumption and shall be
payable by Tenant as additional rent within ten (10) days after rendition.



            Section 28.7

                    (a) Landlord reserves the right to stop service of the HVAC
System or the elevator, electrical, plumbing or other Building Systems when and
to the extent necessary, by

 

-66-

--------------------------------------------------------------------------------

reason of accident or emergency, or for repairs, additions, alterations,
replacements or improvements which, in the reasonable judgment of Landlord, are
necessary or desirable, until said repairs, alterations, replacements or
improvements shall have been completed (which repairs, additions, alterations,
replacements and improvements shall be performed with a minimum of interference
with Tenant's use and occupancy of the Premises and its business operations
therein). Landlord shall have no responsibility or liability for interruption,
curtailment or failure to supply HVAC, elevator, electrical, plumbing or other
Building Systems when prevented by Unavoidable Delays or by any Requirement of
any Governmental Authority or, except as is specifically set forth in Section
28.7(b), due to the exercise of its right to stop service as provided in this
Article 28. The exercise of such right or such failure by Landlord shall not
constitute an actual or constructive eviction, in whole or in part, or, except
as is specifically set forth in Section 28.7(b), entitle Tenant to any
compensation or to any abatement or diminution of Rental or, under any
circumstances, relieve Tenant from any of its obligations under this Lease, or
impose any liability upon Landlord or its agents by reason of inconvenience or
annoyance to Tenant, or injury to or interruption of Tenant's business, or
otherwise.

                    (b) If any one or more of the electrical, elevator, water or
heat utility or service (each an "Essential Service" and collectively, the
"Essential Services") to the Premises are interrupted and, as a direct and
proximate result thereof, Tenant is prevented from occupying the entire Premises
and conducting its usual and customary business therein in substantially the
same manner in which same was conducted immediately prior to the interruption of
an Essential Service and, in fact, Tenant does not occupy the entire Premises or
conduct its usual and customary business therein, then the following shall
apply:

                            (i) if an Essential Service was interrupted by
reason of an Unavoidable Delay and same shall continue to be interrupted for a
period of seven (7) consecutive Business Days after the date that both the
Unavoidable Delay shall have ceased and Landlord shall no longer be prevented
from restoring same by reason of an Unavoidable Delay, or

                            (ii) if an Essential Service was interrupted by
reason of a cause or causes within Landlord's control and such interruption
shall continue for a period of seven (7) consecutive Business Days, then, in
either event, as Tenant's sole and exclusive remedy, the Rentals payable by
Tenant under this Lease shall be abated one day for each day after the
appropriate seven (7) consecutive Business Day period until such time as the
affected Essential Service to the Premises shall have been sufficiently restored
to permit Tenant to resume its occupancy of the Premises and conduct its usual
and customary business therein in substantially the same manner as same was
conducted immediately prior to the interruption of the Essential Service.
Notwithstanding the foregoing, if the interruption of the Essential Service is
due to an Unavoidable Delay and Landlord is prevented by reason of an
Unavoidable Delay from restoring same, Tenant shall not be entitled to any
abatement or diminution of the Rental payable hereunder, Landlord shall have no

 

-67-

--------------------------------------------------------------------------------

responsibility or liability for such interruption, such interruption shall not
constitute an actual or constructive eviction, in whole or in part, entitle
Tenant to any compensation or relieve Tenant from any of its obligations under
this Lease, or impose any liability upon Landlord or its agents by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant's
business, or otherwise.

            Section 28.8

Landlord shall, at the request of Tenant and at Tenant's expense, maintain
listings on the Building directory of the names of Tenant, the names of Tenant's
officers or employees and the names of Tenant's three main U.S. Affiliates.
Tenant shall be entitled to listings for not less than nineteen (19) names
provided, however, that if the size of the Premises shall increase, the number
of listings to which Tenant shall be entitled shall be equal to that proportion
of the capacity of the Building directory which the aggregate number of square
feet of rentable area of the Premises bears to the aggregate number of square
feet of rentable area of the Building, but in no event less than nineteen (19).
The listing of any name other than that of the Tenant (and as to the Building
Directory, those other Persons specifically permitted by this Section 28.8),
whether on the doors of the Premises, on the Building directory, or otherwise
shall not operate to vest any right or interest in this Lease or in the Premises
or be deemed to be the written consent of the Landlord, it being expressly
understood that any such other listing shall be deemed a privilege extended by
Landlord revocable at will by written notice to Tenant. Notwithstanding the
foregoing, Landlord shall not have the right to revoke Tenant's (as opposed to
any third party's) privilege to have listings on the Building directory unless
Landlord shall revoke such privilege for all other tenants of the Building.



            Section 28.9

Annexed hereto as Exhibit F and made a part hereof is a schedule of Landlord's
rates, as of the date of this Lease for "extra" Building charges, including
certain charges for Overtime Periods referred to in this Article 29. Landlord
agrees that for a period of thirty (30) months after the Commencement Date,
Landlord shall not increase such charges to Tenant in excess of the charges set
forth on said Exhibit F.



            Section 28.10

The provisions of this Article 28 shall be considered express agreements
governing the services to be furnished by Landlord, and Tenant agrees that any
Requirements, now or hereafter in force, shall have no application in connection
with any enlargement of Landlord's obligations with respect to such services.



 

ARTICLE 29

[RESERVEDl



 

 

 

 

-68-

--------------------------------------------------------------------------------



 

ARTICLE 30

VAULT SPACE



            Section 30.1

Notwithstanding anything contained in this Lease or indicated on any sketch,
blueprint or plan, any vaults, vault space or other space outside the boundaries
of the Real Property are not included in the Premises. Landlord makes no
representation as to the location of the boundaries of the Real Property. All
vaults and vault space and all other space outside the boundaries of the Real
Property which Tenant may be permitted to use or occupy are to be used or
occupied under a revocable license, and if any such license shall be revoked, or
if the amount of such space shall be diminished or required by any Governmental
Authority or by any public utility company, such revocation, diminution or
requisition shall not constitute an actual or constructive eviction, in whole or
in part, or entitle Tenant to any abatement or diminution of Rental, or relieve
Tenant from any of its obligations under this Lease, or impose any liability
upon Landlord. Any fee, tax or charge imposed by any Governmental Authority for
any such vaults, vault space or other space occupied by Tenant shall be paid by
Tenant.



 

ARTICLE 31

SECURITY DEPOSIT



            Section 31.1

Subject to Section 31.2 below, Tenant has deposited with Landlord the sum of
ZERO DOLLARS ($00.00) as security for the faithful performance and observance by
Tenant of the terms, provisions, covenants and conditions of this Lease; it is
agreed that in the event of an assignment of this Lease, the assignee's deposit
of security as elsewhere in this Lease provided, and such assignee's default
beyond the expiration of applicable notice, grace or cure periods in respect of
any of the terms, provisions, covenants and conditions of this Lease, including,
but not limited to, the payment of Rental, Landlord may use, apply or retain the
whole or any part of the security so deposited to the extent required for the
payment of any Rental or any other sum as to which Tenant (the term "Tenant," as
used in this Article 31, meaning only any such assignee) is in default or for
any sum which Landlord may expend or may be required to expend by reason of
Tenant's default beyond the expiration of applicable notice, grace or cure
periods in respect of any of the terms, provisions, covenants and conditions of
this Lease, including but not limited to, any damages or deficiency accrued
before or after summary proceedings or other re-entry by Landlord. In the event
that Tenant shall fully and faithfully comply with all of the terms, provisions,
covenants and conditions of this Lease, the security shall be refunded to Tenant
after the date fixed as the end of the term of this Lease and after delivery of
entire possession of the Premises to Landlord as provided hereunder. Tenant
further covenants that it will not assign or encumber or attempt to assign or
encumber the monies deposited herein as security and that neither Landlord nor
its successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. In the event Landlord applies or
retains any portion or all of the security deposited, Tenant shall forthwith
restore the amount so applied or retained so that at all times



 

-69-

--------------------------------------------------------------------------------

the amount deposited shall be the full amount of the security deposit required
at the relevant time. The security shall be deposited in an interest-bearing
account in a bank selected by Landlord, and interest earned on the account (less
an administrative fee allowed by law which may be retained by Landlord) shall,
provided Tenant is not in default hereunder beyond the expiration of applicable
notice, grace or cure periods, be paid to Tenant upon request but no more
frequently than annually.

            Section 31.2

In lieu of the cash security deposit referred to in Section 31.1 above, Tenant
may deliver to Landlord, and shall maintain in effect at all times during the
term following delivery thereof, a clean, unconditional and irrevocable letter
of credit, in substantially the form annexed hereto as Exhibit B in the amount
of ZERO DOLLARS ($00.00) issued by a banking corporation ("Bank") reasonably
satisfactory to Landlord and which is a member of the New York Clearing House
Association or successor thereto. Such letter of credit shall have an expiration
date no earlier than the first anniversary of the date of issuance thereof and
it shall be automatically renewed from year-to-year unless terminated by the
Bank by notice to Landlord given not less than sixty (60) days prior to the then
expiration date therefor. It is agreed that in the event Tenant defaults in
respect of any of the terms, covenants or provisions of this Lease, including,
but not limited to, the payment of any Rental, and such default continues beyond
the applicable grace or cure period, if any, or if any letter of credit is
terminated by the Bank and is not replaced within thirty (30) days prior to its
expiration date that (i) Landlord shall have the right to require the Bank to
make payment to Landlord of so much of the entire proceeds of the letter of
credit as shall be reasonably necessary to cure the default (or the entire
proceeds if notice of termination is given as aforesaid and the letter of credit
is not replaced as aforesaid), and (ii) Landlord may apply said sum so paid to
it by the Bank to the extent required for the payment of any Rental or any other
sum as to which Tenant is in default beyond applicable grace and cure periods or
for any sum which Landlord may expend or may be required to expend by reason of
Tenant's default beyond applicable grace and cure periods in respect of any of
the terms, covenants and conditions of this Lease, including, but not limited
to, any damages or deficiency in the reletting of the Premises, whether such
damages or deficiency accrues before or after summary proceedings or other
re-entry by Landlord, without thereby waiving any other rights or remedies of
Landlord with respect to such default. If Landlord applies any part of the
proceeds of a letter of credit, Tenant, upon demand, shall deposit with Landlord
promptly the amount so applied or retained (or increase the amount of the letter
of credit) so that the Landlord shall have the full deposit on hand at all times
during the term of this Lease. If a letter of credit is drawn upon, any proceeds
received by Landlord which are not applied to the curing of the default shall be
held by Landlord subject to the provision of Section 31.1 above. If Tenant shall
fully and faithfully comply with all of the terms, covenants and provisions of
this Lease, any letter of credit, or any remaining portion of any sum collected
by Landlord hereunder from the Bank, together with any other portion or sum held
by Landlord as security shall be refunded to Tenant within thirty (30) days
after the expiration date of this Lease and after delivery of the entire
possession of the Premises to Landlord. Tenant shall have the right to
substitute one letter



 

-70-

--------------------------------------------------------------------------------

of credit for another provided that at all times the letter of credit shall meet
the requirements of this Section 31.2.

            Section 31.3

In the event of an assignment by Landlord of its interest under this Lease,
Landlord shall have the right to transfer the security to the assignee, and
Landlord shall thereupon be released by Tenant from all liability for the return
of such security. In such event, Tenant agrees to look solely to the new
landlord for the return of said security. The provisions hereof shall apply to
every transfer or assignment made of the security to a new landlord.



            Section 31.4

Tenant acknowledges that, as a condition to Landlord's consent to an assignment
of this Lease as contemplated by Section 12.8(a), Landlord shall have the right
to require that the assignee deposit with Landlord, in the manner contemplated
by this Article 31, a security deposit in the amount of two (2) monthly
installments of the Fixed Rent due and payable as of the effective date of the
proposed assignment.



 

ARTICLE 32

CAPTIONS



            Section 32.1

The captions are inserted only as a matter of convenience and for reference and
in no way define, at or describe the scope of this Lease nor the intent of any
provision thereof.



 

ARTICLE 33

PARTIES

BOUND





            Section 33.1 The covenants, conditions and agreements contained in
this Lease shall bind and inure to the benefit of Landlord and Tenant and their
respective legal representatives, successors, and, except as otherwise provided
in this Lease, their assigns.

 

ARTICLE 34

BROKER



            Section 34.1

Landlord and Tenant covenant, represent, and warrant, each to the other, that it
has had no dealings or negotiations with any broker, or agent other than Cushman
& Wakefield, Inc. in connection with the consummation of this Lease. Landlord
and Tenant covenant and agree to indemnify, defend and hold harmless the other
party from and against any and all costs, expenses (including reasonable
attorneys' fees and disbursements) claims or liability for any compensation,
commissions or charges claimed with respect to this Lease or the negotiation
thereof, by any broker or agent other than Cushman & Wakefield, Inc. due to a



 

-71-

--------------------------------------------------------------------------------

breach of this representation. Landlord will pay any commissions due to Cushman
& Wakefield, Inc., in connection with this Lease based upon the terms of the
Agency Agreement between Cooke Properties Inc and Cushman & Wakefield, Inc.

 

ARTICLE 35

INDEMNITY



            Section 35.1

Tenant shall not do or permit any act or thing to be done upon the Premises
which may subject Landlord to any liability or responsibility for injury,
damages to persons or property or to any liability by reason of any violation of
any Requirement, and shall exercise such control over the Premises as to fully
protect Landlord against any such liability. Tenant shall indemnify and save the
Indemnitees harmless from and against (a) all claims of whatever nature against
the Indemnitees arising from any act, omission or negligence of Tenant, its
contractors, licensees, agents, servants, employees, invitees or visitors, (b)
all claims against the Indemnitees arising from any accident, injury or damage
whatsoever caused to any person or to the property of any person and occurring
during the Term in or about the Premises, (c) all claims against the Indemnitees
arising from any accident, injury or damage occurring outside of the Premises
but anywhere within or about the Real Property, where such accident, injury or
damage results or is claimed to have resulted from an act, omission or
negligence of Tenant or Tenant's contractors, licensees, agents, servants,
employees, invitees or visitors, and (d) any breach, violation or
non-performance of any covenant, condition or agreement in this Lease set forth
and contained on the part of Tenant to be fulfilled, kept, observed and
performed. This indemnity and hold harmless agreement shall include
indemnification of the Indemnitees from and against any and all liability,
fines, suits, demands, costs and expenses of any kind or nature (including,
without limitation, attorneys' fees and disbursements) incurred in or in
connection with any such claim or proceeding brought thereon, and the defense
thereof, except (i) with respect to claims in connection with bodily injury or
death, Tenant's indemnity shall be limited to the extent any insurance proceeds
collectible by Landlord under policies owned by Landlord or such injured party
with respect to such damage or injury are insufficient to satisfy same and (ii)
with respect to claims in connection with property damage which is covered by
policies of "all risk" insurance with extended coverage as set forth in Article
10 hereof.



            Section 35.2

If any claim, action or proceeding is made or brought against Landlord, which
claim, action or proceeding Tenant shall be obligated to indemnify Landlord
against pursuant to the terms of this Lease, then, upon demand by Landlord,
Tenant, at its sole cost and expense, shall resist or defend such claim, action
or proceeding in Landlord's name, if necessary, by such attorneys as Landlord
shall approve, which approval shall not be unreasonably withheld. Attorneys for
Tenant's insurer are hereby deemed approved for purposes of this Section 35.2.
Notwithstanding the foregoing, Landlord may retain its own attorneys to defend
or assist in defending any claim, action or proceeding involving potential
liability of Three Million Dollars ($3,000,000) or more, and Tenant shall pay
the reasonable fees and



 

-72-

--------------------------------------------------------------------------------

disbursements of such attorneys. The provisions of this Article 35 shall survive
the expiration or earlier termination of this Lease.

 

ARTICLE 36

ADJACENT EXCAVATION-SHORING



            Section 36.1

If an excavation shall be made upon land adjacent to the Premises, or shall be
authorized to be made, Tenant, upon reasonable advance notice, shall afford to
the person causing or authorized to cause such excavation, a license to enter
upon the Premises for the purpose of doing such work as said person shall deem
necessary to preserve the wall or the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
indemnity against Landlord, or diminution or abatement of Rental, provided that
Tenant shall continue to have access to the Premises and the Building.



 

ARTICLE 37

MISCELLANEOUS



            Section 37.1

This Lease is offered for signature by Tenant and it is understood  that this
Lease shall not be binding upon Landlord or Tenant unless and until Landlord and
Tenant shall have executed and unconditionally delivered a fully executed copy
of this Lease to each other.



            Section 37.2

The obligations of Landlord under this Lease shall not be binding upon Landlord
named herein after the sale, conveyance, assignment or transfer by such Landlord
(or upon any subsequent landlord after the sale, conveyance, assignment or
transfer by such subsequent landlord) of its interest in the Building or the
Real Property, as the case may be, and in the event of any such sale,
conveyance, assignment or transfer, Landlord shall be and hereby is entirely
freed and relieved of all covenants and obligations of Landlord hereunder. The
partners, shareholders, directors, officers and principals, direct and indirect,
of Landlord (collectively, the "Parties") shall not be liable for the
performance of Landlord's obligations under this Lease. Tenant shall look solely
to Landlord to enforce Landlord's obligations hereunder and shall not seek any
damages against any of the Parties. The liability of Landlord for Landlord's
obligations under this Lease shall be limited to Landlord's interest in the Real
Property and Tenant shall not look to any other property or assets of Landlord
or the property or assets of any of the Parties in seeking either to enforce
Landlord's obligations under this Lease or to satisfy a judgment for Landlord's
failure to perform such obligations.



            Section 37.3

Notwithstanding anything contained in this Lease to the contrary, all amounts
payable by Tenant to or on behalf of Landlord under this Lease, whether or not



 

-73-

--------------------------------------------------------------------------------

expressly denominated Fixed Rent, Escalation Rent, additional rent or Rental,
shall constitute rent for the purposes of Section 502 (b) (7) of the Bankruptcy
Code.

            Section 37.4

Tenant's liability for all items of Rental shall survive the Expiration Date.



            Section 37.5

Tenant shall reimburse Landlord as additional rent, within ten (10) days after
rendition of a statement, for all expenditures made by, or damages or fines
sustained or incurred by, Landlord, due to any default by Tenant under this
Lease, with interest thereon at the Applicable Rate.



            Section 37.6

Neither this Lease nor a memorandum of this Lease shall be recorded.



            Section 37.7

Tenant shall not, except with the prior written consent of Landlord, use or
permit to be used the words "Chrysler Building" or any combination or simulation
thereof for any purpose whatsoever including, but not limited to, as or for any
corporate, firm or trade name, trademark or designation or description of
merchandise or services, provided, however, that nothing contained in this
Section 37.7 shall restrict Tenant's use of the words "Chrysler Building" solely
as part of Tenant's address or as part of an address.



            Section 37.8

This Lease contains the entire agreement between the parties, supersedes all
prior understandings, if any, with respect thereto and all prior negotiations
and agreements, if any, are merged herein. Any executory agreement hereafter
made shall be ineffective to change, modify, discharge or effect an abandonment
of this Lease in whole or in part unless such executory agreement is in writing
and executed by both parties.



            Section 37.9 [Reserved]

            Section 37.10

Unless Landlord shall render written notice to Tenant to the contrary in
accordance with the provisions of Article 26 hereof, Cushman & Wakefield, Inc.
is authorized to act as Landlord's agent in connection with the performance of
this Lease, including, without limitation, the receipt and delivery of any and
all notices and consents in accordance with Article 26. Tenant shall direct all
correspondence and requests to, and shall be entitled to rely upon
correspondence received from, Cushman & Wakefield, Inc., as agent for the
Landlord in accordance with Article 26. Tenant acknowledges that Cushman &
Wakefield, Inc. is acting solely as agent for Landlord in connection with the
foregoing, and neither Cushman & Wakefield, Inc. nor any of its direct or
indirect partners, officers, shareholders, directors or employees shall have any
liability to Tenant in connection with the performance of Landlord's obligations
under this Lease and Tenant waives any and all claims against any such party
arising out of, or in any way connected with, this Lease or the Real Property.



 

-74-

--------------------------------------------------------------------------------

            Section 37.11

                    (a) All of the Schedules and Exhibits attached hereto are
incorporated in and made a part of this Lease, but, in the event of any
inconsistency between the terms and provisions of this Lease and the terms and
provisions of the Schedules and Exhibits hereto, the terms and provisions of
this Lease shall control. Wherever appropriate in this Lease, personal pronouns
shall be deemed to include the other genders and the singular to include the
plural. All Article and Section references set forth herein shall, unless the
context otherwise specifically requires, be deemed references to the Articles
and Sections of this Lease.

                    (b) If any term, covenant, condition or provision of this
Lease, or the application thereof to any person or circumstance, shall ever be
held to be invalid or unenforceable, then in each such event the remainder of
this Lease or the application of such term, covenant, condition or provision to
any other Person or any other circumstance (other than those as to which it
shall be invalid or unenforceable) shall not be thereby affected, and each term,
covenant, condition and provision hereof shall remain valid and enforceable to
the fullest extent permitted by law.

            Section 37.12

Tenant, on behalf of itself and any and all persons claiming through or under
Tenant, including creditors of all kinds, does hereby waive and surrender all
right and privilege which they or any of them might have under or by reason of
any present or future law, to redeem the Premises or to have a continuance of
this Lease for the term hereby demised after being dispossessed or ejected
therefrom by process of law or under the terms of this Lease or after the
termination of this Lease as herein provided.



 

ARTICLE 38

DEFINITIONS



            "Additional Space"

shall have the meaning set forth in Section 41.1 hereof.



            "Additional Space Commencement Date"

shall have the meaning set forth in Section 41.1 hereof.



            "Additional Space Notice"

shall have the meaning set forth in Section 41.1 hereof.



            "Additional Space Sublease"

shall have the meaning set forth in Section 41.5 hereof.



            "Affiliate"

of a Person shall mean a Person which shall (1) Control, (2) be under the
Control of, or (3) be under common Control with the Person in question.



 

-75-

--------------------------------------------------------------------------------

            "Alterations"

shall mean installations, improvements, additions or other physical changes
(other than decorations which shall include the installation of wall coverings
or floor coverings and painting) in or about the Premises.



            "Appraiser"

shall have the meaning set forth in Section 40.3 hereof.



            "Applicable Rate"

shall mean the lesser of (x) two (2) percentage points above the then current
Base Rate, and (y) the maximum rate permitted by applicable law.



            "Assessed Valuation"

shall have the meaning set forth in Section 27.1 hereof.



            "Assignment Proceeds"

shall have the meaning set forth in Section 12.8 hereof.



            "Assignment Statement"

shall have the meaning set forth in Section 12.8 hereof.



            "Bankruptcy Code"

shall mean 11 U.S.C. Section 101 et seq., or any statute of similar nature and
purpose.



            "Base Amount"

shall have the meaning set forth in Section 31.4 hereof.



            "Base Operating Expenses"

shall have the meaning set forth in Section 27.1 hereof.



            "Base Operating Year"

shall have the meaning set forth in Section 27.1 hereof.



            "Base Rate"

shall mean the rate of interest publicly announced from time-to-time by The
Chase Manhattan Bank, N.A., or its successor, as its "prime lending rate" (or
such other term as may be used by The Chase Manhattan Bank, N.A., from
time-to-time, for the rate presently referred to as its "prime lending rate").



            "Base Taxes"

shall have the meaning set forth in Section 27.1 hereof.



            "Broker"

shall have the meaning set forth in Article 34 hereof.



            "Building"

shall mean all the buildings, equipment and other improvements and appurtenances
of every kind and description now located or hereafter erected, constructed or
placed upon the land and any and all alterations, and replacements thereof,
additions thereto and substitutions therefor, known by the address of 405
Lexington Avenue, New York, New York 10174.



 

-76-

--------------------------------------------------------------------------------



            "Building Systems"

shall mean the mechanical, gas, electrical, sanitary heating, air conditioning,
ventilating, elevator, escalator, plumbing, life-safety and other service
systems of the Building.



            "Business Days"

shall mean all days, excluding Saturdays, Sundays and all days observed by
either the State of New York or the Federal Government and by the labor unions
servicing the Building as legal holidays.



            "Combined Property"

shall mean the Real Property and Kent Property.



            "Commencement Date"

shall have the meaning set forth in Section 1.1



            "Consumer Price Index"

shall mean the Consumer Price Index for All Urban Consumers published by the
Bureau of Labor Statistics of the United States Department of Labor, New York,
N.Y. - Northeastern N.J. Area, All Items (1982-84 = 100), or any successor index
thereto, appropriately adjusted. In the event that the Consumer Price Index is
converted to a different standard reference base or otherwise revised, the
determination of adjustments provided for herein shall be made with the use of
such conversion factor, formula or table for converting the Consumer Price Index
as may be published by the Bureau of Labor Statistics or, if said Bureau shall
not publish the same, then with the use of such conversion factor, formula or
table as may be published by Prentice Hall, Inc., or any other nationally
recognized publisher of similar statistical information. If the Consumer Price
Index ceases to be published, and there is no successor thereto, such other
index as Landlord and Tenant shall agree upon in writing shall be substituted
for the Consumer Price Index. If Landlord and Tenant are unable to agree as to
such substituted index, such matter shall be submitted to the American
Arbitration Association or any successor organization for determination in
accordance with the regulations and procedures thereof then obtaining for
commercial arbitration.



            "Control"

or "control" shall mean ownership of more than fifty percent (50%) of the
outstanding voting stock of a corporation or other majority equity and control
interest if not a corporation and, in either case, the possession of power to
direct or cause the direction of the management and policy of such corporation
or other entity, whether through the ownership of voting securities, by statute
or according to the provisions of a contract.



            "Cost per Kilowatt Hour"

shall mean the total cost for electricity incurred by Landlord to service the
Building (including all applicable surcharges, demand charges, energy charges,
fuel adjustment charges, time of day charges, taxes and other sums payable in
respect thereof) divided by the total kilowatt hours purchased by Landlord.



            "Current Year"

shall have the meaning set forth in Section 27.4 hereof. "Deficiency" shall have
the meaning set forth in Section 17.2 hereof.



 

-77-

--------------------------------------------------------------------------------

            "Electricity Additional Rent"

shall have the meaning set forth in Section 13.2 hereof.



            "Electricity Fee"

shall have the meaning set forth in Section 13.3 hereof.



            "Electricity Inclusion Charge"

shall have the meaning set forth in Section 13.3 hereof.



            "Escalation Rent"

shall mean, individually or collectively, the Tax Payment and the Operating
Payment.



            "Essential Services"

shall have the meaning set forth in Section 28.7 hereof.



            "Event of Default"

shall have the meaning set forth in Section 16.1 hereof.



            "Expiration Date"

shall mean the Fixed Expiration Date, as may be extended pursuant to Article 40
hereof, or such earlier date on which the Term shall sooner end pursuant to any
of the terms, conditions or covenants of this Lease or pursuant to law.



            "Existing Subtenant"

shall have the meaning set forth in Section 41.5 hereof.



            "Exchange Sublease"

shall have the meaning set forth in Section 41.5 hereof.



            "Fair Rental Value of Premises"

shall have the meaning set forth in Section 40.3.



            "Fixed Expiration Date"

shall have the meaning set forth in Section 1.1 hereof.



            "Fixed Rent"

shall have the meaning set forth in Section 1.1 hereof.



            "Governmental Authority (Authorities)"

shall mean the United States of America, the State of New York, The City of New
York, any political subdivision thereof and any agency, department, commission,
board, bureau or instrumentality of any of the foregoing, or any
quasi-governmental authority, now existing or hereafter created, having
jurisdiction over the Real Property or any portion thereof.



            "Ground Lease"

shall mean that certain lease dated as of May 1, 1953, originally between The
Cooper Union For the Advancement of Science and Art, as lessor, and W.P.
Chrysler Building Corporation, as tenant, the lessee's interest of which is
currently owned by Landlord.



 

-78-

--------------------------------------------------------------------------------

            "Ground Rent"

shall mean any ground rent payable by Landlord pursuant to the Ground Lease.



            "HVAC"

shall mean heat, ventilation and air conditioning.



            "IHVAC Systems"

shall mean the Building Systems providing HVAC.



            "Indemnitees"

shall mean Landlord or Tenant, as the case may be, and its respective
shareholders, officers, directors, employees, agents and contractors.



            "Initial Alterations"

shall mean the Alterations to be made by Tenant to initially prepare the
Premises for Tenant's occupancy including, without limitation, any Alterations
in the existing restrooms in the Premises.



            "Kent Building"

shall mean the building located at 666 Third Avenue, New York, New York 10017,
known as the Kent Building.



            "Kent Property"

shall mean the building known as the Kent Building together with the plot of
land upon which it stands.



            "Labor Costs"

shall mean, without limitation, the cost and expense of salaries, wages, payroll
taxes and other so-called "fringe" benefits which include, without limitation,
medical benefits, surgical benefits, general welfare benefits, group insurance
benefits, retirement plans, pension plans, vacation pay, sick pay.



            "Landlord"

on the date as of which this Lease is made, shall mean Cooke Properties Inc, a
California corporation, having an office at 405 Lexington Avenue, New York, New
York 10174, but thereafter, "Landlord" shall mean only the owner of the lessee's
interest under the Ground Lease at the time in question.



            "Landlord's Determination"

shall have the meaning set forth in Section 40.3 hereof.



            "Landlord's Preliminary Work"

shall have the meaning set forth in Section 1.3 hereof.



            "Landlord's Work"

shall have the meaning set forth in Section 1.3 hereof.



            "Lease"

shall mean this Agreement of Lease.



            "Lessor(s)"

shall mean a lessor under a Superior Lease.



 

-79-

--------------------------------------------------------------------------------

            "Mortgage(s)"

shall mean any trust indenture or mortgage which may now or hereafter affect the
Real Property, the Building or any Superior Lease and the leasehold interest
created thereby, and all renewals, extensions, supplements, amendments,
modifications, consolidations and replacements thereof or thereto, substitution
therefor, and advances made thereunder.



            "Mortgagee(s)"

mean any trustee, mortgagee or holder of a Mortgage.



            "Mutual Determination"

shall have the meaning set forth in Section 40.3 hereof.



            "Non-disturbance Agreement"

shall have the meaning set forth in Section 7.1 hereof.



            "Operating Expenses"

shall have the meaning set forth in Section 27.1 hereof.



            "Operating Payment"

shall have the meaning set forth in Section 27.4 hereof.



            "Operating Year"

shall have the meaning set forth in Section 27.1 hereof.



            "Operation of the Combined Property"

shall mean the maintenance, repair and management of the Combined Property and
the plazas, curbs, sidewalk and areas adjacent thereto.



            "Option Tenant"

shall have the meaning set forth in Section 41.4 hereof.



            "Overtime Periods"

shall have the meaning set forth in Section 28.3 hereof.



            "Parties"

shall have the meaning set forth in Section 37.2 hereof.



            "Person(s) or person(s)"

shall mean any natural person or persons, a partnership, a corporation and any
other type of legal entity.



            "Premises"

shall mean, subject to the provisions of Section 14.4 hereof, the entire
rentable area on the nineteenth (19th) floor and the twentieth (20th) floor of
the Building, as denoted on the floor plan attached hereto and made a part
hereof as Exhibit "A".



            "Real Property"

shall mean the Building, together with the plot of land upon which it stands.



            "Recapture Space"

shall have the meaning set forth in Section 41.5 hereof.



            "Recapture Sublease"

shall have the meaning set forth in Section 41.5 hereof.



 

-80-

--------------------------------------------------------------------------------

            "Renewal Notice"

shall have the meaning set forth in Section 40.1 hereof.



            "Renewal Option"

shall have the meaning set forth in Section 40.1 hereof.



            "Renewal Term"

shall have the meaning set forth in Section 40.1 hereof.



            "Rent Commencement Date"

shall have the meaning set forth in Section 1.1 hereof.



            "Rent Notice"

shall have the meaning set forth in Section 40.3 hereof.



            "Rent Per Square Foot"

shall have the meaning set forth in Section 12.7 hereof.



            "Rental"

shall mean and be deemed to include Fixed Rent, Escalation Rent, all additional
rent and any other sums payable by Tenant hereunder.



            "Requirements"

shall mean all present and future laws, rules, orders, ordinances, regulations,
statutes, requirements, codes and executive orders, extraordinary as well as
ordinary, of all Governmental Authorities now existing or hereafter created, and
of any and all of their departments and bureaus, and of any applicable fire
rating bureau, or other body exercising similar functions, affecting the Real
Property, or any street, avenue or sidewalk comprising a part of or in front
thereof or any vault in or under the same, or requiring removal of any
encroachment, or affecting the maintenance, use or occupation of the Real
Property.



            "Rules and Regulations"

shall mean the rules and regulations annexed hereto and made a part hereof as
Schedule A, and such other and further rules and regulations and modifications
thereto as Landlord may from time-to-time adopt for general applicability to
tenants of the Building and communicate on reasonable notice to tenants.



            "Second Additional Space"

shall have the meaning set forth in Section 41.4 hereof.



            "Space Factor"

shall mean forty one thousand (41,000) square feet, as the same may be increased
or decreased pursuant to the terms hereof.



            "Specialty Alterations"

shall mean Alterations consisting of kitchens, raised computer floors, computer
installations, vaults, libraries, internal staircases, dumbwaiters, and other
Alterations of a similar character.



"Sublease Expenses"

shall have the meaning set forth in Section 12.7 hereof.



 

-81-

--------------------------------------------------------------------------------

            "Sublease Profit"

shall have the meaning set forth in Section 12.7 hereof.



            "Sublease Rent"

shall have the meaning set forth in Section 12.7 hereof.



            "Sublease Rent Per Square Foot"

shall have the meaning set forth in Section 12.7 hereof.



            "Superior Lease(s)"

shall mean the Ground Lease and all ground or underlying leases of the Real
Property or the Building heretofore or hereafter made by Landlord and all
renewals, extensions, supplements, amendments and modifications thereof.



            "Taxes"

shall have the meaning set forth in Section 27.1 hereof.



            "Tax Payment"

shall have the meaning set forth in Section 27.2 hereof.



            "Tax Statement"

shall have the meaning set forth in Section 27.1 hereof.



            "Tax Year" shall have the meaning set forth in Section 27.1 hereof.

            "Tenant"

on the date as of which this Lease is made, shall mean Minerals Technologies,
Inc., a Delaware corporation, having an office at 235 East 42nd Street, New
York, New York 10017, but thereafter "Tenant" shall mean only the tenant under
this Lease at the time in question.



            "Tenant's Acceptance Notice"

shall have the meaning set forth in Section 41.1 hereof.



            "Tenant's Delay"

shall have the meaning set forth in Section 1.5 hereof.



            "Tenant's Determination"

shall have the meaning set forth in Section 40.3 hereof.



            "Tenant Fund"

shall have the meaning set forth in Section 3.4 hereof.



            "Tenant Statement"

shall have the meaning set forth in Section 12.6 hereof.



            "Tenant's Operating Share"

shall mean three percent (3 %), as the same may be increased or decreased
pursuant to the terms hereof.



            "Tenant's Property"

shall mean Tenant's movable fixtures and movable partitions, telephone and other
equipment, furniture, furnishings, decorations and other items of personal
property.



 

-82-

--------------------------------------------------------------------------------



            "Tenant's Tax Share"

shall mean four and thirty-seven one hundredths percent (4.37%), as the same may
be increased or decreased pursuant to the terms hereof.



            "Tentative Monthly Escalation Charge"

shall have the meaning set forth in Section 27.4 hereof.



            "Term"

shall mean a term which shall commence on the Commencement Date and shall expire
on the Expiration Date.



            "Unavoidable Delays"

shall have the meaning set forth in Article 25 hereof.



 

ARTICLE 39

CONSTRUCTION OF TERMS



            Section 39.1

The terms include, including, and such as shall each be construed as if followed
by the phrase "without being limited to".



            Section 39.2

The term obligations of this Lease, and words of like import, shall mean the
covenants to pay rent and additional rent under this Lease and all of the other
covenants and conditions contained in this Lease. Any provision in this Lease
that one party or the other or both shall do or not do or shall cause or permit
or not cause or permit a particular act, condition or circumstance shall be
deemed to mean that such party so covenants or both parties so covenant, as the
case may be.



            Section 39.3

The term Tenant's obligations hereunder, and words of like import, and the term
Landlord's obligations hereunder, and words of like import, shall mean the
obligations of this Lease which are to be performed or observed by Tenant, or by
Landlord, as the case may be. Reference to performance of either party's
obligations under this Lease shall be construed as "performance and observance".



            Section 39.4

Reference to Landlord as having no liability to Tenant or being without
liability to Tenant shall mean that Tenant is not entitled to terminate this
Lease, or to claim actual or constructive eviction, partial or total, or to
receive any abatement or diminution of rent, or to be relieved in any manner of
any of its other obligations hereunder, or to be compensated for loss or injury
suffered or to enforce any other kind of liability whatsoever against Landlord
under or with respect to this Lease or with respect to Tenant's use or occupancy
of the Premises.



            Section 39.5

The term repair shall be deemed to include restoration and replacement as may be
necessary to achieve and/or maintain good working order and condition.



 

-83-

--------------------------------------------------------------------------------

            Section 39.6

Reference to termination of this Lease includes expiration or earlier
termination of the Term or cancellation of this Lease pursuant to any of the
provisions of this Lease or to law. Upon a termination or expiration of this
Lease, the Term and estate granted by this Lease shall end at noon of such date
of termination or expiration and neither party shall have any further obligation
or liability to the other after such termination (i) except as shall be
expressly provided for in this Lease, or (ii) except for such obligation as by
its nature or under the circumstances can only be, or by the provisions of this
Lease, may be, performed after such termination, and, in any event, unless
expressly otherwise provided in this Lease, any liability for a payment which
shall have accrued to or with respect to any period ending at the time of
termination shall survive the termination of this Lease.



            Section 39.7

Words and phrases used in the singular shall be deemed to include the plural and
vice versa, and nouns and pronouns used in any particular gender shall be deemed
to include any other gender.



            Section 39.8

The rule of ejusdem generis shall not be applicable to limit a general statement
following or referable to an enumeration of specific matters to matters similar
to the matters specifically mentioned.



 

ARTICLE 40

OPTION

TO RENEW





            Section 40.1 Tenant shall have the option (the "Renewal Option") to
extend the term of this Lease for one (1) additional period of five (5) years
(the "Renewal Term"), which Renewal Term shall commence on the date immediately
succeeding the Fixed Expiration Date and end on the fifth (5th) anniversary of
the Fixed Expiration Date, provided that on the date Tenant gives Landlord
written notice (the "Renewal Notice") of Tenant's election to exercise the
Renewal Option and on the first day of the Renewal Term (a) this Lease shall be
in full force and effect, (b) no Event of Default shall have occurred and be
continuing (including on the Fixed Expiration Date), and (c) Tenant shall itself
occupy and be conducting business in at least seventy-five percent (75 %) of the
Premises. Such Renewal Option may be exercised with respect to the entire
Premises only and shall be exercisable by Tenant delivering the Renewal Notice
to Landlord at least one (1) year prior to the Fixed Expiration Date. Time is of
the essence with respect to the giving of the Renewal Notice whether or not
Landlord shall have taken any action in reliance upon Tenant's failure to
deliver said Renewal Notice. Upon the giving of the Renewal Notice, Tenant shall
have no further right or option to extend or renew the Term.

            Section 40.2

If Tenant exercises the Renewal Option, the Renewal Term shall be upon the same
terms, covenants and conditions as those contained in this Lease, except that
(a) the Fixed Rent shall be deemed to mean the Fixed Rent as determined pursuant
to Section 40.3



 

-84-

--------------------------------------------------------------------------------

hereof, (b) the provisions of Section 40.1 relative to Tenant's right to renew
the Term of this Lease shall not be applicable during the Renewal Tern, and the
provisions of Sections 1.2, 1.3, 1.4 and 3.4 shall not be applicable to the
Renewal Tern.

            Section 40.3

For the Renewal Term, the Fixed Rent shall be determined as follows:



                    (a) The Fixed Rent for the Premises for the Renewal Term
shall be an amount equal to ninety-five percent (95 %) of the annual fair rental
value of the Premises (the "Fair Rental Value of the Premises") as of the first
day of the Renewal Term. The Fair Rental Value of the Premises shall be
determined on the basis of the highest and best use of the Premises as offices
assuming that the Premises are free and clear of all leases and tenancies
(including this Lease), that the Premises are available in the then rental
market for comparable first class office buildings in midtown Manhattan, that
Landlord has had a reasonable time to locate a tenant willing to enter into a
lease for the Premises, that neither Landlord nor the prospective tenant is
under any compulsion to rent, and taking into account all relevant factors
concerning the Premises and the rental market at the time (but without the
requirement that the same be specifically identified or enumerated in the
determination) including without limitation:

                            (i) the fact that (x) the Base Taxes shall be the
Taxes payable for the second half of the Tax Year commencing July 1, 2009 and
ending June 30, 2010 (i.e. January 1, 2010 - June 30, 2010) and the first half
of the Tax Year commencing July 1, 2010 and ending June 30, 2011 (i.e. July 1,
2010 - Dec. 31, 2010) for the purpose of calculating Tenant's Tax Payment, and
(y) the Base Operating Year shall be the calendar year 2010 for the purpose of
calculating Tenant's Operating Expense Payment, both of which payments shall
continue to be made during the Renewal Term;

                            (ii) the fact that as of the first day of the
Renewal Tern, Tenant shall not be required to pay, the Escalation Rent presently
provided for under this Lease, or other escalation payments which Landlord is
then charging tenants under other leases or offers for leases in the Building or
such other escalation payments which other landlords are then charging tenants
under leases or offers for leases in other office buildings which are similar in
character or location to the Building;

                            (iii) the fact that Tenant shall have no further
right to renew this Lease; and

                            (iv) the fact that Landlord is obligated to pay a
brokerage commission with respect to the Renewal Term to Cushman & Wakefield,
Inc., based upon the terms of the Agency Agreement between Cooke Properties Inc
and Cushman & Wakefield, Inc.

 

-85-

--------------------------------------------------------------------------------

                    (b) For purposes of determining the Fair Rental Value of the
Premises, the following procedure shall apply:

                            (i) Landlord and Tenant shall each contemporaneously
deliver to the other, at Landlord's office, a written notice (each a "Rent
Notice"), on a date mutually to be agreed upon, but in no event later than one
hundred eighty (180) days prior to the Fixed Expiration Date, and if no date is
mutually agreed upon, then on the one hundred eightieth (180th) day prior to the
Fixed Expiration Date, which Rent Notice shall set forth each of their
respective determinations of the Fair Rental Value of the Premises (Landlord's
determination of the Fair Rental Value of the Premises is referred to as
"Landlord's Determination" and Tenant's determination of the Fair Rental Value
of the Premises is referred to as "Tenant's Determination").

                            (ii) If Landlord's Determination and Tenant's
Determination are not equal, Landlord and Tenant shall attempt to agree upon the
Fair Rental Value of the Premises. If Landlord and Tenant shall mutually agree
upon the determination (the "Mutual Determination") of the Fair Rental Value of
the Premises their determination shall be the Fixed Rent for the Renewal Term,
and shall be final and binding upon the parties. If Landlord and Tenant shall be
unable to reach a Mutual Determination within ten (10) Business Days after
delivery of the respective Determinations to each party, Landlord and Tenant
shall jointly select an independent real estate broker, consultant or appraiser
(the "Appraiser") whose fee shall be borne equally by Landlord and Tenant and
whose determination shall be binding on both. The Appraiser appointed pursuant
to this Article shall be an independent real estate appraiser, broker or
consultant with at least ten (10) years' experience in leasing and valuation of
properties which are similar in character to the Building, and a member of
either the American Institute of Appraisers, the National Association of Real
Estate Boards, or the Society of Real Estate Appraisers. If Landlord and Tenant
shall be unable to jointly agree on the designation of the Appraiser within five
(5) Business Days after they are requested to do so by either party, then the
parties agree to allow the president of the Real Estate Board of New York, Inc.,
or any successor organization serving a similar function, to designate the
Appraiser and have the Appraiser determine the Fair Rental Value of the Premises
in accordance with the provisions of this Lease, such determination to be
conducted pursuant to the rules, regulations and/or procedures then obtaining of
the American Arbitration Association or any successor organization. Each party
shall have the right to submit the matter to the president of the Real Estate
Board of New York, Inc. for designation of the Appraiser and a determination of
the Fair Rental Value of the Premises, which determination shall be binding on
the parties.

                            (iii) The Appraiser shall conduct such hearings and
investigations as he or she may deem appropriate and shall, within thirty (30)
days after the date of designation of the Appraiser, choose either Landlord's or
Tenant's Determination or make a determination of the Fair Rental Value of the
Premises which determination shall be an amount between Landlord's Determination
or Tenant's Determination, and such choice by the Appraiser shall be

 

-86-

--------------------------------------------------------------------------------

conclusive and binding upon Landlord and Tenant. Each party shall pay its own
counsel fees and expenses, if any, in connection with any arbitration or
appraisal under this Article. The Appraiser shall not have the power to add to,
modify or change any of the provisions of this Lease.

                    (c) After a determination has been made of the Fair Rental
Value of the Premises for the Renewal Term, the parties shall execute and
deliver to each other an instrument setting forth the Fixed Rent for the Renewal
Term as hereinabove determined.

                    (d) If the final determination of the Fair Rental Value of
the Premises shall not be made on or before the first day of the Renewal Term in
accordance with the provisions of this Article, pending, such final
determination Tenant shall continue to pay, as the Fixed Rent for such Renewal
Term, an amount equal to the Fixed Rent then payable by Tenant as of the Fixed
Expiration Date. If, based upon the final determination of the Fair Rental Value
of the Premises pursuant to this Article 40, the payments made by Tenant on
account of the Fixed Rent for such portion of the Renewal Term were greater or
lower than the Fixed Rent determined to be payable for the Renewal Term, the
amount of any overpayment shall be automatically credited against the next
succeeding installment(s) of Fixed Rent thereafter becoming due or the amount of
any underpayment shall become due and payable with the next succeeding
installment of Fixed Rent thereafter becoming due.

 

ARTICLE

41



ADDITIONAL SPACE OPTION



            Section 41.1

                    (a) Provided that (i) Minerals Technologies, Inc. is the
Tenant, (ii) Tenant shall itself then occupy and shall be conducting its
business in at least seventy-five (75 %) of the Premises, and (iii) no Event of
Default shall have occurred and then be continuing hereunder, subject to Section
41.4, during the original term of this Lease only (and not during the Renewal
Term), if all or any part of the space on the 21st floor of the Building, which
is shown on the floor plan of the 21st floor of the Building annexed hereto as
Exhibit G and denoted thereon as the "Additional Space" (and, for the purposes
of this Article 41, the term "Additional Space" shall mean the entire Additional
Space or such portions of the Additional Space as may, from time-to-time during
the original term of the Lease become vacant and available for occupancy as
contemplated by this Article 41), becomes vacant and available for occupancy,
then prior to entering into a lease for such Additional Space with any other
Person, Landlord shall give to Tenant a notice ("Additional Space Notice") that
the Additional Space is available for leasing by Tenant on the same terms and
conditions as set forth in this Lease, except as otherwise provided in this
Article 41.

 

-87-

--------------------------------------------------------------------------------

                    (b) Landlord's Additional Space Notice shall set forth the
date upon which the Additional Space is expected to be available for occupancy
by Tenant ("Additional Space Commencement Date") and a recalculation of Tenant's
Operating Share and Tenant's Tax Share based upon the addition of the Additional
Space to the Premises (the Base Operating Year, Base Operating Expenses and Base
taxes with respect to the Additional Space being as set forth in Article 27 of
this Lease). Tenant shall have the right to inspect the Additional Space upon
receipt of the Additional Space Notice. If Tenant desires to lease all, but not
less than all, of the Additional Space to which Landlord's Additional Space
Notice shall apply, Tenant shall notify Landlord in writing to that effect
("Tenant's Acceptance Notice") within five (5) Business Days after Tenant
receives Landlord's Additional Space Notice. Time shall be of the essence with
respect to Tenant's delivery of Tenant's Acceptance Notice to Landlord. Under no
circumstances shall Tenant have the right to lease less then all of the
Additional Space to which Landlord's Additional Space Notice shall apply.

                    (c) If Tenant elects to lease the Additional Space, as of
the Additional Space Commencement Date, (i) the Additional Space shall be added
to and be deemed to be part of the Premises for all purposes of this Lease,
except as otherwise set forth in this Article 41, (ii) the Fixed Rent under the
Lease shall be increased by an amount equal to the Fixed Rent for the Additional
Space as determined pursuant to Section 41.3 hereof, (iii) the Fixed Rent under
the Lease as increased by the operation of this Article 41 shall be payable
commencing on the Additional Space Commencement Date and within five (5)
Business Days thereafter, Tenant shall pay to Landlord the difference between
the Fixed Rent payable prior to the Additional Space Commencement Date and the
Fixed Rent payable commencing as of the Additional Space Commencement Date, (iv)
the Additional Space shall be delivered to and accepted by Tenant in its then
"as-is" condition. Tenant expressly acknowledges and agrees that Landlord shall
not be obligated to perform any work or to furnish any installations,
facilities, material or other items to the Additional Space, any and all such
work, installations, facilities and materials necessary or desirable to prepare
the Additional Space for Tenant's occupancy shall be Tenant's sole
responsibility, and that Tenant shall not be entitled to any credit or abatement
against the Fixed Rent with respect to the Additional Space.

                    (d) If Tenant shall fail to give to Landlord Tenant's
Acceptance Notice within the ten (10) Business Day period, time being of the
essence, or if Tenant shall notify Landlord within such ten (10) Business Day
period that it elects not to lease such Additional Space, then, in either event,
Tenant shall have no further rights hereunder with respect to such Additional
Space, Landlord shall have the right to lease such Additional Space on any terms
and conditions that Landlord, in its sole discretion, shall determine, without
any limitation or restriction whatsoever, and Tenant's option with respect to
such Additional Space shall be null, void and of no further force or effect.

            Section 41.2

If an Additional Space Notice provided by Landlord shall apply to less than all
of the Additional Space, the provisions of Section 41.1 shall, in the first
instance,



 

-88-

--------------------------------------------------------------------------------

be applicable only to that portion of the Additional Space which is the subject
of Landlord's Additional Space Notice and Tenant's rights with respect to the
balance of the Additional Space shall continue in accordance with the provisions
of Section 41.1.

            Section 41.3

The Fixed Rent for any Additional Space added to the Premises as set forth in
Section 41.1 shall be an amount equal to the annual fair rental value of the
Additional Space (which shall be determined in the same manner as the "Fair
Rental Value of the Premises" is determined pursuant to Article 40 of this
Lease. Once the Fixed Rent for the Additional Space shall be determined, it
shall be deemed part of the Fixed Rent of the Premises for all purposes of the
Lease and shall increase from time-to-time throughout the term of the Lease as
if the Additional Space were originally part of the Premises. If the
determination of the fair rental value of the Additional Premises shall not be
made on or before the Additional Space Commencement Date, pending such
determination, Tenant shall pay an amount equal to the Fixed Rent equal to the
product of (a) the Fixed Rent payable with respect to the Premises on the date
Tenant delivers Tenant's Acceptance Notice, divided by the square footage
comprising the Premises on the date that Tenant delivers Tenant's Acceptance
Notice and (b) the square footage comprising the Additional Space which is
subject to Tenant's Acceptance Notice. If, based upon the final determination of
the annual fair rental value of the Additional Space pursuant to this Section
41.3, the payments made by Tenant on account of Fixed Rent for the period after
the Additional Space Commencement Date were greater or lower than the Fixed Rent
determined to be payable for such period, the amount of any overpayment shall be
automatically credited against the next succeeding installment(s) of Fixed Rent
thereafter becoming due hereunder and the amount of any underpayment shall
become due and payable with the next succeeding installment of Fixed Rent
thereafter becoming due.



            Section 41.4

The portion of the Additional Space which is cross-hatched on Exhibit G and
denoted thereon as the "Second Additional Space" is subject to a first right and
option in favor of the current tenant on the 21st floor (the "Option Tenant")
whose premises are denoted on Exhibit G as the "Option Tenant". If and only to
the extent that the Option Tenant does not exercise its right and option with
respect to the Second Additional Space, the Second Additional Space shall, as
and when same shall become vacant and available for occupancy, be deemed part of
the Additional Space and shall then be subject to the provisions of this Article
41.



            Section

41.5



                    (a) Notwithstanding the provisions of Article 12 or any
other provision of this Lease to the contrary, Tenant shall not, and shall not
have the right, to sublet any portion of the Additional Space, except as may be
specifically set forth in this Section 41.5.

                    (b) Notwithstanding the provisions of Section 41.5(c),
Tenant shall be permitted to sublease any portion of the Additional Space to a
then subtenant of a portion of the

 

-89-

--------------------------------------------------------------------------------

19th or 20th floors of the Premises ("Existing Subtenant") pursuant to an
existing sublease (made in compliance with Article 12) between Tenant and such
Existing Subtenant solely to accomplish an exchange of space with the Existing
Subtenant, immediately after which exchange Tenant shall itself occupy the space
previously occupied by the Existing Subtenant (such sublease with the Exchange
Subtenant being herein referred to as an "Exchange Sublease"). If Tenant desires
to enter into an Exchange Sublease, Tenant shall give to Landlord not less than
fifteen (15) Business days prior written notice of its intention to effect such
Exchange Sublease, which notice shall be accompanied by a copy of the proposed
Exchange Sublease and any other documents or instruments which will impact upon,
implement or otherwise affect the Exchange Sublease. Each Exchange Sublease
shall comply with the provisions of clauses (v) and (viii) of Section 12.6(a)
and shall in all respects be made and entered into in compliance with the
provisions Section 12.6(a) (other than clause (iv) thereof) and Section 12.7 of
this Lease.

                    (c) Except for an Exchange Sublease or Recapture Sublease
(as hereinafter defined), any sublease of all or any portion of the Additional
Space ("Additional Space Sublease") shall be subject to, and shall be made
solely in compliance with, the provisions of Sections 12.1, 12.2, 12.6(a) and
12.7 and, in addition thereto, the provisions of this Section 41.5(c). The
provisions of Section 12.6(b) shall not be applicable to any Additional Space
Sublease and, in lieu thereof, the following shall apply (but not in the case of
an Exchange Sublease for which the provisions of Section 41.5(b) shall apply):

                            (i) At least fifteen (15) Business Days prior to the
effective date of Additional Space Sublease, Tenant shall submit to Landlord a
Tenant Statement complying with the requirements of Section 12.6(b). Landlord
shall have the right, exercisable within fifteen (15) Business Days after
Landlord's receipt of the Tenant Statement, to sublet (in its own name or that
of its designee) that portion of the Additional Space intended to be sublet by
Tenant as provided in the Tenant Statement ("Recapture Space") from Tenant on
the terms and conditions set forth in the Tenant Statement, subject to the
further provisions of this Section 41.5(c). Landlord shall respond in writing to
Tenant's request within fifteen (15) Business Days after Landlord's receipt of
the Tenant Statement, advising whether Landlord intends to exercise its
"recapture" rights pursuant to this Section 41.5(c) or of Landlord's consent to
or disapproval of the proposed Additional Space Sublease pursuant to the Tenant
Statement. If Landlord shall fail to notify Tenant within said fifteen (15)
Business Day period of Landlord's intention to exercise its rights pursuant to
this Section 41.5(c) or of Landlord's consent to or disapproval of the proposed
Additional Space Sublease pursuant to the Tenant Statement, Tenant shall have
the right to sublease that portion of the Additional Space to such proposed
subtenant on the same terms and conditions set forth in the Tenant Statement,
subject to the terms and conditions of this Lease, including, without
limitation, those in Section 12.6(a) and Section 4.7. If Tenant shall not enter
into such Additional Space Sublease within sixty (60) days after the delivery of
the Tenant Statement to Landlord, then the provisions of Section 12.1 of this
Lease and this Section 41.5(c) shall again be applicable to any other proposed
Additional Space Sublease. If Tenant shall enter into such Additional Space
Sublease within said sixty (60) day period, as aforesaid, Tenant shall deliver a
true, complete and fully executed counterpart of such Additional Space Sublease
to Landlord within five (5) days after execution thereof.

 

-90-

--------------------------------------------------------------------------------

                            (ii) If Landlord exercises its option to sublet the
Recapture Space, such sublease to Landlord or its designee as subtenant (each, a
"Recapture Sublease") shall:

                                    (1) be at a rental equal to the lesser of
(A) the sublease rent set forth in the Tenant Statement and (B) the Fixed Rent
and Escalation Rent then payable pursuant to this Lease, and otherwise be upon
the same terms and conditions as those contained in this Lease (as modified by
the Tenant Statement), except such as are irrelevant or inapplicable and except
as otherwise expressly set forth to the contrary in this clause (ii);

                                    (2) give the subtenant the unqualified and
unrestricted right,  without Tenant's permission, to assign such sublease and to
further sublet the Recapture Space or any part thereof and to make any and all
changes, alterations, and improvements in the Recapture Space;

                                    (3) provide in substance that any such
changes, alterations, and improvements made in the Recapture Space by Landlord
or its subtenant in connection with the Recapture Sublease may be removed, in
whole or in part, prior to or upon the expiration or other termination of the
Recapture Sublease provided that any material damage and injury caused thereby
shall be repaired by Landlord or such subtenant;

                                    (4) provide that (A) the parties to such
Recapture Sublease expressly negate any intention that any estate created under
such Recapture Sublease be merged with any other estate held by either of said
parties, (B) prior to the commencement of the term of the Recapture Sublease,
Tenant, at its sole cost and expense (unless the Tenant Statement provides
otherwise), shall make such alterations as may be required or reasonably deemed
necessary by the subtenant to physically separate the Recapture Space, if such
Space constitutes a portion of the Additional Space, from the balance of the
Additional Space and to provide appropriate means of ingress to and egress
thereto and to the public portions of the balance of the floor such as toilets,
janitor's closets, telephone and electrical closets, fire stairs, elevator
lobbies, etc., and (C) at the expiration of the term of such Recapture Sublease,
Tenant shall accept the Recapture Space in its then existing condition, broom
clean; and

                                    (5) provide that the subtenant or occupant
may use and occupy the Recapture Space for any lawful purpose (without regard to
any limitation set forth in the Tenant Statement).

                            (iii) Performance by Landlord, or its designee,
under a Recapture Sublease shall be deemed performance by Tenant of any similar
obligation under this Lease, and Tenant shall not be liable for any default
under this Lease or deemed to be in default hereunder if such default is
occasioned by or arises from any act or omission of the subtenant under the
Recapture Sublease or is occasioned by or arises from any act or omission of any
occupant under the Recapture Sublease.

 

-91-

--------------------------------------------------------------------------------

                            (iv) If Landlord is unable to give Tenant possession
of the Recapture Space at the expiration of the term of the Recapture Sublease
by reason of the holding over or retention of possession of any tenant or other
occupant, then (1) Landlord shall continue to pay all charges previously
payable, and comply with all other obligations, under the Recapture Sublease
until the date upon which Landlord shall give Tenant possession of the Recapture
Space free of occupancies, (2) neither the Expiration Date nor the validity of
this Lease shall be affected, (3) Tenant waives any rights under Section 223-a
of the Real Property Law of New York, or any successor statute of similar
import, to rescind this Lease and further waives the right to recover any
damages from Landlord which may result from the failure of Landlord to deliver
possession of the Recapture Space at the end of the term of the Recapture
Sublease, and (4) Landlord, at Landlord's expense, shall use its reasonable
efforts to deliver possession of the Recapture Space to Tenant and in connection
therewith, if necessary, shall institute and diligently and in good faith
prosecute holdover and any other appropriate proceedings against the occupant of
the Recapture Space.

                            (v) Notwithstanding the foregoing provisions of this
Section 41.5(c), if the proposed Additional Space Sublease is for a term which
is equal to substantially the balance of the Term of this Lease, Landlord shall
have the right to recapture the Recapture Space from Tenant by notice given
within the time period set forth in subsection 41.5(c)(i) in which event, from
and after the effective date of such notice, Tenant shall surrender the
Recapture Space to Landlord in the manner required by this Lease and, thereupon,
the Recapture Space shall no longer be a part of the Premises and Fixed Rent and
additional rent payable hereunder shall be adjusted accordingly.

            Section 41.6

                    (a) If Landlord is unable to give possession to Tenant of
all or any portion of the Additional Space on the date set forth in Landlord's
Additional Space Notice as the Additional Space Commencement Date because of the
holding over or retention of possession of any tenant or occupant thereof,
Landlord shall not be subject to any liability for such failure, the validity of
this Lease shall not be impaired under such circumstances and such failure shall
not be construed to extend the term of this Lease. Without limiting the
generality of the foregoing, Tenant waives the right to recover any damages
which may result from the failure of Landlord to deliver possession of the
Additional Space and agrees that the provisions of this Section 41.6 shall
constitute "an express provision to the contrary" within the meaning of Section
223(a) of the New York Real Property Law and the Additional Space Commencement
Date shall be postponed until five (5) Business Days after Landlord shall give
Tenant notice that such Additional Space is vacant and available to Tenant's
occupancy.

                    (b) If Landlord is unable to deliver possession of any
Additional Space to Tenant within six (6) months after the date set forth in
Landlord's Additional Space Notice as the Additional Space Commencement Date,
Tenant, by notice to Landlord given within ten (10) Business Days after the
expiration of said six (6) month period, may terminate its lease for such

 

-92-

--------------------------------------------------------------------------------

Additional Space. Time shall be of the essence with respect to Tenant's right to
terminate its lease of such Additional Space. If Tenant shall elect in a timely
manner to so terminate its lease of such Additional Space as aforesaid, then, as
Tenant's sole remedy, Tenant's Acceptance Notice shall be deemed rescinded
immediately, and in such event, Landlord and Tenant shall be released and
discharged of all rights, liabilities and obligations with respect to such
Additional Space and Tenant shall have no further right to lease such Additional
Space pursuant to this Article 41. If Tenant shall fail to timely terminate its
lease to such Additional Space, Tenant shall be deemed to have waived its right
to do so and said Additional Space shall be delivered to Tenant and added to the
Premises in accordance with the terms and conditions of this Article 41.

            Section 41.7

In addition to such other provisions of this Lease as are specifically made
inapplicable to the Additional Space, the following provisions of this Lease
shall not be applicable to the Additional Space: Section 1.2, 1.3, 1.4 and 3.4.



 

            IN WITNESS WHEREOF

, Landlord and Tenant have each executed and delivered this Lease as of the day
and year first above written.



 

> > > > > > COOKE PROPERTIES INC.
> > > > > > 
> > > > > >  

By:  /s/Michael R. Dillow             
Name:    Michael R. Dillow
Title:      Vice President
 

 

MINERALS TECHNOLOGIES INC.

 

By: /s/Howard R. Crabtree                      
Name:    Howard R. Crabtree
Title:       Vice President

 

 

-93-



 

 